Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 1 of 106




  F10.01   I 2 Form Complaint Provided   by Prison System to Prisoner Under 42 U.S.C. E 1983      1

    F0RM     ro BE usED BY A PRrsoIYEx                        C0MPLAINT UNDER rrrE          cfvlL
                                              [Ir{rJit8:
                                                   1                ur{tTED STATES D|STRICT COUBT'
                                                   (                 A|_BUQUERQUE, NEW MEXTCO j


                                                                                   JUN-82020
                                            ,o"r,i,"ustates %,                                    #'
                                                                         NfliTCFiELL ft"   EifE;3
                                                                         t{'".;"    CILERKt$**
                                            District    Court
                                           ForNew      Mexico            €lO c,v SSq KWR/                    l<

                                          David Greathouse

                                                   v.

                                 Cibola County Corrections Center.
  Warclon Luis Rosa, Assistant Wardon John JacksonrChief Of Security Morris Hayes, , Captian
                 Jonathan Lierle, & Lieutenant Dominic Chavez Don Douglas




                                         I.-- Previous Lawsuits

  A. tlave you begun other lawsuits in state or federal court dealing with the same facts involved in this
                        action or otherwise relating to your imprisonment? No $Cn- Tta-.u-+- F eriJ
                         $-<*enrrue.r

                                              II.-- Parties


                                 A. Name of Plaintiff David Greathouse
           Address Cibola County Corections Center 2000 cibola loop Milan New Mexico 97021
                                            unit 700 c-pod




   B. Defendant Luis Rosa is employed as Wardon at Cibola County Corrections Center. In contract with
                                               CoreCivic
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 2 of 106



                                                                                      Monis Haves', captian
c. Additional Defendant,,
                                 i1ffil,#L-yl,ttl1ll,ll*:B;*,f,i%TJ::'itv
                                          r"- tJx":ffl,',llr'o''
                                                     tf'" right to access the courts process
                         1.                    "^;:" rourt!"nflt
                              Fourteenth 'Amend;ltni              Amendment due
                                                              due Process
                                     3.The Fifth Amendment

                                       4. violation of eighth Amendment
                                                                                            ross is for the
                                                    were initially stated against "wardon
                                grievances attached                                I rater discovered to be
 for   the record The reson the
                                   of the;H*TXfr**:LJ'*';;fi'il;"
fr* rt*, c/o hicks misinformed me
                                been rurv.serrorttr in
                                                       the accompanvfirXfljiiitr.llJuiilTl*':l.,-"
     rhe racts as rerevant have
                                                                                     took place in
                                                  3x1:tti{'fil's ff;;:ilrl a"ooii'l'       of the
 $&l[["Tlia?,,'"';*iliilll'f"'X*
          or.iiuoiu courrty corr".t-ionJc"nt.irlog
                                                   rrt,. Aftti ittt initiur cornrnencement 30
                                                                                Approximatlv
the corridor ur.u                                                     til;;it;*ation'
                                                                  i'*wlt                         from 700
                                4-5                                  altercation were.extracted
  altercation uppro*,*utety          .g1rt"ii1lHr""il.;;arv
                                               :d.1ilF;:ti':91lln;
  minutes after the urt"r"uiior,
                                   all inmates
                                                        certTeama;;;
                                                                                   *g rapidlv identifving
                                                                            .;;t"",.v
  unit c- pod by a,o"i"     i"rrr,   co..""tio,ri'G;ir;                    *u' piatta on a procedural
                                      y,...-ity, i#unJin-*t"rtt'i*iiitv     d"*r was lifted for atl units
       ati alleged tr,r.uti ro ru",i                 ["                 il;lJk
     emergency lockdown.
                               After  whats"d;;         "il"r;-t "r;             at the time of the incident
  except 700 unit r-     il'#fi*,          1
                                             qyiiiiiiouria crearr,oori*".i"r*o
                                                           was keept'i; i;k; e"*t
                                      All of 700   unit
  and am currently ,tir-riour.o.                     "-poa           bv Federal' State' &"I'to3:"#,ffi11]"?t.ur!!'
                                                                                            Ui
                                                                                          I and all other remamtg
  five days and stripei    "i"ripriyi1i.*...#in"o:;ffi;it9
                                      i1.                      inciaenJit.rcation' That
  in right of and   ir r"larr,i"ri"I      "u"r..""*ri"a       neutral and detached from.
                      detatainees in 700 ".pJ;;;comptetery                   being exposed to a imminent
                                       ciuorJc]oi,ntv corr..ii:.r.;;ilrA.e  due toihefact that maintenance
  Also my self and    "ii1;;;;ut                                                                             of
                                      at cibolJi"rJa1c9y"",iorJc".,"r         uur]a1-e.being in violation
  ootential tife threati'n!-ri**ion              f#ffii ortr,. uuil]rr;;;;1h;
                                and a sriding                                                   resulting in
   of the building i, un["pt                               io" *0"r"?-foricy and re.gulations imminent
      state federat,e.c.e, a
                                   CcAsafety;Hil;;     fu.r*ring,             vary-dangerous
        extreme cracking     and deterior",i",                          "i"ilG;
                                               "iirr,; foiOttuit"" t ut *ttt as staffand visitors'
               potential life threatin,  ."r.;ria;;i;t
                                                                               and in retariation orthe
              My(ptaintiffs)duepro."rrrigtisandrighttoaccessthecourtswereviolatedinlightofthe
                   artercation in the       ,"1j:i-}.iX}.i:#;T:ilI;",1;:'":;
                                           --
                                                             being confil"d       t:-T1::i:f,ffi:l; iiffita:
              r was subjected to
                                 punishment of no recreation                        nam
         A)                                             in retaliation of the above
              24 hours   *i   t' out procedural a"r" pt"".t.
                                                             Pod corridor
                                                                                                       verbal request
                                                                          of numerous written and
            B)Iwasstripedoftelephonepriviliege::i"l'*i;1ot9"t':dbv]::i1:':ootnt'clientphone
                                    ofihe uuou. nurri"d incident iniigrrt                           to make a legal
             calts) in ,"i""ii"ri""                                           riiiir.
              to cibola county correctionJailffi;'ili"" co'i'rliiffi;;1?*
                                                                  "ril:"r;i"          "rrlephone
                                                                                           as h' instructed me
                                                                                                                to do
                      ."ii;;y      uppoi'iJ;;;;;ib"ug
                                   lourt                                           and verbal request to
                                                                                                         cibola
              phone
                                         r+;"rr"  it rigr't oinu*"i;;;;'o;;                    aiegar  phone  call
                so on o. auout February              ofrrcer,s ro u,iiir. u telephone Jo;make
                                          o.t"ntion                                   informed bv Lt Salincio
               county corrections center
                 to my court appoin,.o
                                       .ou,irJiii"t*;;lr*' r"'u"fi ;;TY?t                                   in 700
                                                                      iisiruct.a her to te* all detainees per
                                     uppro*'iilff;oth"    .hi"r*t "i., i"g"r calls or access law library
               February 2062O2Ou,                        una .unnoi*"i.
                                             l-o-.iio*,,
                 unit c.pod we are to ,..o,n
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 3 of 106




         wardon Rosa and Chief of Security Hayes. Salincio stated she knows its a violation of my rights
           and their doing it to punish us and to file paper work (ie grievance, lawsuit) on them meaning
                 her superior's. Salincio stated she was not provided with memorandum or any other
                                  documentation in connection to this entire situation
          C) My right to access the courts was violated in retaliation of the above named incident by
           Wardon Rosa, Assistant Wtrdon Sedwick, Assistant Wardon John Jackson,Chief Of Security
          Morris Hayes,  ffiffi*E9,       Captian Jonathan Lierle, & Lieutenant Dominic Chavez.For five
          days after the emergency lockdown I requested to utilize the detainee law library and was told
         by C/O Hicks that chief of security Hayes and Wardon Rosa instructed him to notify me that per
            their orders I cannot access law library intill the pod was offlockdown in light of numerous
            written and verbal request to Cibola County Conections.C.eggr petention officer's to do so
         I (Plaintiff David Greathouse) personally Showed chief #Sffiffi?d Lt Salincio law out ofthe
           Georgetown law journal and the US Constitution that said prisoner's right of access to courts

         prison libraries are an                                                             adequate access
                                   ".r"r,iililel|jili,'r'fit'ffiirTiffiT,1l:Snstitutionauy
                                                         to the courts.
                       yet they still proceeded to violate my right of access and due process
        D) Additional violation of due process and violation of eighth Amendment violated by Cibola
                                              County Conections Center.
              Wardon    Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris Hayes,
           intentionally and deliberately while acting under the color of law violateing govemor Lujan
           Grishim social distanceing order and public safety order's to keep all new mexicans safe the
         action exerted by Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris

                                              ,"illf :';:"";fu':t".::.sthathaveffiassthroughcibora
              County Corrections Center to CDC and the proper government & medical agencies.
             2 Exposeing my self (whome by being exposed to the novel coronavirus which causes
                     covid 19 is at high risk due to life long asthmadiagnosis and condition.)
            and all detainee's at Cibola County Corrections Center. Creating a life threating situation for
            my self as well as other in Cibola County Corrections Center and high risk individuals in the
                                                 community as well.
        3 As of March 11th,2020, the World Health Organization oflicially classified covid 19 as
   pandimic since then 113401643 americans have been infected and 79,935 have lost their lives due
  to this virus and 4,153,871in the world have been infected resulting in284,628 deaths world wideu
      Cibola County Corrections Center. Medical Director Don Douglas has intentionally lied by falsly
    informing the New Mexico Assistant Attorny Generals office that Cibola County Corrections Center
       medical unit is fully equiped to handle a covid 19 outbreak and has state of t!9
    -equip-ment in order to ensure detainee's remain in custody at Cibola Coffiiffiections Center. Mr.
  Don Douglas and Wardon Luis Rosa. Assistant Wardon John Jackson.Chief Of Securit), Morris Ha)res.
  are fully aware That this purjuris statement is untrue and directly putting all detainee's at Cibola
   Countv Corrections Center in a life threating enviroment and situation while acting under color
   and code of state and federal law and thus violating my due process rights . Due to the fact that
   all pretrial detainee's who retain us citizenship are entitled to all due process rights provided by
    the constitution of the united states of america until convicted of the crime being detained for.
     The CDC has issued guidance that individuals at higher risk of contracting COVID 19 adults
  over 60 years old and people with cronic medical conditions and respitory conditions such as lung
   disease heart disease asthma etc-take immediate preventive actions. including avoiding crowded
     areas and staying home as much as possible with confirmed cases in new mexico that indicate
  community spread we must take every necessary action to protect vulnerable population and the
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 4 of 106




                                               for COVID     19.
   conditions of pretrial or presentence confinement create the ideal enviroment for transmission of
           contagious disease. By the actions exerted under colorofstate and federal law by
      Don Douglas and Wardon Luis Rosa. Assistant Wardon John Jackson,Chief Of Securit), Monis

             corrections center to imminant danger and crul and unusual punishment
                   and violateing mine and all detainee's eighth amendment rights .
    Also According to Dr. Jaimie meyer an Assistant Professor of medicine at Yale whome testified in      a
    sworn statement to the court and under penalty of purjury, in frank sanville, Docket No. 2630-318
  Wrcr (Vermont) on April2l,2020 Mere "disciplinary or solitary confinement is not an effective disease
            containment strategy. Beyond the known detrimental mental health effectsof solitary
  confinement,isolation of people who are ill in solitary confinement results in decresed medical attention
  and increased risk of death.isolation of people who are ill using solitary confinement is also ineffective
     way to prevent transmission of the virus through droplets to others because ,except in specialized
  pressure rooms (rarely in medical units if avialable at all), air continues to flow outward from rooms to
              the rest of the facility. Risk is thus increased to other people in prison and staff "

     although Cibola County Corrections Center is equiped with 2 or 3 of these so called pressure
        rooms it is not equiped with enough of them to handle a outbreak and surge of the novel
       coronavirus that causes COVID 19 nor is Cibola County Corrections Center equiped to
   effectively and efficiently prevent and protect detainee's from contracting, and or transmitting,
                              the virus or handleing or containing a out break
  also cccc is not taking preventive measures to test all inmates place in corintine to prevent spread to the
                    rest of the facility and staff which further violates my 8n'amendment.




                                                     Respectfully
                                    At this point I would like to remind the court


   After Lewis, the prisoner must show that the officials actually prevented him or her from taking
  some meritorious legal action. However, the door to the courthouse remains open. A district court
   decision holding that this standard does not apply to retaliation cases was vacated. In the Sixth
   Circuit, in order to support a civil rights action based on a claim that prison officials retaliated
   against the filing of a lawsuit by interfering with a prisoner ,i s access to the courts, the prisoner
      does not have to show any injury beyond that which results from the retaliation. The Sixth
   Circuit stated that it is well established that prisoners have a constitutional right of access to the
    courts. This is not a generalized t right to litigatef but a carefully bounded right, as Justice
                                        Scalia makes clear in Lewis:
                                                     also
     In Knell v. Bensinger the Wood standard was again applied to prison officials. In discussing
    Wood I s two-pronged test for qualified immunity, the court defined the subjective good-faith
  requirement as whether, in enforcing a challenged regulation against the ptaintiff, the defendant
  t sincerely and with a belief that he was doing right f carried out the regulation. In defining the
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 5 of 106




   objective good faith requirement, the court stated that the prison official would
                                                                                           not be immune if
   he acted twith such disregard of the plaintiff I s clearly established constitutional
                                                                                             rights that his
                   action cannot reasonably be characterized as being in good faith.f
                                                     and
   Bad faith will remove an immunity defense. Examples of bad faith include Williams
                                                                                               v Treen and
   Bennett v. Williams. In Wittiams v. Treen, where state prison officiats violated
                                                                                        clearly established
    state law, their belief in the lawfulness of their actioni was per se unreasonable.
                                                                                            ThLy were not
     entitled to claim immunity based upon the defense of good faith. In other words, a good
                                                                                                      faith
      immunity from liability in a civil rights action .roroib" asserted by officiats whose
                                                                                                  actions
        clearly violate established state law. In this case, applicable state iire, safety, and
                                                                                                health
  regulations were violated. State officials are charged with knowledge of their
                                                                                      state I s own explicit
                                     and clearly established regulations.
                                                     Also

     The defense of qualified immunify is available as long as the official I s actions
                                                                                        do not violate
    clearly established statutory or constitutional rights of which a reasonable person would
                                                                                                  have
   known. This standard permits an official to carry out his or her duties free l"iom
                                                                                        concern for his
   or her personal liability. On the other hand, he or she may on occasion have to consider
                                                                                               whether
   a proposed course of action can be squared with the Constitution and laws of the
                                                                                         United States.
    Where an official could be expected to know that his or her conduct would violate statutory
                                                                                                     or
                             constitutional rights, he or she should hesitate.
                                                    And

  _ Some states hire private firms to run jails and prisons. However, according to the Supreme
  Court, prison guards employed by private firms are not entitled to qualified immunity irom
                                                                                                 suit
  by prisoners charging a E 1983 violation. While government-employed prison guards
                                                                                          may have
       enjoyed an immunity defense arising out of their status    prUli. employeel at common
                                                               "r L the nineteenth century, both
   law, correctional functions have never been exclusively public.
   private entities and government carried on priso, ."rag"-ent activities. The
                                                                                   Court found no
   conclusive evidence of a historical tradition of immunify for private parties carrying
                                                                                          out these
                                        functions.
             And also see uNrrED srATEs vs ERrc BELDING No 20-cR-267 JAp



     ATTACHED TO AND INCORPORATED IN THIS COMPLAINT UNDER THE
                                                                       CIYIL
      RIGHTS ACT, 42 U.S.C. E 1983 is A NOTARIZED STATEMENT/ AFFIDAVIT AI\D
        GREIVANCE'S PERTAINING TO AI\D IN SUPPORT OF THIS COMPLAINT




                                          V.- Relief   Requested

     ajudicial examination of the treatment of detainees and totality of internal
                                                                                  conditions at
    Cibola County Corrections Center. And release of all detainee's at high risk of contracting
                             coronavirus /COVID 19 to house arrest
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 6 of 106




                                                                datel-



                              Signatureofplainti@
                  I declare under penalty of perjury that the foregoing is true and correct.



                    [Date]-S               ignature of   rtainti@



     NOTARIZED STATEMENT/AF'FIDAVIT IN SUPPORT OF COMPLAINT I]NDER
                                                                   THE
                      cIyrLRrcHTsACT,42 U.S.C. E 1983

                         IrDavid Greathouse being duly sworn, depose and say:

                             1.I am a plaintiff in the above-entitled action.

                                  2.I   make this affidavit in support   of
                                             David Greathouse

                              Cibola County CJrrections Center.
      Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Hayes,
                                                                               , Captian
                       Jonathan Lierle, & Lieutenant Dominic Chavez

     --3.AgRroximatelyonand betweenthedatesofFebruary lsth zo2othroughFebruary 20t,.2020.
 I- (David Greathouse) a federal detainee at Cibola County iorrections Centeihoused
                                                                                        in 700 unit C-pod
          along with approximately 35 to 40 other federal detainees was and still am subjected
                                                                                                to
 unconstitutional and dangerous and potential life threating conditions and unconstitutional
                                                                                             treatment by
    Cibola County Corrections Center and Corecivic chain-of command, Wardon
                                                                                  Luis Rosa, Assistant
       Wardon John Jackson,Chief of Security Morris Hayes, Captian Jonathan
                                                                                Lierle, & Lieutenant
                                             Dominic Chavez.
                                                AtAddress
                               2000 cibola loop Milan New Mexico 97021
 The reson the grievances attached were initially stated against "wardon ross
                                                                              is for the factthatc/o hicks
  misinformed me of the correct name of the wardon of whome I later discovered
                                                                                    to be named wardon
                                                   Rosa

                                 I (David Greathouse) am aware that
  Every person who, under color of any statute, ordinance, regulation, custom,
                                                                               or usage, of any State or
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 7 of 106




   Territory, subjects, or causes to be subjected, any citizenof the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other
                                          proper proceeding for redress.

   I (David  Greathouse) being duly sworn, depose and say: I have been punished with out due process by
    Cibola County Corrections Center and Corecivic chain of command, Wardon Luis Rosa, Assistant
       Wardon John Jackson,Chief Of Security Moris Hayes, CaptianJonathan Lierle, & Lieutenant
     Dominic Chavez. I (David Greathouse) was keept on locked down for approximatly five days and
  striped of all privilieges even those protected by Federal, State, & US Constitutional law in [g[t of and
   in retaliation of the mentioned incidenValtercation in the above-entitled action. And maintain That I
    and all other detatainees in 700 c-pod that were not extracted by Cibola County Corrections Center
  cert team were completely neutral and detached from The mentioned incidenValtercation in the above-
                                                 entitled action.




  Also my self and all detainees at Cibola County Corrections CenterAre being exposed to a imminent
    life threating situation at Cibola County Corrections Center due to the fact tlat maintenance of the
   building is unkept and a sliding foundation of the building and the building being in violation of state
  federal ,A.C.A, & CCA safety standards and fire code law policy and regulationi resulting in extreme
   cracking and deterioration of walls and ceillings createing ayary dangerous imminent & potential life
              threating ( potential caving in situation) for detainee's as well as staffand visitois.

                             I (David Greathouse) being duly sworn, depose and say:
          I was subjected to punishment of no recreation being confined to my cell for periods exceeding
                  24 hours with out procedural due process in retaliation of the above named incident
           I was striped of all telephone privilieges even those protected by law (ie attorney client phone
          calls) in retaliation of the above named incident in light of numerous written and verbal iequest
            to Cibola County Conections Center Detention officer's to utilize a telephone to make a legal
         phone call to my court appointed counsel Doug Couleur February 17ft as he instructed me to do
              so on or about February 14tr also in light of numerous written and verbal request to Cibola
           County Corrections Center Detention offrcer's to utilize a telephone to make a iegal phone call
               to my court appointed counsel Doug Couleur February 17ft I was informed by Lt Salincio
          February 20n 2020 at approx 1330 hrs the chief whater instructed her to tell all detainees in 700
              unit c-pod we are to remain lockdown and cannot make legal calls or access law library per
         wardon Rosa and Chief of Security Hayes. Salincio stated she knows its a violation of my iigt ts
           and their doing it to punish us and to file paper work (ie grievance, lawsuit) on them
                                                                                                   -iuning
                  her superior's. Salincio stated she was not provided with memorandum or any other
                                   documentation in connection to this entire situation
                My right to access the courts was violated in retaliation of the above named incident by
            Wardon Rosa, Assistant Vy'ardon Sedwick, Assistant Wardon John Jackson,Chief Of Secriity
          Morris Hayes, Chief Whater, Captian Jonathan Lierle, & Lieutenant Dominic Chavez. For five
           days after the emergency lockdown I requested to utilize the detainee law library and was told
         by C/O Hicks that chief of security Hayes and Wardon Rosa instructed him to notify me that per
             their orders I cannot access law library intill the pod was offlockdown in light of numeroui
             written and verbal request to Cibola County Corrections Center Detention officer's to do so
         I (Plaintiff David Greathouse) personally Showed chief Whater and Lt Salincio law out of the
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 8 of 106




          Georgetown law journal and the US Constitution that said prisoner's right of access to courts
                                        may not be denied or obstructed and
        Prison libraries are an essential ingredient in providing inmates constitutionally adequate access
                                                   to the courts.
         yet they still proceeded to violate my right of access and due process as well as other detainees
                                                with this lockdown.
       E) Also for the record grievance investigator (aramillio) at Cibola County Corrections Center
                                                  intetntionally
          altered my grievance see attached grievance marked exhibitA section titled GRIEVANCE
         CATEGORY and last sentence grievance statement beginning with the word access. jaramillio
            did in fact or should have in fact known that altering and forging anything on a inmate
                                     grievance is agenst the law and policy.




        F) I David Greathouse      submitted four different grievances for separate rights violation that
          occurred consecutively to each other on different dates and times in other words for the same
           right being violated multiple different times and dates yet grievance investigator (aramillio)
           took it upon her own discretion to merg all four grievances togather with ligitmate reason in
          light of the four grievances addressing separate individual consecutive violation claims of the
          same rights that occurred on different dates and times as grievance investigator jaramillio did
         in fact or should have in fact known that all violations were separate violations and should not
                                               have been merged.
       G) Additional violation of due process and violation of eighth Amendment violated by Cibola
                                          County Corections Center.
             Wardon   Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris Hayes,
          intentionally and deliberately while acting under the color of law violateing governor Lujan
          Grishim social distanceing order and public safety order's to keep all new mexicans safe the
        action exerted by Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris
                                          Hayes,are as follows
          I by not reporting
                          the number of confirmed covid 19 cases that have not pass through Cibola
           County Corrections Center to CDC and the proper government & medical agencies.
           2 Exposeing my self (whome by being exposed to the novel coronavirus which causes
                    covid 19 is at high risk due to life long asthmadiagnosis and condition.)
         and all detainee's at Cibola County Corrections Center. Creating a life threating situation for
          my self as well as other in Cibola County Corrections Center and high risk individuals in the
                                                community as well.
      H) 3 As of March llthr2020, the World Health Organization officially classified covid 19 as
          pandimic since then 113401643 americans have been infected and 79,935 have lost their
         lives due to this virus and 4rl53r87l in the world have been infected resulting in 2841628
                                                deaths world wide
       D   Cibola  County  Corrections  Center. Medical Director Don Douglas has intentionally lied by
             falsly informing the New Mexico AssistantAttomy Generals office that Cibola County
        Corrections Center medical unit is fully equiped to handle a covid 19 outbreak and has state of
        the art coronavirus equipment in order to ensure detainee's remain in custody at Cibola County
              Corections Center.mr Don Douglas and Wardon Luis Rosa. Assistant Wardon John
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 9 of 106




          threating enviroment and situation while acting under color and code of state and federal




                                           sreat risk for COVID 19.
          L)  conditions of pretrial or presentence confinement create the ideal enviroment for
         transmission of contagious disease. By the actions exerted under color of state and federal
                                                     Iaw by



                      and violateing mine and all detainee's eighth amendment rights   .




  The above is true and accurate to the best of my knowledge.


  Signature   ofAffiarrtllur.d6r€.,n+Lr.,,q     trla:r{   UqY    $-t   )AZA

  Plaintiff David Greathouse

  Subscribed and sworn to
  Signature of Notary Public                               ,.t   s/,1/-o

  Notary Public



  ciwor    /Y),'/rut               sr,r"or   ltu)     //(4/Z/)
              Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 10 of 106
f.&
                                                                           it
      4

          .    GrierianceNo.:           2t >{, - ;.-# t " *pt}d- {




               INFORMAL'RESOLUTIONATTACHED(Notrcquircdfqranemeroencvodevancel?                          ,   fJ YES B ttO ,*>&',,
               GRIEVANGE CATEGORY
               1:'Facilitv Staff                                      .   DentalServioes         15. Housinq
              2..rAcbess to Leoal Materi'als                           Mental tleafth Services   16,,Laondry    r.
              i3. ,Dehied Aacesg to lnfomal Resolution/Grievane      10 Trusl.{gq9-unt           !7.. Regrlarion
                   Process
              14. Reprisal for:Using lnformal Resolution/Grievance
                   Process
              5. rsafefu/Secuiitv, l                                 12. Fo;ad Service           19.,   Pfograms+duetionr work reliciious,   etc,


               /;r:.Meorcal'tiervloes                                14. lntakdr




                                                                                                                                   #




                                                                                ?




          'lnmate/Resident's Signdure:

              Page 1 of 2
                                                                                                         03t07
              Whitq 9ogv: To Greivence Officer- YeJtow Gopv: To lnmate/ Resident File pink Copv: ro tnmatlTn-esioent
                                                                                     -
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 11 of 106
                                   >o>D-{rv* zzt}d-                p / /
                                  2222t? /



               o*s\pL-R-eEels\'-.*L.                      A:i:....]f-.1--!g--*b\rlN \s*-*s-L*"*^r*rg.f             -e--s-c -.8

                   !*-*J**rc--o*"i--)*sAg=r*-i9,K*t**u:e:,Eks            o*-"-,i,      . -^C-h.\-*-Q*-=e"F*.:s.srr-.{r,




       :(\a***-     "r-h*J".l*cd*s":-*"V-io                          t.q-*r-.--.-   *c..te-srll    ---ss:abli:-xs
       -6.-T*-r-l-r-*sg C "{-- *"a*C*C-o-*Jr2-_t-i-:s:s-i-r-nr*r*1,-"   R r gk:*s'*'g*-e          -*.
                                                                                                        gJ.hi   c--a..   e_:   -__


       -Resasrr$re--""*Qs"re-d.*"*s*)*lk!,-,--L^J,,*/.s*K*lcll*JaJe
                                                                                     Oclglt r<.d..
                                 Isl*ir"aLr'r---."-*e.€"""--:f :h-<*,-.-#:ti**_.J"e_r-d*_.B_)
                  *=*I{*-v"rAu*.sr**J                 k*l-"-"-.til,e"y-}.d"--*- a^L-S-Ly-*id*_H*,r_s -. k-:.\t,
           o,l--*---Le-U*-ef*R*S-:srn{"-.*L-+Jl*e-,*--r.r*lC-"*.f--*c-Ol€tn**cl***SU.ry*5itsd:sJ+-r

             l*mr*cs-r*fuq4vtoe-*i.onr--,**CvJ.Tann.*-*-o-C---u-S-_*g<**-*o_g**4*r;


                           .---LN-,:L*Cr_"t-*r-Z- -**l-*"o*F-*-x---f****u xr-s*,*d**-Er***A*cyC**<l-f1

                 Ll*l"r*Ust+r-.r--b.e--;rec,-LA's-T-Lo,*l--**]tJa<-ngo*h**-rsr-*-*-:i:lp.{*
               ;varr--r-asJ*o.-e* dM-:/----*Aia-u*r3."--"-P-i".u-l-r-*-1...s-**.s--n                              -r-l^M*/-*
                  -"h:.-:r!,,-s*--Eo-s-       *:-:r   i   rl-l: -i-cmJ*-qnr, d--.t-qxls,.*?*hat t.._B_s* L.i-ql
        -0*-xk**Paf *Y---f nJ-=-uce d *i of * a.'J**Ac:r- \ o** a:t* -[=-*txJ, * -. s u, * i
      esrrrlyT*--r:"^C--.rr$#Pco-Qs.n-FEoe-*a"s.Ai*g5*:"€e-_C_R*c{Jss
      AscF""r*"tg-A-er-o-nniille--,--4-*--ag-**yJe*cJ^r;lrusi-anra*1*-*--
          -15-w*:-*-af-8$9-o--ru*<tbr**N-'uNJ:kk"-E,orr-.:.c,*/*pa^t*^-L_-
      Ca,NlslS-sS:o$-e*r.-Rl-+.u.-r3--aT-*Q.L:S-e*.S{*s




                                                                                       RECEIVED

                                                                                        rEB   n   $     ?0iti


                                                                     --- - - Grieva.rre-Q-QP-o.rqilg1g
 .-&,
t" dJ.':    Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 12 of 106
            . ',',":
              + t
   :&      ,ij,,F,
   .";i{
.:1.,               "     l,
' ' , ,Gni"ranceNo.:i **<bS-t'fts #,.F1?f* {                      ffd


               INFORMAL RESOLUTION ATTACHED             (Not reouircd foran ernerqencv qrievance)?
                                                                                                           fl'YEs                  EX no
               GRIEVANCE CATEGORY
                   ..,.   r.acl[ty .utatt                    8.   Dental Services                l5    ,Hnirsina
              2. A@ss to               Leoal Mabrials        9. ,Mental Heafih Services
                                                             tO..Trgs(A@unt

                                                              1:'9qmmissary                      .:!9,,!1si!qr1on,
             .o.:..b€letyr/5ecuflty
                                                             13. Mail


            .,,,   i ily.E!trwtro-El'yt(jts.i   r:           14.:Intake




           lnmate/Resident's Signature:
                                                                                                                          I& h tir                  3   {:,'; r,
           Page 1 of2
           i'vliit" c-oJv, To Greivence off,rcer- Yettow copv: To tnmate/
                                                                                    \
                                                                                    sfl$grtrtf"irso-cF#hkqt ro rnrr37{0.7"i0"nt
                                                                                                      1ilililIililuIiltilililililff]lllltililililtilfl til]il[!]ffi lllt
     Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 13 of 106
                                   'a/-,>2't?Y-zZrfuL             /A


         __    i-- cout"A-gq--ey B<s*<{ _ro -y^lo:\^!_f\4e.f* U*, S _of_=hrr
               i  coNr-ou- -c---r-- dqxr      t{
                                         V \o [cr*q. _g\ Er,-*r;\cr:(\t* oC_ corusri\u_i
                                                                                     -r\U-.tellcr                         {,




                   'otl-Fe B-          tq




                rNfo,rsr<c__r_ h i -qo_,#x#,
                -                                                           *;;;
                                                                          _, ; _;i;_
              +{.-: F --oAy*, 8-i 5 -t^ r _* Alg..f s.,l ( -,la.s:- _k--sru c.i*J t _ n n)'d ] s
                                                                                                       ;,,])_ --_-
                      -S                                               "




        --ryVi v5 *f cl @r-fa.uS -o € G -Uq c,/. ec,t^J r.J._ f _.rnri,,r9 sa _
          * CaeT_l-hs=_L<4J+j LiR+CV                  ._-___                    l




                                                                                                               r \-. z. ----*___-

B ->n     [-t-O?-*t*o-dan/-l-ret,5.--
          fr         t
='
          I


          i
               .-Ct€q\n"J   --   C<r--qJatisxeA   *fh< _ trorrfl|U oll f,   _   o   F_      Getvertlw;t
                                                                                         A -YvUi:.1.:.v.l   _-______

        -ja-ts-lc-l*n-"r-(sc'.c-nAt-t^,,etc4o*t9---)=-o1..&t:--his,h--1"€Lnr.veS)*Ei
          ):                                                                                                   lg        _--__*
          i S irua<_ ao_ Reqr4^1{orv Cempet<"r+._fuBtlc OFCici           rCrsr,(
        -r9-havb*g kvo-tJ---T|e                          L,l*t     &avcqvi-".r1-!r...<* c^Jo,J e*_ o
                                                                                                     -
        Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 14 of 106

                                              ? c,> a:-rpt7-pz        /J{' € fr ;            C-3    r -/,,   *u/




              \t+          r-   rr\      -,

                                                                                        ,!   y*r.     r .._ sr)       v\T_
                    :
                         q(9o - ONr oF/t .dF.-        geu<r{ acc4elo4'r .OF.-9pe+t<tru3 ,^r\\*
                    :



      --;       - t",-low - You - Fqqut-: vtL- Le5<^t - c1-ur
  3
            fi                                                1 - Lc+^tC|s^rv r+ 5 u? }c)
-- :    . : J.kE\CDo-l Ro=5
              'I r-^.U               -keeP
                                             pocur^a.N\\nr1
                                                            -* (\-4^l -tha+;_A\t yc,.,,(q^,__
  '                ;
                     -/tbola_
               isdffi*E
               't-                             ffi@               l
               t



               ii\q*
               I
                                .   *.   r^t e.tt --Sgsrlr e {   -fhV< A D...1h€ - - e-qaes..vry.-.6cC
               l-..                                                                                                          1



               ;r

               t*


               h


               l- uure - Pesq'rr..i             *5 - A.'rs(f(\.icartqrv , E€Are#'.r* Furlj<r'olE5 \\"                        af
               i


                  aa
                  SfATUT,C), oC--CclsJ6t.\u\'r uA.ra,\ Ni"1i+T                         OC g^lhicv. -
              ,
               .t
                                                                               S   -
            **-+a         Re9ll+J4\lre*-Q<-r'ecrr.J.- L.^rou f.-.tto,ve Koo^JtJ. a __                      ".---_.-   -*_
                        ANrd NtsC EdS€.T\era aQt(ci.t\g _sL"og\d.aG. of                               S\iD
 Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 15 of 106




  FULL.NAME:                    t:;ii;:'i t}   {''l},t:ti ;,;'i'   : ti it ;,:t^.
  NUMBER:                       {flc,? {{r i;'.   I                     HOUSING ASSIGNMENT:
 INFORMAL RESOLUTION ATTACHED                             (Not requircd foran ernerqencv         orievance)?      f]     VgS               @l r.ro
 GRIEVANCE.CATEGORY
  1..,Faci]ity Staff                                                 8.. Dentai Seruices                '1.6 . [.{aricinn
 '2; Accessto,Legal,Materials
                                                                     9. Mental,Health Services          16- Launflru
                                                                     10. TrustAccount                  ,:lZ.Reqeation           :,



                                                                     11 9gTmt'$eary                     18.   Visitatiol
 5;,,Safety/Security                                                 12. Food Service                   19 PrainriitidAdi raaf iri- i-;i+ r;fi^i;. ;-.-;a:.::
                                                                     13. Mail                           20. Violations_ oJ Sderal or state regulatianq. .
                                                                                                        ,     !aws;.cogrt{ecisiqrs (i;e.ADAl6r                    ::,.   .::.
                                                                                                              Constitutional riohts\
 1.::.:Me.g|calts€rytceJ                                             14. lntake                         izl..rulner




lnmate/Resident's Signature :

Page 1 of2
r4ftite 9oqv: To Greivence officer - Yellow Copv: To tnmate/ Resident Fite pink Gopv:
                                                                          -           ro tnmatlTi-esioent
                                                                                                              iltiltil!ilililuilililililllilil]il]ilut]il]ililtilffil]llililt
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 16 of 106
                          -ar,zp-sa)^   LP:J{-G    /3
                               (EAltD{aff
                                         -€,s/euaruce
        baua $ p€sriloa"r€-frbrJ Wt      _

       L{geL -9. //,t" - ru-€-,.@E .^ltr- e/ua/-/&,4L   o*tt Bl u,ttr Ma,ta6.e
            Mzrr-N-p)-Pso^t-.*Bt[_.Dext*Lof_.o,,t{R/qrlrl_ftDLE64L_
       fr-ckfl- - tu.€ ,&E: N t€@ L -@ne *a D-- r- p€eut@ Aagts;_zz-._
                                               -
                                                                     -
                '-*uD-_tee*t *tD




 _-_ii
   ll                                                           RFr^r:
                                                             _::rrl"l$&e_
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 17 of 106

   6ribvance    No.:     2020-504-00136 -G                                                                                             14-58

   RESPoNDlNGsTAFFMEMBER,SREPoRT:1attactraaotionalp
   include the grievance number.)

     The  rv!\ uuwrl
     rrrv lock       lll the
               down in             *afroii\idTiid
                             uflll was Irom
                         ulg unit         rrrrrrr_rfl
                                                                                   u, Z0 rninu,.r.   Af,"r rulking to the visitation
    ofcel,it wa: confirmed all visit
                                                                                                              does occur. e

    ygu woqld be pulled out to talk to them.
    of r."oritytoa".*ffi,                        "

   RESPONDING STAFF MEMBER'S DECIS
  grievance number.)




   Responding Staff Member,s printed Name:
                                                                                                     Title     lnvestigator
   Responding Staff Member,s Signature:
                                                                                                     Date:     02t26t2020
   lnmate/Resident,s Signature (upon receipt):


 INMATE/RESIDE
                                                                                     All pages must include the grievance number.)




                                                        (Attach additionar pages if necessary. rur pajes
                                                                                                         must include the grievance




Warden/Administrator's   Si   gnature:
lnmate/Resident,s Si gnature (upon receipt)




Page 2 of 2
                                                                                                                         03t07
      Case 1:20-cv-00554-KWR-KK --Document
                                   ^*
                                               ol'"-06/08/20 Page 18 of 106
                                           1 tFiled
'   '.;7
                              exhiqi)--q-
                                        P")                   @

             FULL NAME:           DArtr\        Ace.r.    T-I-LOr< <-
                                                                   t
             NUMBER:             66LIl-t(t              HOUSING ASSIGNINENT:                  loo c
             INFORMAL RESOLUTION ATTACHED (Notreouiredfioranemeroencvorievancel?
                                                                                       D yES X,                   nO




                                                                                          oons or lederat or state regu
                                                                                          court decisions (i.e. ADA or




            STATE GRIEVANGE: (frrcUae documentation,,r,tto"o, date of rn"




                      r,nn*rr",
           tnmalorlResldenf
                    "
       Pagel ot2
       white coov: To Greivence officer - Yellow conv: To lnmate/ Resident                           031o7
                                                                           File - pink Gopy: To lnmate/Resident

                                                                                  ffifl m mlurunruillil ililtnilu fllnfllflflfl lfimff I
 Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 19 of 106
 "".3rievance   No.:     2020-504-00133-G                                                                                  14-sE

   RESPONDING STAFF M EMBER'S REPORi
   include the grievance number.)


     first. The mail   corresoo@
     uuwns unless   oetn                                                  ,                                               ro.O
     ubl" to .uk. u phon. .ull.




   RESPONDING STAFF MEMBER'S
   grievance number.)




   Responding Staff Member's printed Name:
                                                                                          Title       lnvestigator
   Responding Staff Member,s Signature:
                                                                                          Date:       2t2612020
   lnmate/Resident's Signature (upon
                                                                                                   ?--:)    ?.a-tze
  INMATE/RE
                                                                                        must include the grievance number.)




                                                                                                  -


 WARD EN/AD      M IN   ISTRATO   R'S-E GISIM   (Attach additional pages if necessary.
                                                                                       All pages must include the grievance




Warden/Administrator,s Signature:
lnmate/Resident,s Signature (upon receipt)




Page 2 of 2
                                                                                                                  03t07
                                           ,l
                          *.
          Case 1:20-cv-00554-KWR-KK :.  :.
                                    Document
                                           I 1 Filed 06/08/20 Page 20 of 106
                                                                      fr
  ,;,ry
I*.
rr .       GrievanceNo.: xl {. ?'"                   r; F. ,Hrftf,t*€r H-'i
                                                     -.f   -J   'r_   \r : ti-. {       <*                  &ki      {l #er*-*{ t-"
                                   3{,,{,       t                     i         {*




           FULL NAME:
           NUMBER:                              :5,;2i{*,i*t                         HOUSING ASSIGNMENT: I                 ?X}-T *i*;
          INFoRMAL RESoLUTIoN                       ATTAcHED                                                             E yes E*o
          GRIEVANCE CA
          a f4utrtly                                                           8.  Dental Services                15..Housino
          z.-   .nqr5.   r(,. t_Eg?t   fltalenets                              9, :Mental Heafth Seruices
          3. Denied Aceess to tnbrmaiResotutionGGiE-:i                                                            !6. Laundry       .
                                                                               1O.   TrustAccount                  /. Kecrealon
                Process
                                                                                 r. uommlssaly                    tr8 Visitatign
          9.: ,Earcry/Secfrriry                                                12. Food Service
          6r.,Sanitation '' ''r                                                13. Mail
                                                                                                                 (!)Motations   of federat or stateEgulaii6il]
                                                                                                                     laws, court decisions (i.e. ADA or
                                                                                                                     Constitutional rights)
                                                                               r.,t: tolaKe




      lnmate/Resident's Signature:
     Page 1 of2
     White copv: To Greivence officer                      - Yellow Gopv: To lnmate/                Resident Fite"- pink Gopv:          ro rnr"tUi'Jrio"nt
                                                                                                                    ililutililufiffi ilililltil]il]ililililuilutffitfliluil]lilt
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 21 of 106




                                            Grievance from
                                           David Greathouse



       A)    violation of my due process rights and-violation of my eighth Amendment
                                                                                          right to be free from
                  crul and unusual punishment by Cibola County Corrections Centers
                                                                                      chain of command
                   Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security
                                                                                           tvtorris Hayes,
              iltgttionally and deliberately while acting under the color of law violateing governor
                                                                                                        Lujan
              Grishim socral distanceing order and pubiic safety order's to keep all
                                                                                     new riexicans safe the
            action exerted by wardon Luis Rosa, Assistant wardon John Jackson,chief
                                                                                            orsecurity Morris
             I bv nor reporting the number                              that haverrtspass through cibora
                                             "r""xfliffio"rlo;t;,
               County Corrections Center to CDC and the proper government & medical
                                                                                                agencies.
              2 Exposeing m-y.self (whome by being.*po."d to tne novel
                                                                             coronavirus which causes
                      covid 19 is at high risk due to tife iong asthma diagnosis and condition.)
             and all detainee's at Cibola County corection! Center. creating a life
                                                                                     threating situation for
             my self as well as othegin Cibola County Corrections Center uni'higt
                                                                                    risk indiiidr;h ilih;
        3As or March tth,zuzo,the wortd                               orficiauy crassified covid re as
                                                 "::ilflH'g#ffll
                 pandimic_since then 1340,643 americans have been infecied
                                                                                   and g0,239
     have lost their lives due to this virus,'and 4,153,871 in the world
                                                                         have been infectea resulting in
                                          294,629 deaths world wide
      Cibola County Corrections Center. Medical Director Don Douglas has
                                                                              intentionally lied by falsly
    informing the New Mexico AssistantAttorny Generals office thit Cibola
                                                                               County Co*ections center,,
       medical unit is fully equiped to handle a covid 19 outbreak and has state
                                                                                  of the art coronavirus
   equipment in order [o ensure detainee's rcmain in custody at Cibola
                                                                       County Co.ruot]onu Centor. Mr,
  Don

                                                                    and situation while acting under color




                                              for COVID 19.
  conditions of pretrial or presentence confinement create the ideal enviroment
                                                                                   for transmission of
                                By the actions exerted_under coror of state and federar law by
          :"^13,g^,^rT9.r::r:".


                                                                                        RECEIVED

                                                                                        MAY   i 5 2il2u
                                                                                   Grievarrce Cooril inatc;
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 22 of 106




     Also 3 inmates  have passed through Cibota Countv Coriections Center in the last
                                                                                           2 months and
      tested positive for Covid 19 2 whome remain in custody und *ho *itt *evitible
                                                                                        create a surge
                                             outbreak in cccc thus
              exposeing the whole facility and my self and other inmates. I and other inmates
      have been denied testin8 which further violates cdc guiedance and the governors public
                                                                                                health
   emergency orders and
                          .pretiral and presentence due process constituteing I violatiorof my and other
               inmates eighth amendment rights to be free of crul and unuJual punishment.

   According to Dr. Jaimie meyer an Assistant Professor of medicine at Yale whome
                                                                                    testified in a sworn\
    statement to the court and under penalty of purjury in Frank Sanville, Docket
                                                                                  No. 2630-3lg Wrcr )
     (Vermont) on April 21,2020 Mere "disciplimary oi solitary confinement is
                                                                              not un .m""tiu" ;;r;;r;
                                                                                                                                  I




  *,Hffi#flfirfiHlfr$}itrtitmt*iilt+:;ffi :F
               therestofthefacility.Riskisthusincreasedtootherpeopleinprisonandstaffi-=...>

     although Cibola County Corrections Center is equiped with 2 or 3 of these so
                                                                                  called pressure
        rooms it is not equiped with enough of them to handle a outbreak and surge of thi
                                                                                          novel
       coronavirus that causes COVID 19 nor is Clbota County Corrections Cenier equiped
                                                                                             to
   effectively and efficiently prevent and protect detainee's from contracting, and or
                                                                                               tiansmitting,
                              the virus or handleing or containing a out break
  also cccc is not taking preventive measures^to
                                                   1"i ult inmates place in corintine to prevent spread to the
                    rest of the facility and staffwhich further violates my 8,r'amendmint.



               That wardon Rosa forward     ,ffine             us Marshail,s and request
          judicial examination of the treatment of detainees and totality of internat conditions
      a
                                                                                                 at
                Cibola County Corrections Center and release of all deiainee,s at high risk




                                                                                         RECEIVED

                                                                                        r,{AY              !5            2fi2{t

                                                                                         .-j   i   i(ltr   \-_   i   ,
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 23 of 106




               NOTARIZED STATEMENT/AFFIDAVIT IN SUPPORT OF COMPLAINT

          I,    I)avid   Greathouse                                being duly sworn, depose and say:


                   2' I make this affidavit in support of the attached grievance against


        wardonLuisRosa_,".J*"#f#;y"ff
                      Jonathan Lierre, & Lieutenant !:T*""H3f,li"3rr"curityHayes,,captian
                                                    Dominic chavez Don Dougras


                                                       a federal detainee at Cibola County Corrections
   'Center housed in 700 unit C-pod utorrg *ith uppr*imately  35 to 40 other federal       detainees
                                                                                                 was and
     still am subjected to unconstitutional and dangerous life ihreating
                                                                         conditions and unconstitutional
  treatment by Cibola County corrections Center and Corecivic
                                                                   chai-n of command, wardon Luis Ros4
       Assistant Wardon John Jackson,Chief of Security Morris Hayes,
                                                                           Captian Jonathan Lierle, &,
                                         Lieutenant Dom inic Chav ez.

                                 2000   cibora,""otfrlfff.i"    rur"*i,   o   e7021

                    I                                                        am aware that
  Every person who, under color of any statute, o.ai*ft[frtution,
                                                                                     or usage, of any state or
 Territory, subjects, or causes to be subjeoted, any citizenortt"
                                                                     united"ustom,
                                                                            states or other person within the
       jurisdiction thereof to the deprivation-of any rights, privileges,
                                                                          or immuniti"r r""u."J-i, *"'
                                                                                                             "'"
   constitution and laws, shall be liable to the party i-":ur.i in an action
                                                                              at law, suit in equity, or other
                                       proper proceeding for redress.

  t (        David     Greathouse                    ) being duly sworn, depose and say: I have been
                                              =
 punished with out due process Uy CiUotu Courty cooectiois
                                                              Center and Coiecivic chain of command,
     V/ardon Luis Ros4 Assistant W'ardon John-Jackson,Chief of
                                                                  Security tvtorri, rruy"s, Captian
                           Jonathan Lierle, & Lieutenant Dominic Chavei.

 Also my self and all detainees at Cibola County Corrections
                                                                     Center Are being exposed to a imminent
  life- threating situation at Cibota County Coriections Center
                                                                       due to the fact that maintenance of the
  building is unkept and a sliding foundation         the building and the building 6"1nj in violation of state
 federal ,A'c'A, & cc{ safety standards           9f
                                               g!   fire code lai policy and regulations resulting in extreme
 craeking and deterioration of walls and ceillings createing i"*i
                                                                         dangerius imminent & potential life
             threating ( potential caving in situation) for detiinee'r ur *el"l ur
                                                                                   rt"ff unJririto.i.
        B) Additional violation of due process    and violation of eighth Amendment violated by Cibola

              wardon Luis. Rosa, o,r,r,unfi#,?oi1ffi';::ir".::&;erorSecuriry
                                                                                       Morris Hayes,
          intentionally and deliberutely while acting under the color of law
                                                                             violate'ing governor Lujan
          Grishim social distanceing order and pubiic safety order's to keep all
                                                                                 new mexicans safe the
        action exerted by wardon Luis Rosa, Assistant wardon John
                                                                       Jackson,chief of Security Morris
                                              Hayes,are as follows
         I by not reporting the number of confirmed covid 19 cases that have no,
                                                                                    ourtEBH\rE,Brt"

                                                                                                 '.!
                                                                                           MAY         5   2020


                                                                                      Grievance Coordinator
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 24 of 106




               County Corrections Center to CDC and the proper government & medical agencies.
              2 Exposeing my self (whome by being exposed to the novel coronavirus which causes
                      covid 19 is at high risk due to life long asthmadiagnosis and condition.)
             and all detainee's at Cibola County Corections Center. Creating a life threating situation for
             my selfas well as other in Cibola County Corections Center and frigh risk indiiiduals in the

       c) 3As of March ttb,2[2a,the worlffiill'Bfi#iition ofliciauy ctassified covid te as
           pandimic since then 113401643 americans have been infected and 791935 have lost their
          Iives due to this virus and 4,153,871in the world have been infected resulting in284,62g
                                              deaths world wide
        D) Cibola County Corrections Center. Medical Director Don Douglas has intentionally lied by
                                                                                                     -
              falsly informing the New Mexico Assistant Attorny Generals offrce that Cibola County
         Corrections Center medical unit is fully equiped to handle a covid 19 outbreak and has state of
            the art coronavirus equipment in order to ensure detainee's remain in custody at Cibola County
                 Conections Center.mr Don Douglur *d V/u.don Luir Roru. Arrirtunt Wurdo, John




                                            great risk for COVID 19.
            G) conditions of pretrial or presentence confinement create the ideal enviroment for
           transmission of contagious disease. By the actions exerted under color of state and federal

        If)   Don


                    D    and violateing mine and all detainee's eighth amendment rights.

 The above is true and accurate to the best of my knowledge.

 Signature ofAffiant                                IDalr'll m(f.1   (42A)A
                        1!-t
 Subscribed and sworn to
 Signature of Notary Pub

 [Expireation                                                              OFFICIAL SEAL
                                                                         Stephanie Woodard
 Notary Public                                                       NOIARY PUB{-lC-Shte of New Mexico


 City Of                              State of
                                                                                                    RECEIVED

                                                                                                   $4,4Y   i5     2020

                                                                                            flriava^^^     n^^*f,;..   _l
          caGa$d-3 :?;o{fj/Z4(tri5t6/
Case 1:20-cv-00554-KWR-KK             IDrrnunerttaag-Eil*l
                                 Document   1 Filed 06/08/20   Page 25 of 106
                                                           leda6taal2ga@gof,.&f g




                                         Declaration of Dr. Jaimie Mev'er

  Pursuant to 28 U.S.C .S L746,I hereby declare as follows:


  I.             Background and eualifications

        l'       I am Dr' Jaimie Meyer, an Assistant Professor of Medicine at yale
                                                                                     School of Medicine
                 and Assistant Clinical ProfessorofNursing at Yale School
                                                                             orNursinfl, N"* Haven,
                 Connecticut. I am board certified in Internll Medicine, Infectious
                                                                                    Diseases
             Medicine. I completed my residency in Internal Medicin" uir.rr pr"ruyr""* Addiction
                                                                                         and

             Columbia, New Yorlg in joos. Icompleted a fellowship in
                                                                                            li;i;il;
                                                                        clinical Infectious Diseases at
             Yale School of Medicine in 201'1 anda fellowship in [rterdisciptinary:rtrv prevention
             the Centor for Interdisciplinary Research on AIDS                                       at
                                                               in20l2.I hold a Master of Science in
             Biostatistics andEpidemiology from yale schooiof public
                                                                        Health.
       2' I have worked for over a decade on infectious diseases in the context ofjails and prisons.
              From 2008-2016, I served as the Infectious Disease physician
                                                                                 for vo* correctional
              Instinrtion in Niantic, coryrecticut, which is the only rul[:uii
              Connecticut. In that capacity, I was responsible for the
                                                                                il il;;"-i"r*-*           i"
                                                                         -arrugr-"o:t   oiHrv, Hepatitis C,
             tuberculosis, and other infectious diseases in the facility.
                                                                            si"J" ar", i h;r. maintained a
             dedicated"HrV clinic in the'community forpatients r"toroiog
                                                                                home from prison and jail.
             For over a decade, I have been continuoiisly frr"d"J;yA;iiri,
             foundatioas for clinical research on ItrrV prwention and tieatm."t
                                                                                   ira"Jrv,  *a
                                                                                     ro, pJople involved in
             the crimirral'justice system, including tfrose incarcerated
                                                                          in closed."tti'ng.,tiuils and
             prisons) and in the communityundeisupervision (probation;;il;i;jl'l
             an expert consultant on infectious diseases and women's
                                                                                               rr"r" served as
                                                                           health iniaits *d p.i.oo, fo, tfr"
             UN office on brugs and Crimes, the Federal Bureau of Prisons,
                                                                                   and others: I also served
             as an expert health witness for the US Commission
                                                                    on Civil Rights Special Briefint;;
                                                                                                             -
             Women in prison.

       3'   I have written and published extensively on the to-pics of infectious
                                                                                  diseases among
            people in{olvedin the criminal justice system
                                                             inciuding book chapt"r, *a articles in
            leading pber-reviewed joumals (inctuaing Lancet
                                                                 rrrv,"laueffi; iledicine,
            American Journal of Public Health, International Joumal
                                                                         of Drug poiicyl-on issues of
            prevention, dia.gnosis, and manag"Trliof HrV,
                                                               Hepatitis C, aniother'ilf;;r. diLur*
            among pebple involved in the criminal justice system.
                                                                      rn mating th;i'"il;;;-
                                                                                                    -'"-*"-"
            statements'I     not commenting on ttre particuiar issues posed tlri.
                         T statements
            making general              aboui the realities ofpersons in detention"as".
                                                                                          Rather, I am
                                                                                    facilities, jails and
            prisons.

   4' My c'v'           includes a full list of my honors, experience, and publications,
                                                                                         and it is attached
            as   Exhibit A.

   5'       I was paid $1,000 for my time drafting an earlier version
                                                                       of this report filed in another
            case' I subsequently prepared this version of the report
                                                                     without receiving payment for my
            services.
                      t

                                                        I

                                                  EXHIBIT B
           ca-€aeq,f,[3:20@4r66[Bu
Case 1:20-cv-00554-KWR-KK     Document 1 Filed 06/08/20
                                   mmunwrtta4s-Ear#      Page zga@Qo2&f,
                                                               26 of 106
                                                     redag,tau           g
                             ,i,




        6'       I testified'as an expert.':: .r:rgl"-q*
                                                           g-I by g.position in the pasr four years: state v.
                 Frank sanvit re, Docket No.      z6:-:li s w;ai   ffi',,,iff   oo   apr, zt, zoio.
  II.            Heightened Risk of Epidemics in Jails and prisons

        7   '    The risk posed by infectious diseases
                                                       in     jails   and prisons is
                                                                             significantly higher than in
                 the community, both in terms of risk
                                                                                  and hann to individuals
                                                     "1trrrr.i*io",llpor*.,
                w!o'beeonoe infe.cted: There are several
                                                         reasons tnisistne
                below. t                                                    ----, os delineated.furttrer
                                                                         -- coso;
                        ,i
        8' Globally,'outbreaksof       eontagiqus diyqleiareaH too,csmmon
                                                                                 in ctoseddetention
                settjngs- aod are more
                                     coumon rhan t"        A;;,iil;;I.*,i ffiffiH;4ih
        '       isolated fr.omcommunittrs. s1a6,
                                                   ,ri"it"o,
                communities and faciliti"s.and t*,uritu "niffif"i;,;d-u.rd.o,pass-beiwees,
                                                                                                  are not

                                                           ipt*tidrsorl^eur-,o.faeilities. Moreoler,
                iipid tumo".r or3", *a *;i;Tr.id"r;n ir
                                                              -.ioJ ilui|*plr, often eycte-between
                                                         "ti; iJ1f;i
                facilities and communities. reopr"
                attgnd court and move beuueen
                                                                     #"1p"""0 to and from facilities to
                                               iaeilities, p.rison;;Jrlr.;rpublic health.
                tsvqPceo oreventton oppor-tunitie,Lcon.grpgate'settings
                                                                                such        jails
                                                                           and prisons allow for
                                                                                       as

                f::l jtTli",j:*i::1.ffitutiiifi    qr_iil;-p;i,Ltoperson,especiauythose
                passedbvdropletstt'epsh.couehipe*a'".'iGi-ffiIo'ffi,pi""J#Jo?,f
                                                                                                            iil#gffi      ,
                Pt_"**shoruers.,ana-oaerIomIioq,:04e.{rq,u,opp"*iiiir-#;#;j:#o,*.
                gleateS When       lnf.ecfous.diseases*" garrs.ittJ fr6ffi;"!o
                                                                             person by droptets, the
            best iaitial strategv-ip t"prpe,tigi
                                                     s.rlioiut*"ipt
                                                             -rail'.;;.Hedorimp:isoned,-people
            have mu-oh less of an oppqrtu'prty i"
            wortld in:rhe community spaces *i6i":1ii1
                                                         pr
                                                      trn*i"rurJLliucial distancing than they
            yntth  prg?ote.s
                                                                   *d;JirilLi
                                                                         nt", also poorly venrlated,
                                    h'r+lvlmii""t rpril-*iairil;r'; #"ifrLopras,                    praeing sorneene
            such a setting therefore dramaticait                                                                     in
                                                  reauces
            being,expos.Ed to and acquiring i"r..tiou
                                                                   alli:ruiiffi      protert themselves from
                                                       diseases.
    10.
            str?tegy. ,Beyorrd the knoyn        a"t i
            l'f;Y:fi:lf-::Il:^Y1,"::, ili+deathdoil|".o-il-;;ttffi;;ffii;ffi:3:ffi,
            attentionirndincreasedripkof
                                           soritarvin:fiie;-.;;;il; in deereexed medicar
       congnimrnratio is               ani;#ildi;i,'ru  p*.*u*i*ssionof,the.v.iniB-throrigr,=,,
       droplets topthers b::1u...,exgepiin;rJ;ilii;;?i;leiffiix"rr*rooms                                           ,




       medical ttlrits if available at                                                 (rarery in
                                       effl, uii-"ulrtinupg to. AOL         frsm  roorns
       the facilirv. Risk of expos*"                                ""ti-*a inprison tostaff.
                                                 #rh""t";;;;;d;;d;il;le                     the rest               of
                                                                                      and
   11. nqgpcgq prev.estroa.op?-o.dqnilies:
                                                During an lnftctious disease outbreak- peoplg
        I:ff*,*:f::lXLl:d:*t ly*                      p,i,;
                                                  : I;h,  *d          #oo,
       oppoltunitiestoexer_qise,nece,s-sqryhvstun".mea;;";;1!f,lr#ffi;ffi   provide  adequate
                                                                                                can=


        use of arcohol-based sanirizers *d;"h;&;hil;t.;ffii"bl.=;il     lffi ingor
        often under-resourced and ill-equippedwith                    #;;;ons  are
                                                   rumlirnil,uri[soap          and alcohol-based
        sanitizers.for people detained iaaii wor!<inq
        (doorkno.bs, light switches, etc)
                                                         i,  ,Ars.""ni"gs.  tligh_torich surfaces
                                          should.also-be            uia--airi"rr?.ar..ir"ilii
        bleach to'prevent virus spread, 6rt ,rrir           "rr*"a                             *irr,
                                                  ir oftan not done in jails and prisonb because of a
Case 1:20-cv-00554-KWR-KK   Document
          Cafh$d.3 i20@rrciEl6t         1 Filed 06/08/20 Page 27 of 106
                                lDrrrnrrnertt843-EildEl le,dtagagl2ga@Qog&f g
                          l:




            lack of cleaning supplies and lack of people available to perform
                                                                              necessary cleaning
            procedures

      12' Reduced prevention opoortunities: During an infectious
                                                                  disease outbreak, a containment
          strategy requires people who are ill witb symptoms to be isolated
                                                                            and thai caregivers have
          access to personal protective equipment, including gloves,
                                                                     masks, gowns, and eye
          shields' Jails and prisons are often under-resourcJaLa iri-equippJa,n
         personal protective equipment forpeople who are incarcerated
                                                                                  pi*ia, sufficient
                                                                                 *a              staff,
            increasing the risk for everyone in the facility of a widespread        "*"ii"ing-
                                                                                 outbreak:
                     'i
     13' Increased susceotibility:.People incarcerated in j.uil-.
                                                                  and prisons are more susceptible to
         acquiring and expedencing complications ftom-infectious
                                                                        diseas.r th;A;;opulation in
         the'community.'' This is because-'neoqlg in jails and prisons
                                                                          are more likely than people in
         the comutunity to have chronic undeilyinglealth oorditioor,,inctuding
                                                                                      diibetes,:heart
         disease; chronic lung disease, chronic iir"i dir"are,,and
           HIV.
                                                                     lowei      i--;;rr;;s       from

     14.
                     Some jails an!.grisory t""t oo.itr
           #
           The medical facilities at jails and prisons are almost never                                        .
                                                                          sufficiently.qrfi;      to handle
           large outb.feaks of infectious   diseases'            transmission af,r;^-r^+
                                                         nrevenf fi-rncmiqainn
                                            diseasds, To prevent                         L^-^
                                                                               orarJpi"i-roli.
                                                 ;v]su.trrl(t tu lree(l [o oe lsolateo m specialized
           airborne-negative pressure rooms. Most jails and prison.tlur",f"w
                                                                                    negatifafilssure
          lllIl,llTJ:T:*:::I"L*:*giT;y*byp"up1"withotherL"ia,ii",is'iin"hai,g
                                              will reco*" r*nuusr"a *prar, *a *r"ol"r,
          :::I.*t:*,li 1ly-.-:), Resources.
                                          rhis makes u:a             the iilness and caringdor
          l:",:*lf^***:^"::j-l1r:1li:i?.                  "o"iul"ing
          those who have become infected much more difficult.

    15.
          infectious difeases. Jlils and prisons ao   oot
          that can be cruoial in identiling and managing widespread                                       ",
                                                                        outbreaks of infectious
                                                                                             vuD
          diseases'-'This includes access to testing eqrip*"rrt,
                                                                 tauoratories, and medications.
    16.
          qEpartrnents.r to orovlqe i0,t_e.nsiye.grgdipal
                                                          caxg:giventhat the
          provide in the facility itself is,typi-tty r"l"tilri
                                                                               level.o-f;m;ycan
                                                                 ri*it"J.ffi;;;*itJ*ir]rrrt'*,r
                                                                      ut or1"e?A;;i,il;ffiil:
          not be possible, as those outsidJfacilities will Hlely
                                                                     u"
   17' Health sa,fetr As  al outbreak spre4ds tfrough jails, prisons, and communities, medical
      personnel become sick and ds not show up to
                                                      work
      can.become dangerously understaffed witir healthcare
                                                                 Ab.."t";i;;;;;;ilil;#'
                                                               proria".r-rni,   i*;;;r",a number
      of risks and can dramatically reduce the level          ;; p;;;il."A. t";ifl,,;"rrs  inside
                                                      "f phGcat and mental
      facilities are taxed, people with chronic underrying
                                                                                  hrrlth;;;il;;;
      and serious'medicaineidr o,uy not b-e able to,l"rIv.
                                                                   ir";;ffi;ffiffi;rre
'^*::n::::*!::I:::r:.vi?:l!: d':?:::i:*p:j,:,::3e-l                   rhe Lancet 2tB6 eots),
Case 1:20-cv-00554-KWR-KK Document
           Ca&$43*20@2El6ElEB      1 Filed 06/08/20 Page 28 of 106
                              Imnrnrer1t343.Eil61l                            leilAy1yt2ga@gofl &f                  8



                    conditions" Asi'slipplr chains bgcgmg disrupted
                                                                    during
                                                                       --€' aglobalpandeuiic,
                                                                            - o'vvE r..rvvu theavailabiliry
                    of medicines and food may be limited. '

             18"'$              gl+ritu. As an outbreak'y.rreads throyeh,iails,,pr,isons,
                    corrgptionatfficers and,other,secqritypersonn"i,fiiro*",iilr'Ja and eo:nlpunities,
                                                                                          a"l"ltstsry up.to
             ,' ilS;fih::Hffi ffi irrt',1..,0"r*$r Ur:ly{ """*.r. t'i-+,il.,urilq                      ;   Feopre inside
                                .:r.        .., :... . ..                                      i
                        ,              ..             i.
             19. These       rists ". ,U blen boma u,
                                   -he,v,                  Ogriagpast epiOqlUes
                               Fp,            inzOtZ,,ttr. Cpd1Efi;fl." outbreak"1mAr#u,*oi"ifo;a-:.,
                      P_dj,g$:      "I1rp1", two,in-ihatu                         of influenz ain2facilities
                 :,' "in:M*iiie;,,iotulfibgin
                                                          AgiihrraiS.ibCufrefi.,d;A;rffi;;#;;iffidilL,
         ,
           ', ,oa,dr2-3-5iq,,,f:f,members.aorossthe 2.faoil-fti9s ascileu"a insuf,fic,ient.suFpr.ies ofinfl,uenza
         i: :: vapcin.eiand,:dr:tidral drug*for,fi_ea,tuet:ofpeqpluwhu.*fr.:i-U,,Ail,dIpty_&*i*,,ful.
               'peopl€:w'hci;Yq:'el(Fgled.,,During-the lI'1Nl'stio.n ,orntur"ato.in-,2^00gr(knorrar as:,the
                       n11l);ja,s *a pri'on' r*p?il.;;;fiffiffi;;H,
                fwing
                Even facilities on "quarantine"                                       hi*&fi;ber of eases.3
                                                 continued to uJ"-.pt-""* intakes, irlraoiog
                incomplete' These scenarios occurred in the                                   the quarantine
                                                              "besi casel'of influen2a, a viral infection for
               r'whiex therp$-m ao,:effbctiveand a.vailabl"
                                                                             - ,
                                                            "a.c.inr-ta,antiviibl .me"dj-oariohs;,unlikc_ :
               .CO{D-19; for riihictr ttrere is .*r"rtiy.iril#,*-
         :,.. ;:.' .' :. ," ;.  :      .     ... .               ,-,-l-'..                 .
     m.                                                ,1
                Prolile of GOVID;l.9 as an Infectious Diseasea
                                                                                             , '            ,
                   ,,,.]-   '
         20:
               lryjpr'girog,1-u,gr.: "$.hllr.uo**.p se*s-cov ,
           :,."G0;V,@1$.,Thevfmis ist66.r.=6                                         "*,u ail" *i *,,*
                                                       to pass-tom,frao-ni,,tr.person.ptimarifr.dir6u
                                                                                                            ,,, ,,
             ' reqp- iritory dronjets' (by,
                                            "o*rgh-io!
                                                       or ineezing) Lut may dlso ,sur.vive on inanimate, ,              ,

          ' 'islg.&ces :Pe-s.p-lese-em to,b-e-rnosltaute
                                                                                                                            ,


                                                             tor,raismiitrrrrirrs to,otlhers.whbn,they,i*e
               sickest but it is possible tlut
                                                 fiopr"       n*r*rl,alii*r,uefore theystart,ro ,show
              s)4nptoms or for weeks after their symptoms   "*     resolve. In China, where CovID:lg
              originate4,tfueaveipge,infe-etedpersep.p-asssd
              transmission occurred at a distanc" orl.o
                                                                     tle rrirus onto 2.-3 othe.fpeople;         ,               :




             being'transmitted,,thr-org, a.opletr; everygne
                                                                re"i. Nnrl"ry i, trr"   ;t;,;6;   ,fficient at
                                                                   is at risk.ofinf,ection,beoause or.lr imrnune
     '       systems'have never been exposed:to
                                                          sr,irrclqp"a pi"te.ttu. *rpoosgr, f,lainst this virus.
             A vaccine,is currentry in deveropment but            ;ifk.i;ot      be able ro,       ,oot#;;; ,il'

 3
 Dau.d           *,*"u                                                             ut Deqglxs qre Eevv,,prison
Legal
             N,",,X;.G.tr.i;' zo!oL;,'h,m-,,prilffitu.pri,orriaUmews.orpy'newislrotottre,.,i         s/r,-i--   +r..
Case 1:20-cv-00554-KWR-KK    Document
          Ca.eln$eL3:2OOM[t65EE/       1 Filed 06/08/20
                                 IDrrnturnedt3€-Eilffi    Page 29 of 106
                                                       p1dqgl1g2ga@go6&f                                  g



            general  public. Antiviral medications are currently in testing but not yet
                                                                                        FDA-approved,
            so only available for compassionate use from the manufacturer. people in prison
                                                                                               an6 jail
            will likely have even less access to these novel health skategies as thiy
                                                                                          become available.
        21' Most people (Ioo/o)who become infected with
                                                              CoVID-I9 will develop a mild upper
            respiratory infection but emerging        from- china suggests serio;lit;rr occurs in up
           to 160/o of cases, including death.S {ata.
                                                 Serious illness andaeata is.most
            people with underlying chronic health conditions,
                                                                 like heart disease, "o.-on,rrrong
                                                                                     l*g oir"ure, liver
            disease, and diabete:,    ,{older age.6 Death in covn-I9 infection is u-sually due
                                                                                                    to
           pneumonia and sepsis.-The em"rgpnce of CovID-l9
                                                                     during influenza r"*oomeans that
           people are also at risk, from serious illness and
                                                             death due to i-nfluenza, es;"cially when
           they have not received the influenza vaccine or the pneumonia
                                                                                 vaecine,.       ,l
       22. :thgcare of people who ,are infected .with COVID:
                                                             1 9 depends on how seriously
           ill'7 People with mild symptonr.uyrot;"q"f. il.pir'"r-*ird                     $ey, are
           closely monitored at ho-m9. People t itn *oa'.*t" ,yirptorns
                                                                                   u"i-"ir"rti"re
                                                                                             to be
                                                                        may require hospitalization
          for supportive care, including intravenous fluids and
                                                                supplemental oxygen,Efiffi;f
                  symptoms may require ventilation and intravenoirs
           sever,:e
                                                                     *tiuiotior."p"riri. health
          officials anticipate that hospitar settings
                                                      y1! !*aru;;;;;1*"J
          to provide this type of intensive care as CovID-li
                                                                               *a i"vnd capacity
                                                              br"o*"s more widespread in
          communities.
                      .1.         !

       23' CovID-l9 prevention strategies include containment
                                                                   and mitigation. Containment
           requiges intensive hand washing pmctices, O*o"tu[i"ution
                                                                          and aggressiye'.irilt,
           surfaces, and identifying and isotating people who
                                                               are ill or who have had contact with
           people who are ilI, including the use-of personal proteciive
                                                                                                              "f
           are totally under-resourced to meet t{e demand
                                                                            d;i;;l;il;1"il#.
          diseases spread                                   Qr    *,or,taese strategirr., e, r1[.rrr*
                               tt commn ity, public health ,i"-"oa* *itigutio""ilt gies,
                            T "
          involves social distancing'and                                                      which
                                           cllsing other communal spaceslschools, wJrkplaces, etc.)
          to protectthose most vulnerable to disease. Jails
                                                             and prisons are unable to adequately
          provide social distancing or meet mitigation rc"on-.irauti*r

      24'T\etime to act is now. Data from other settings demonstrate
                                                                                ";il;#above,
                                                                     whathappens whenjails
         and prisons are qnprepared for covlD-Ig.
                                                    Tidate, few state or federalprison systems
         have adequate (or a+y) pandemic prepaledness plans
                                                               in place, syrtr**
         beginning to screen and isolate propi" or, r"trl ;rop"rSaps
                                                                                       *[:rrt
         but this is wholly inadequate
                                                                       ptace       visi* iliC;riorr,
                                           *h.r, ttuffand vlndors   can   still come to work sick and

'"!:,::yX,?::::':
Prevention (March 14, ?0^:?qor/r?:re):
                                                situation summary,centers for Disease contror and
                      2020),


{k:;*::**::!:::ii!r,.rh;i,;"::p*jir{';;;i":;;;;'ii,'iiiff
T
                                                                                             ,

              O*^"
    Coronavirus
                                                                                                 r   o,
i::::::::**"!y"l,coronavirus          oit"^", c"*n i*            nisease control and prevention
(March 7, 20zo), h@s ://wrrw. cdc. gov/coronavirus/2
management-patients.html.
                                                         0l9   ;;;;;;ili        d:;;:ur."l
Case 1:20-cv-00554-KWR-KK    Document
           caen$fl.3;2003&tG;tEE/        1 Filed 06/08/20
                                  rplrrnurrmsrttaa3-Eil*l ,Fl6tawao2ga@go6&f
                                                              Page 30 of 106
                                                                                                      g




         25' Systems arechallenged to respond to covlD-lg
                                                               guidelines that are modified on a near-
             daily basis- It may be impossiLle to adeqyately refrond
                                                                      to the covlD-lg pandemic,
             while also respecting tharights ancl diguty ofp"ofrl
                                                                   who     are   incarcerated.,   i
                      ..:

   rv'  Possible Risks of CoYrD-l'9 in Federal Bureau
                                                      of prisons Facilities in Danbuly,
   Connecticut

      26' From approximately zolT-2018, I vglynjeeryd
                                                           to',provide AIDS Awareness programming
          for all *ou,ren housed at the camp and the Satellif,
                                                                 Lw @sr) acitities at FCIDanbury.
          h doing so, I interacted with the iesident inmates in com-on     m""tiog, *uas on a
          monthly basis in groups as small as.1! and as large                                             .



        :areas of the FSL                                        as r00. Ihave adiitionafly to,red all
                            facilityinJaauary;2OfS with,ieJdership fromfie Natjoaal:,{ssociation
          of w6mtn Judges: I last entered tile faciliiies il
                                                                "pproxi-.tJij:i-,*reizolg..
     27. TheFSL faeilityis comprised of asingle large
                                                           dormitoly,styre room, in *nicn au of.the
         women sleep on bunks. 'There tu
                                            ?lr9
                                                 u tiuru"y, a laundry    *rr,
         aad'a'spaee for exercise. In the adjoiningdiii,il;;Aore;oro'r,Ultiple
                                                                              ug.;;;.-"ering.area,
                                                                                    classrooms,ahd
         meeting spoc€s. 'There was,an iufi'mr'ary-staffed
                                                             ir:iermittently by ipivJni* or nurse
        pmctitioner, who was available for sick calt.
                                                         ror ottrermediial u."or, 11;o',enwere
        brought into the        facility to see the hgalthcare prov,iaer by appoinhnent.
                         Ten's                                                              All serious
        medical needl and- spgcillp visits'were referred
                                                            to tf,e nearby Danbury,t{6spital: per the
           BoP'webpl6'a;:fAfltzg;iozot:thr*i*"ie-ris iomen ilouse6et-Fsl. ,lfh=thlout
           of the space'would raake it impossible for tlr;;;
                                          1',
                                                             ;;;;" to'practice .oriaiidirt rr.iog,
     28' when     last visited'the'eamp, it was comprised of
                 tr
                                                             a single flooi of oeus, each ol*m.n
          held2'3 women. I understand that'thebuiidif
          \ilomen an€ now housed in large dormitory
                                                              il;ce  beon reconfigured and,the
                                                     styli rooms;per th",nor,*.?upagp, as ofApril
          23t202;fr,tltete were 153 wom"n lotr'segfutrie
                                                             c;;  Donnitory style housing makes it

    29.
          .PerBOP reports, as ofApril23,ZI2l,there are 15 inm31$ with confimred COVID-I9
          infection;32'staff membere,'and I'death. These
                                                         u*i"r. do not include the numberof
          inmates and staf,fiwho previousty.tesfed portrt";
          on
                                                                *d h";;ffi].,}i.i];t-#ffiffi",
             April 15, a news articl'C said,that iioP repbrte*++ ii*u,es,and,39
         Eantgry' It is unclear in whioh cornpound tie corm+                           staffinfected at FCI
                                                                       iRnates reriarcuri-a'"'J;1fi'
         BoP campus. Given thar all ,pu""rio u.rrr-*ri"";,
         campus pqe coTTtlltal,
                                                                    i""irfi*;ffffi;ury            Bop
                                         is high likelihood that if a single
         maqy more will follorv ,l$ere
                                      *lrl                                          rot.[a,rrJ iliiirr,
                                                                             ;;;;#-;-ir"
                                            some have cailed u ..tind-e-rb--o; "ur"
                                                                                                t*g"
         -ngmuer
                 of cases. in rpJ oan-uurr      il;; ;;f['.'t" *iabipreaa
         community and is evidence that FCI Danbury,-i;;;il                 .aisepse
                                                                                     in' the surrounding
                                                                      to mitigate or contaih the spread


   lo' nuiniivr,y]ri1to             in jangiu,'2ol8, I                                                        :
                             FSrL
                                                   fad
                                                        the
         womel tl4iscusl trrgii exne{gn9es,of cdnfinement   "nogarytyto
                                                                         meet         *ith
                                                                                         ,of a;'
                                                                                                                  I




         present. The women I met witlr had significant
                                                             iitlout ani-;};atioi*r officers
                                                             medicJfu";ir;"ild;l;;:"*"
Case 1:20-cv-00554-KWR-KK   Document
          CafhS43 i2$@rilt0586/         1 Filed 06/08/20
                                Illlrrnune,rtt8€,Eil€ft|      Page 31 of 106
                                                         l1dl}Waq2Ba@@o?&f   g



            cardiovascular, neurologic, and psychiatric conditions.
                                                                        They described significant delays
           in receiving medical attention for issues both large
                                                                  *a ,-uit. ,q,"y a"ily, in access to
           care that already exist in normal circumstanc"r *iitt
                                                                    only becom" *o.r" i*irrg
           outbreak, making it-especially difficult for the facilities
                                                                                               *
                                                                        to contain any infections and to
           treat those who are infected.

     3l'   Failure to provide individuals with continuation of
                                                                 the treatment they were receiving in
           the community, or eyen just intcmrption-of treatment,
                                                                    r"i                      health
           conditions will result in increased risk of morbidity        "rnii";o;;rrt"g
                                                                  *d rrrortulity relateito these chronic
           conditions.

     32' Failure to provide inaiviauat aaequltlqeqic-al
                                                             care for their underlyrng clronic health
                                                                                               uvsrur
          conditions results in increased rishof covlD-lg inir"tion
          infection-relarsd morbi{ify an4mortatity thpy,.d"
                                                                         and ingeas"d   JJ;i
                                                     if            br;";;;;;;"ilo'-'           * i
     33' People with underlying chronic mental health
                                                           conditions need adequate access to
         treatment for these conditions throughout their period
                                                                   of detention.' rairurJiffivioe
         adequate menBl health.*r, u, *uy-happen *rr""
                                                               n"ury, systems injails and prisons are
         taxed by covlD-19 outbreaks, may                 poor health olutcomes. "tutor.or"r, mental
                                                       in
         health conditions may be exacerbatedry.ritt
                                                 by the rtr"r.                   a"""g the covlD-I9
        pandemic, including isolation and lack of ,iritutioo,- "itd;;;;;["
    34' Failure to keep u::*uf and s-uffiei.ent medical
                                                           records will make it rfrore dillicult for
        facilities to identiff vurnerable individuals in oraer
        protect them from infection. Inadequate
                                                 to;;ril;;";;;i.;;;:rd;;*
                                                    screening and testing procedures lin facilities
                                                                                    - --
        increase the widespread    COVlD_lgtransmission."
    35. Many women at FSL spokl only Spanis!
                                                   *d reported significant chalengeq
        participating in groups and clasies, which *"r"
                                                         ut the time only offered in-English.
        Languagebarriersrvill similarly prevent the eftective
                                                                identification of individuals who
        are particularly vulnerable or may have s)4nptoms
                                                             of covlD-re. simiiarry, the failure to
       provide necessary aids to individuals wtro
                                                   trave auditory or visual disabilities could also
        limit the ability to identis and monitor symptom, oicbvD-rq.

   36' Facilities with u.!11\t9"*a gf qeglgc{ing individuals
                                                             wit}r acute pain and serious health
       needs under oidinary circumstance, ,r" ,ior"
                                                               ;
                                                    likJt be il-equipped to identis,

   37' Similarly, facilities with a track record of failing
                                                            to adequately manage single individuals
       in need of emergency care are more likety to uJ.rriooriy
                                                                     ill-equipped and under-
       prepared when                  people wiil nled urgent
                        1"-y"b:lof       -                          simutianeou;ly,;r;;ld    o""*
       during a COVID-I9     epidemic.                         "are

   38' For individuals in facilities that have experienced
                                                           these problems in the past, the
       experience of an epidemic and the lack of
                                                        while effectively trapped u'lu
                                                                                  can itself be
                                                    "*,
       traumatizing, compounding the trauma of incarceration.vvrrvvrJ 'aP,,eu
             Ca $et3:2O{f3rZ4{0F,E6t
Case 1:20-cv-00554-KWR-KK  Document 1 Filed 06/08/20 Page 32 of 106
                                      tt843-git*tteilAgtrtg|29a@Qo8&f                           8



  V.        Conclusion and Recommendatlons


      'n ::fl^1lt*11:::^:L1*gfr]{nt.ll.:.tls y!                prisons is cmciar to reducing the tevel
                                                                                                       or
           ::l,i***:"_:^,.gthosefacilitiisanafor,h;;;r;*d;;il;ri::rilt'ffi        l;
           l}3l":"::?:',11ff Tjillrrr":::::::*,'"a.'Ft$GqEi;;i#fl
                         remain in the       ity not    be
                                                       in BOP facilities
                                                                         ;fi H}r;T
                                                                                      at this time.
           re3ommend that individun                                                                   I also
                                                                                     be evaluEdl
           release.

     40' This is more important still for individuals
                                                      with prJsting conditions (e.g., hean disease
         and hlpertension.c.hroni.c ltrng disease,
       ' morbitt obeslrl, diabetes)
                                                   chronic iiver disease, suppress"a
                                                                     , , ...,
                                                                                         i*.,ri, ;rffi
                                    or *1o *" ovrr    ta.;g;;;;.             .,r     ,l
     4l'   Health in jails and.piiso.4s iscommuqity;hgelt{,
           are detained in and wor{< in these facilif;r.       $otecting,th=e health o@indi*ioa, *to
                          ',                             ir'"iL-it" pr"t""ti"g the health of the wider
           commmity;                          .          ., _ ,:,.,,r. ,,i
                                                        , ;:      :
 I declare underpeRalty of perjury that the foregoingis
                                                        tnre:and cor.rect.


 4pil192020
 Wilton,rCohnbcfieut
        Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 33 of 106


                              c    o   rec ivic/cl BoLA co u NTy co RRECIONAL FAct              Ltry
                                                 TOWN HALL MEETING RECORD
         Unit: 100, 200, 300,400, S00,600,          7OO,   g00         Time Meeting Started;
        Date of Meeting: S-11-2020                                    Time Meeting Ended:

        ltaff Attending the Meeting:
        Chief of Unit Management: Woodard
        Unit Manager: Padilla and Sabod
        Detention Counselor: Molina, Mendez, Blea, Garcia
        Case Manager: Karlovich, Serrano, phelps, Galindo
        Correctional Officer:

        Agenda:
                  t    Positive COVID-19
        Subject Covered by Unit Management Team:
        ' on  l4"v ltl the USMS notified Cibola that the transport from May 4th had contact from a
           positive COVI D-1 9 detainee. The detain""" *"r"'testeo
                                                                     lra'i"lt"a positive.
                      o   Transport came from Otero
                      o   Two femate detainees are positive
                      o   Jh"y lived in 200 B the isotation pod upon arrival and have not been in Gp
                      o   They are now housed in medicat:
                      o   No contact with General population

        o         Sarritation
                      o   Masks should be worn when leaving the housing ;nits out'is
                                                                                     oftional for detainees
                      o   10:1 bleach needs to be done during the 1100 count and Z2OO
                                                                                      count.

        Concerns brought up by the inmates:
        1.
        2.
        3.




:.::1--+n    it   .Manager:   __   .




       Chief of Unit Management:




                      Povicerl lOllAlOg
                                                                          Reference policv-14-1 and .,l4-iOo
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 34 of 106
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 35 of 106
                 Case 1:17-cr-03246-MV Document 335_1             Filed   O4ll3l20 page 1 of 6


                                                March 3o,2o2o
    vIA      EMAIL
     United States Marshal Service
     District of New fuf"*i"oif Uuqr.rqu.


               Re:    Re{uest of CoreCivic,Inc.
                                                                                       !
           on behalf of corecivic, Inc. ("corecivic"), I write in response
   information regarding corecivic's plans
                                                                                 to a request seeking
                                             and procedures jo prepare for and prevent the spread
   novel coronavirus (CoVID-19) among detainees, including                                           of
                                                                  those houseo olt tle Cibola County
   correctional center' As a.company that has partnered
                                                         with the u.S. government for more than 30
   years' corecivic is committed to assistiog your
                                                   inquiry and protectirig the health and safety of its
   employees, the people entrusted to its tare at'"u"t
                                                             of- its faciiities, and the surrounding
   communities.

           As such, in response to the covlD-lg pandemic, corecivic
                                                                                has implemented several
  additional preqautionary and preventative actions to
                                                             diminish its potentiaiimpact on the facility,
  its stafl and the detainees entrusted to its-c_are._ s".n
                                                             sffiinclude; recommendecl actions from the
  centers for Disease and Control,and the New Mexi.o
  helpful recommendations, the'faeility has implemr"tJ
                                                              d"purtrrent of Health. ; adJ.tr;;ffi;;
                                                                 laaitional measures based on pragmatic
  and proactive prgventative action, sr"t as, bui
                                                                to;
                                                      not limited
                                                                                       i,
         oMonitoring all persons entering the facility for signs/symptoms
                                                                                associated with covlD-
          19.

     o Sanitizing transportation vehicles
     o Instituting social distancing within the facility.
     o Broadcasting information regarding enhanced hygiene techniques
     o Providing Town Halls to disseminate new schedures.and guidance
     o Monitoring detainee synptoms, and increasing disinfectant procedures. ti
     '       Developing plans and additional precautions to handle
             during the COVID-l9 pandemic.
                                                                   staffing shortages should they arise


          In addition to the preventative measures, cibola county
                                                                  correctional center is prepared
 to manage, any cases of    covlD-l9. The medical unit at cibola county correctional
 includes state-of-the-art equipment and trro negatiu" pr".r*"                             center
 infectious diseases.
                                                   e  --'-         rooms to
                                                                   rvv'rD  '- assist
                                                                              o'.    in managing

         Beyond the steps taken at cibola county correctional
                                                                      center. corecivic has taken
 additional company-wide steps with respect to covlD-l9,
                                       -faciliti"r;          including implementing a coronavirus
 Medical Action Plan for each of our
                                                    "au"uiirg
                                                               a"ilty staff and iiimates about the
           case 1:t-7-cr-03246-Mv
Case 1:20-cv-00554-KWR-KK    Document 1 Filed
                                  Document    06/08/20 Page 36 page
                                            335                 of 106
                                                 Filed o4t[3r2o       11 of 1L



    reconsideration without setting the
                                        matterfor    a   hearing. shoulo rn.                 Co*
                      i
                                                                                                            decide to reopen
    the matter and proceed with the
                                     hearing, it should nevertheless affirm
                                                                              its previous decision
    that the defendant should be detained
                                          as both a flight risf and a.dadger
                                                                             to the co.r,qunity for
                                                             .    .:",:.,.r,._:-,.1t     ,_,, ,,,   ,.,.,     ,.tji,,:,   ,t,i).1r..
   all ofthe sarnereasons that it did at
                                         the initial hearing, in addition to the
                                                                                 fact that since that
   heann-& ttie defendant has pleaded
                                         guilty to truo charges carrylng a mand4tory
                                                                                          mipimum



                                                                  Respectfu            lly subrnitted,
             q

                                                                 JoHN.C..ANoERSo}I
                                                                 United States Attorney


                                                                 ?tfayonlcaUv FtUa                          m
                                                                 LETrrrA               cannoJMs
                                                                  Assistant United States.Attorriey
                                                                                                      J
                                                                 '2.0N- _sr_d $treetN\[1;,
                                                                                           Suire,9O0
                                                                                          'AlrcZ: - -
                                                                 Albuquerque, NM
                                                                 (sos) 346-7274
I HEREBY CERTIFY that I electronically
filed the foregoing with the Ct"* oitfr" '
C9-yrt using the CM/ECF system
                                      which
will send electronic notification to vv svrvuDv
                                        Jefense
counsel of i'ecord on ttris iate.--'



                               ,
Assistant United States Attorney




                                                                                                             Page 11        ofll
           case 1,:lz-cr-o3246-Mv
Case 1:20-cv-00554-KWR-KK    Document 1 Filed 06/08/20
                                  Document  335-1  FiledPage 37 of page
                                                                   106
                                                                          o4tr3r2o           2 of 6


    symptoms of the disease ancl enhanced.
                                           hygiene practices to
    for covlD-l9; strengthening tr'e mearluri"*&                 q1eve1! its spread; ordering test kits
    i'fected with or contiacting"covro-rITilj;il*t.;:         to
                                                     *.-.-."* identift those at high risk of beins
                                                                    staffing (inctuding food servic"
   medical) aud housing eontiigencies
                                      if any,member of                                               *i
                                                          ile faoility populotiorr or qtaffis diapinosetl
   with  covlD-lg' corecivi-i nar-urro'Lr;;,.d;;;;"
   covlD-lg' In order to provide ;d; i"ro-,,"ii*                to communicate infoitnatio.n about
                                                       i"
   detained in our facilities, ,ii;;;r;;;rffi;ffi;i#;i,=   ti; a.,*     ffih;#individuars who are
                                                               sociar visitation has been suspended
   at the request of f,ederal, state,
                                       b";ilil;. ; ffi
                                      or                 ;],n" cor"cirii *.Liiie ror coVrD_ l 9 is
   available hers : hffps.i/ww,.corecivic,-com;;si;fr;;;n_-on_covid_
                                                                          I 9.
             In addition to carrying out the ihfectious
                                                          disease progrym mandated by
    taking numerous actions                                                                   the policy and
                              "otpuov--wia";A;i"cil;i.Tn";
    by diffd-rent governfre,otp*u'.t"                               i,o!t.rrr.ri"a ,rr" ,,.ps recommended
                                        to address ,h; ciN6-io p*o"mi".
    communication with its partners                                               t"..Li".ic:is in freQuent
                                      ,"
   spfead of covlD-19' ctrecivic, "arr*.
                                                 *trh'8iiil;ia       institute new   procedures to slow the
                                       at its parorerslir..ii"", r's
   the spread':of covlD-rg in #.ii#;.                                 taken  u ourobe, of actions to reduce
                                               rLclains   suspending     social  visitatir
   increased sereening of detainee;l;ii;;                                               --)n and insfituting
               .,.                            with cDC   guidance.
            cotbcivic is actively engaged
  relevanq public hoalth pe"''.ier,           y1l ft. feaqrar,
                                    tJfroii,or the spread "o*,
                                                                      *     rocal parrnr;, u, welr as the
  precautionarv'rriaasdi- its parurtiluhuorato:Ai;:,o       "idrJyp
                                                               JaIuuu,
                                                                         l? *a implement any additionar
  conversations wiih                                                    this diseasb. we,appreciate
                        vu* ttud''tJprl'* a.     r;  h;;'i#,l""ooru", us if you have,any,questions.our
                                                  Sincerely,




                                                 Luis RosaJr., Warden



                  t-rl
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 38 of 106
             case 1-:17-cr-03246-Mv Document 335-1 Filed o4tL3t2o page 3
                                                                         of 6




                    anq
   +fttlg l{rye           4dq      Core Civic- Cibola County Correctional Center

                                                                          ti
                                           n Douglas, H.S.A

                                                                               CoreCivic


      1. Declarant Name and degrees/certifications: Don Douglas, BA
                                                                    Bs MGT


     2.               Title, date started, very brief work hx: Health services
          TTot:{"rent
          Administr ator, Decembe r zal9, nursing duties, administrator
                                                                                duties
     3. Description of current duties - In current position,
                                                                 r am the administrator,
        resp on-sible superviso r of th e medi."r,
          departments
                                                    -'.riui   ;;ri,i;;;j ilii,
     4. Is each detainee screened for disabilities upon
                                                        admission? yes

             a' By whom? (medical professional,    disability coordinator, etc) Nursing
                staff

             b. Are identified disabilities further evaruated and reasonable
                accommodations provided as medicalry appropriate? yes

    5.    what medical intake screenings do intake detainees receive?

            a' During intake medical screenings, are detainees assessed for fever and
               respiratory illness? yes, immediatery after disembarking the
               transportation vehicle.

            b. Are they asked to'confirm if they have had close contact with a person
               with laboratory-confirmed covlD-19 in the past 14 days? yes ^

               Are they asked whether they have traveled from or through
                                                                         area(s)
               with sustained community transmission in the past two weeks? yes
Case 1:20-cv-00554-KWR-KK   Document 1 Filed 06/08/20 Page 39 ofpage
           case 1:17-cr-03246-Mv Document 335-1 Filed o4lL3t2o 106 4 of 6



    ,       6.-   Will the detainee,.s respons€s   and the results of these assessments dictate
                  whether' to'nnoRitor,of isolate the detainee? yes,


                            a.,ffll. gruue 'detainces,                        who,.present symptoms co,mpatible with COVID_
                                            19 be placed              in isolation,   ih.r,
                                                                                         ttriy wil ue testeaz yes
                                                       ..,            :,

                  :        b.               .If testing is positive,          will thrv   r       in isolateo una fieated? yes
                                 '::..,i|      ;.


                          c'              cale bf any clinical deterioration,                     will theybe referred to a local
                                        Jn
                                        hospital? yes
        'i.,              t...         ..
                          .:l'

                        of knoyn             to a person with confirmed
        '      Il_q":"s            :xposure                                                                    covlD -r9, are
               asyrnpto/natic. detainees placed in cohorts? yes
                                                                                                                              :
                            '.,:...             l;i.         ,   ..




                                          t ;.    .
                                                                            vvr+ull unicable disease.who require
                                       tsolation placed-."in an appropriate setting in accordance
                                                                                                   with CDC or
                                                                                              I




     8',''Mlhat' the.f,a.ciliticsrmedie,ar,eapabilitirr?-'                                            . . . i't'         :,       ".

                      a'             Does the facility hold male and female detainees?
                                                                            svrs'rvvD: usMS
                                                                                       r"'\)]'YrD                         (Iu/T)/ICE
                                     eralry/cibota courty [ffi
                      i
                                                                                 access to sick call in a clinical setting? yes

         r            c,           Does the facility have an infirmary? No
                  ,,,
                   d. is there                         access to Specialty            Care?,yes ,                   :,


                  e. Is there                          access to Hospital Care? yes

   9. Is there covlDlg                                           screening, testing, ffeaunent? yes, symptom
                                                                                                             treatrnent
   I0. Please provide COVID 19 data
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 40 of 106
             case i-:r.7-cr-03 246-Mv Document 335-1 Filed o4tL3t2Q page
                                                                         5 of 6



                     i'   How many suspected cases of COVID-19 in the facility
                                                                               to
                          date? None. How many are USMS detainees?
                                                                    None

                    ii. where qe they housed and how is it addressed? N/A
                   iii'             confirmed cases of covlD-r9? How*-uoy u..
                          I:y-:lry
                          USMS detainees? None

                   iv.    where are they housed and how are they treated?N/A


      1l'   Are USMS detainees in units separated from the
                                                           inmate population? yes

      l2'Does the facility have populations within its approved
                                                                capacities?,Is it
         overcrowded? yes, the facility has populations
                                                           within approved

                                                                             i
     13'Has the facility increased sanitation frequency
                                                        and,thorougnnessr yes what
        is being done? The facility has increased
                                                     slnitation and frequency. rn
        addition to normar processes, the facilify is sanitizing
                                                                 aII ltd;;rpr;;'


     l4'what sanitation supplies are provided to staff and
                                                           detainees? (disinfectants,
        hand sanitizer, soap, masks, etc) Detainees have
                                                          daily access'to multiple
        approved cleaners to incrude disinfectantrsoap,
                                                            and ppE as required by
        the SDS and/or circumstance.

    15.Are social visits restricted and if so how?   yes. The   sociar   riri'trtio,
       program is currenfly cancelled.

    16'Are legal visits restricted and if so how? No
                                                     access restrictions. provisions
       are in place to provide additional protections
                                                         to attorneys and clients.
    17.Are there other restrictions to implement
                                                 social distancing such as
       gatherings, tours, etc? yes. Detainees are
                                                  being encouraged to practice
       social distancing in their housing units. Gatliering                  -"
                                                                 of ,i;e;   r;;;;.
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 41 of 106
                   Case 1:17-cr-03246-MV Document
                                                                        335-2 Filed 04lj-3t2O page 1 of 1

         Fmm:
         To:
        Subject:
                             :ilil:'m
                             FW: USMS arests from MDC
        Date:                Tuesday, March 31, 2020 11:57:50
                                                              AM




        Sent: Monday, wtarch      Sffiffi
        To: Anderson,
                                                                                  Elfers

           Ui,

                                                                     Gambone,
                                           Nevare
                                                                                                       Hunt,f
                                                                                                          ;
                                             ; Bovee
                                                                                                      Ptgrell.f
                                                              rbrough                                         Ita'hl"yllf
       Federici
       Subject: USMS arrests from MDC

       Good Afternoon,


   Due to the recent confirmed covlD-lg
                                        case at MDC, and out of an overabundance
                                                                                 of caution, the
   UsMS witt no ronger accept rny           inrriur;;;;;;;;;;:;J"roritan               Detention center. As the
   UsMS is charged with the safety
                                   and security              oi.rr r"o"r.i'inr.t", in our custody weberieve that
   accepting Inmates from MDC poses
   and our employees' Please have
                                     an unnecessary risk to or,.
                                  the charging agencies- r'-vv
                                                                 ,ro"n",               ,ru.l,a';,;;ff
                                                                                             i,lrl,r,
                                                         place detainers
                                                               v         with MDC and
   them up when the quarantine time                                                   they can pick
                                    has.on.iO"O.
  We will notify all Federal Agencies
                                        that the usMs will not accept any inmates
  the time being' I will ask that if you                                          coming from MDC for
                                          come across a wRlr by one of our Federal
  in custody inmate at MDc, please                                                 partners that has an
                                       inform them that,h;             u;M;';ilr not take custody untir MDC
  reports their quarantine time has
                                    been compreted.                pr".r. airtr,ur,",io',"
                                                                                           il;;il;;#"
  R,
                                                                                                 ,,




  Sean Cozart




 r
                         Operations
                                                                                                      :
  Supervisory Deputy,
  D/NM     -   Albuquerque
           case 1:17-cr-03246-Mv
Case 1:20-cv-00554-KWR-KK   Document 1 Filed 06/08/20
                                 Document  335-1  Fired Page   42 of page
                                                        04/i. gt2o   106
                                                                          6 of 6



          detainees' outside the units is discotrraged.
                                                                 rormai piggiami            nave be6n
          cancelled pending further notice.

      l8'Is the facility screening all stat[ contractors,
                                                          volunteers and vendors when
         they enter the facilities       including   body,r*plru*rr;;    " i;*
      l9'Is the facility screening all detainee intakes
                                                        when they enter the facilities
                           histories and possibt. .oinrro.d cases
          111':d1:g;Ii*l                                          of covlD 19
                                                                ,,,,
      20'Does the facility continue checkilg,bo(lr
                                                            ternn.r"*r,    iorthe detainee
         fgii.u]1eot1-g":pioc"a.r"s'toconrinudmonitoriq&thepoptilatibns,
                                                                    -,
        heal,+?,Temp eratures are takent
                               auti[l]ct can andr nrovid.-r --=                        --



                                    ffi; ;*ffi ## l!'io.r" rr..,
        appo in tine ri is. rr c o h o rtua o.
                                               i. oi" tua
        wiIlbetakenatIeastau'*'d;;:-.1vt!Y!!...,',.:;,:
                                                                             .



                                                                                   i


     2l'Does   the)    facilityprovide education on covtrD-19
                                                              to staff and detainees that
                      syrnptom education,
        incl}des                             the impb.tance of   i;;;;;;         io n*o
                              with th e e ib o* 1"rt.;o *i,r,
                               c   ou gh s
                                                                           i urirluo o
        l:::::,:: :o.1".i"s
        reqpestingtoseekmedicalcareifthey.feetill?Ycs  "r
                                                 , :.:           .   .




     22'Has the facility identified lourirg
        are suspected of or test positive
                                            units for the       qo*irre    ofpatients who
                                               for   covlD-I9   infection? yes
           ..:,
    zr' B.riefly, what.other initiatives
                                         have been taken to address covlD
                                                                          1g? strict
        adhere$ce to State Defoartment
                                                 or-uia     ;;; i]iE_Jri;.u*,
                  i
    Case 1:20-cv-00554-KWR-KK    Document 1 Filed 06/08/20 Page 43 of 106
                  case 1:20-cr-oo267-JAp Document 32 Filed o4ro2t2a page
                                                                                                   1_   of LL


                                   IN THE UMTX-D STATES DISTRICT
                                     FOR THE DISTRICT OT NTW     COURT
                                                              MEXICO

          T]NITED STATES Of,, AMERICA,
                                  Plaintiff,
          vs.
                                    :                                      No.20-CRa67       fp
         ERIC BELDING,
                                  Defendant




                coMES Nour' Deftndant Eric
                                           Belding by and throtrgh his co*nsel
                                                                               of'record, Errinda o-
        Johnson' Esq'' and hereby
                                     ,,loves this Honorable court
                                                                  pmsuant to the provisions
                                                                                            of ts u-s-c. $
        3145(c\' the hotrding set
                                  forth in united states v- Jones, gvg
                                                                       F.2dg04, g06        (lorh cir. Igg2)
         (diskict court rnay consider
                                       release pending sentencing
                                                                      for def,endant who pleaded guilty
                                                                                                           to
        controlled substances of,fense
                                         carrying nraxinounr penar,ty
                                                                        of 40 years under..exceptionar
        reasons" provision of
                                $ 3145(cD and (Inited states v- Gonadonegro,
                                                                                    No- 09-sr-o3l2 -rB,zarz
       v'IL ll?2166' at 5 (March 14,zal2)(Browning
                                                              J) (unreported) (holding Jones.pennits
                                                                                                         release
       for exceptioral circumstances
                                        Pursuant to $ 3I45(e) even in a case
                                                                                  where rg u.-s-c- 3la3(a){2)
                                                                                                    $
       applies)' and
                     thanged circur'nstances which rise to exceptional
                                                                            dre to the covlD-rgpandemic
="--*thafposw a-direet
                           risk fo Eric-Berdiiig flieffis
                                                          f* gidetef if He aonriffies td bE aeffi;d
                                                                                                      afi;g'hfi.
      public health crisis' for
                                 an order allowing Mr-
                                                          Berding's release pending
                                                                                       sentencing.

                                                BACKGROUND
             Mr' Belding was arrested on April
                                                    15,   zllg,pursuant to a complaint
                                                                                       fiIed in the united
    States District   court for the District of New
                                                    Mexico, charging possession
                                                                                with intent to distribute
    controlled substances. He
                              has remained in custody
                                                      since that date.
             case L:za-cr-aaz6v-JAp
Case 1:20-cv-00554-KWR-KK   DocumentDocument
                                     1 Filed 06/08/20 Page 44 of 106
                                              32 Filed o4taztza page 2 of                                      1,1-




              on January 27'202a,Mr' Belding entered
                                                     guiltypleas to two counts ofpossession
                                                                                            with
     intent to distribute controlled substances,
                                                 in violation of 2I           u.s.c. gg gaI(a)(l)     and   (bxlxB)
     and  (c)' on March 24'2a20,the presentence
                                                  report (PSR) was issued by the
                                                                                 u.s. probation
     office' According to the Ps& tvt . Belding's
                                                            advisory guideline range is l0&-I35
                                                                                                months.
    However' the plea agreementpusuant
                                       to Fed-R*crftn}.                 x   I(c)(l)(c), calls for a sentencing
                                                                                                    cap
    of trZ'}months' Moreover, I!&' Betrding
                                             represents that he should be
                                                                           awarded a two-revetr o,flbnse
    level reduction pursutrtt to
                                 u-s-s-G. $ 5c1.2 for the sa&ty valve
                                                                       provision as he is in crinrinal
   history category I'I rhe only
                                  issue to be resolved by the court
                                                                    with regard to the safety valve
   applicability will be whether a
                                    llrearm possession would disqualiff
                                                                          Mr. Belding frorn the safety
   valve-

             Mr' Belding now      asks the court to release hirn
                                                                 on conditions        of release pending
   sentencingpursuant to 18       u's'c' $ 3las(c)      because excqrtionar reasons
                                                                                    now         existwhichmilitate
  in frvor of his tennporary release-
                                      Mr- Belding submits that conditions
                                                                            of release cotrld be
  fashioned to ensure he is neither
                                     a flight risk nor a danger to
                                                                   the comnc*nity- The onry question
                                                                                                                      is
  whether exceptional reasons               justiff his rerease pending sentencing-
                              exist to

                                                    ARGUMENT
              rlre court should authorize Mr. Berdingrs
                                                                     rerease pending sentencing
                                                                                                pursuant
              l*J.LYfu-t*
                     aDo now
                                                          isnot a flight risk nor a danger
                                                         j:_:=:=::_"'.:g:1=lPIlor
                                                         reasons exist fo
                                                                                    danper rn
                                                                              ;d;;*--Ei-=
                                                                                           to rho
                                                                                              the

           Following   a prea   of,gu*ty, the provisions of Ig u.s.c- g
                                                                        3ra3(a)(2) are kiggered
 permitting a court to'   rder     I8 u's'c-   $   3I45(c), order a defendart,s r.elease
                                                                                         if a court frnds that
 the defendant is not a danger
                                   to the community or a flight risk,
                                                                      and exist exceptional reasons
 exist to justi$r rerease - (Jnited
                                    states v- Ganadotregr.o,2012wL
                                                                        tr32r66, at3; united states v.


;"Hr"."i?.-,#?t;Jx:'l"J#li::',li'.B.ffffEffrrobation's             ralure ro award   Mr   Berding a tworever
Case 1:20-cv-00554-KWR-KK    Document 1 Filed 06/08/20 Page 45 of 106
             case 1:20-cr-oo267-JAp Document 32 Filed o4tO2r20 page
                                                                                                        3 0f L1


    Peterson' 185 F 3d &75' 1g9gwL                           *I (l0th cir.r999) (unpubrished
                                   4a74g3, at
                                                                                      table decision)
     united states v' Kinslow,l05
                                   F-3d 555, 556-5 7 (lothcir.lggT)(stating
                                                                              that a defendant wlro
    sought release pending sentencing
                                        for a crirne of violence must show
                                                                            by clear and convinciug
    evidence that he was 'hot likely
                                     to flee or pose a danger to any
                                                                     other pexon or the comm,nigr-
    and "rraking a clear showing
                                  of exceptional reasons why his
                                                                   detention would not be
   appropriatd);(rnitedstatesv-Jager,No-
                                                      Is-I53r,2arl wL g3r27g,at* trg(DN.u.Feb.
                                                                                               r?,
   20ll) ("once a court finds that a defendant
                                                       rneets the criteria of 3I43(a)
                                                                             $                (2),   acourt may onder
   a defendanfs release        if a court finds that the defendant   is not a danger and there exists
   exceptional eircumstances to        justifr release.,).
          In fact' in united stotes v' Jones'
                                              the defrndant ptreaded guilty
                                                                            to            a   controlled substances
  offbnse carrying maximum penalty
                                        of40 years gvg   .       F.2d,g04, g06 (loe      cir.    lgg2).rhe Terth
  circuit hetd a district court may consider
                                                   nelease under       3la5(c) if exceptional reasons exist
                                                                 $
  notwithstanding the provisions
                                   of l8 u's-c- g 3 la3(a)(2). No ctrear
                                                                         form*Ia exists to determine               if
  exceptional reasons are present'
                                    "A wide rzrnge of factors may bearrryon
                                                                              the anarysis-,,
  Ganadonegro'2;ffl2wl I 132166, at4
                                     (quoting                (Jnited states v.
                                                                                 Gorcia,34oF.3d 1013, l0lg
 (9th cir'2003))' The Tenth
                             circuit has stated that exceptional reasons
                                                                         me.ns *being out of the
 ordinary: uncornmon, rare.,, fd-
                                  (quoting United States v. Wages,2Tl
                                                                         FApp,xT26,7ZT                    (lqth
-ffiz0u8J-FErdfrffiffi)A&r1$ffiTeqlr                                                 _   :*,:__
         By adopting the term "exceptional
                                             reasons," and nothing more,
                                                                            congress placed broad
discretion in the diskict court
                                to consider all the particular circ*rnstances
                                                                                ofthe case befure ri and
draw upon its broad "experience
                                   with the mainsprings of human conduct
                                                                              .,,iMozes u- .furozes,239
F '3d 1067       1073 (gth   cn'2aou'Indeed, courts across the
             '                                                 country have used that discretion
                                                                                                 to
allow release and find exceptional
                                   reasons. (Jnited states v. charger,9lg
                                                                          F.Supp. 301, 303-04
              case L:zo-cr-aa267-J*p
Case 1:20-cv-00554-KWR-KK
                 ,
                             DocumentDocument 32 FiledPage
                                     1 Filed 06/08/20      46 of 106
                                                       a4rc2t2o  page                                   4 at   tL

       (D's'D'I996xfinding exceptional
                                                reasons where young first-time
                                                                               offender was in need               of
      guidance available to him
                                  at his father's home and
                                                               was participating in out-patient
                                                                                                 arcohol
      freatment' zuch that to irnprison       *would
                                        him              be counterproductive
                                                                               ---. [und] woutrd harm
      defendant and the interests
                                   of societlr') ; (rnited states
                                                                  v. cantreil,gss F.supp.
                                                                                             1055, r0s7-5g
      (D'Nev'1995[ordering
                                   release   ofNative Anrerican defendant
                                                                          who was subject to dual
     prosecution by federal
                             and tribal courts and was participating
                                                                       in substance abuse progmm)
     (rnited states v'
                       salome" 870 F supp - 648,
                                                   G53-5s(w.D.pa-t9 g4\; contra, (rnited
                                                                                              stutes v_
     wages' 271 F 'eppk 726 (lCIthcir'
                                           200s[ Deftndant', ug", rack ofprior
                                                                                    crirninal r,ecord trse             of
    a wheelchair and need
                            for a special mattress to avoidpain,
                                                                  rirnited abirity to hear,
                                                                                            and need to
    care for his elderty mother
                                 did not constifute exceptional
                                                                reasons war,ranting release
                                                                                                pending
    sartencing on conviction
                               forpossession of chird pomograplry).

              Mr' Belding zubmits that since
                                             entering his guilty plea excrytional
                                                                                  circumstances have
   dereloped requiring his temporary
                                      release from custody.
                                                             As of Marc h 30, zo2o,rhe
                                                                                        new strain of
   coronavirus which causes
                             covlD-lg, has inftcted over 693,224
                                                                     peoprg reading to at reast
  33'106 deaths worldwide''
                              on March ll,202a,the world
                                                               Hearth organization officially
  classified co\[D-I9 as
                          apandernic'3 GovernorLujan-Gn-sham
                                                                    decrared a state ofEmergency
  on March ll'2o2a'4 and
                           has ordered schools to
                                                  close, restaurants and bars
                                                                              to operate at Sayo

                                                                             AIITfffiEE-ffiiiE-

 zUforld
           H"ulth Orgarizat ion_ Coronqvirus
                                             Dise
              arr** ",.",.,'31^1!j,!i*!*:!"'"p,r
 tq"r*fZrn*o:2"0ffi                                                        l?   March 3a, 2v20, o t


                                   as a pandemzq    worrd Hearth organization (March
i{x?-?w{;#{:r4D,s                                                                      ,,2020)at
                                  'us/2020/03/11lupdated-governor-departmenr-of-health-announce-rirst-positive_
::fl.:1iTTr:ifiH:;t:f#
.l#r'ff;*-';".1**j{Z};;w's/covicl-le-state-issues-pubric-hearth-order-rimiring-restauranr-bar-
              turu L:20-cr-o0267-JAp
Case 1:20-cv-00554-KWR-KK    DocumentDocurnent
                                      1 Filed 06/08/20 Page 47 of 106
                 ,                             32 Fired aqa,rzA page 5 0f 11

         impossible to achieve
                               within a detention           facirig. Mayor Tim Kener ordered
                                                                                             precautionary
         measures in Atrbuquerque
                                  on      March 14,202a,6including closure
                                                                              of senior centers, comrnunity
         centers' and all bio park
                                   f'acilities' and orderirg clty
                                                                  workers to work
                                                                              from home, and forow.ing
                                                                                                                           a
         city council vote on March
                                    16 to grant him greater
                                                            emergencypol*ers, is expected
                                                                                           to order
        fintherprotective measures-7
                                      As ofApril 1,2a;,a,there
                                                                are 363 positive cases
                                                                                       in NewMexico
        and six deaths_8

               The    cDc    has issued guidance that
                                                      individuals         athigherrisk of conbacting
                                                                                                     co\.,D-rg_-
        adults over 60
                       Jrears old and peqple with chronic
                                                            medicar eonditions such as
                                                                                       rung disease and
       heart disease-take immediate
                                        preventativ'e actions, including
                                                                         avoiding crowded areas
                                                                                                 and
       stayinghome as much aspossible'e
                                             with confirmed cases inNewMexico
                                                                                                  thatindicate
               spread'i, we must take every
                                            necessary action to protect
                                                                        vuherabre populations
    -1"**o
    rne cornmrmity at large-
                                                                                              and



             Y#::i';f;;,##ff3Jf**                          or conn n em ent pta ce h im

           conditions of pretriai or presentence
                                                  confinement create the
                                                                             ideal environment for the
   transmission of contagious
                               disease-Il rnmates cycle
                                                         in and out ofprehiar facirities
                                                                                          ftom arl over
  tlre world and the cormtr5r'
                               aad people who work in
                                                        the f,acilities reave and
                                                                                  return da,y, without
  screening' Incarceratedrreo,tre
                                   have poorer health
                                                       fu tr:_g:Teral popuration, and even at
                                                                                                    the



 6http,s/wwlry
are-found-in-new_mixico                           r,nrues-rocar-response-to-coronavirusas_first_presumptivelositives

                                  nl.t43os*kew-bill-wourd-give-abq-mayor-more-emersency-powers.hrnl
;W:::.,.                  "::                                                                               (March   rr,
?'"tr:'                                        (?;!ft
the next 8 did not.
if
  fl:$ifi i-*_,::;";r;,{i#,ff
r-*:f*r:."*  g::Z;nt:ion control in rails
   I doi.or s/ 10. i 086/52 I g
hnps
                                                         ":,lllY::::    *ffi ,iiffi
                                                        and prisons. ctinicat
                                                                                         ffi
                                                         "'.,"":!T:*,fr3,Jllg:,wLa+tvrNgltz
                                                                                       ,cr-related
                                                                                               ,edexposure;
                                                                                                   exposu
                                                                              rnfectious Diseases 45(8):1047-1055,
                                  I O.
                                                                                                                   att
              case I':2o-cr-oo267-JAp
Case 1:20-cv-00554-KWR-KK     DocumentDocument  32 FiredPage
                                       1 Filed 06/08/20      48 of 106
                                                         a4to2rzo  page                                     6 of L1


         best of times, medical care is Iimited
                                                    in pretrial detention centers.l2 Many
                                                                                                 people who are
         incarcerated also have chronic
                                          conditions, like diabetes, hepatitis,
                                                                                    or Hrv, which makes ther.n
        vulnerable to severe forms of covlD-I9.
                                                         According to pubric hearth experts,
                                                                                                      incarcerated
        individuals "are at special risk of
                                            infection, grven their triving situations,,,
                                                                                          and..rnay also be less
        able toparticipate inproactive
                                       &Easures to keep themserves
                                                                       saft;,, ..infection control is chalremging
       in these settings'"I3 outbreaks of the
                                                flu regularly occur in jairs, and during
                                                                                            the HINI epideraic
       in 2009, many jails and prisons dealt
                                                  with high numbers of cases-ra In
                                                                                          china, ,;;,        -;
       confrrned the coronavirus qpreadin
                                            g at arapid pace in chinese plisons,
                                                                                       counting 50o cases as of
      Februarl'rs secretary of state Mike
                                               Pompeo has calred for Irm to
                                                                                   rerease Americans detained
      there because of,the "deeptry
                                     toubling" "[rJeports that covlD-lg
                                                                               has spread to Iranian prisons,,,
      noting that "[tJheir detention amid
                                              increasingly deteriorating conditions
                                                                                          defies basic hurnan
     decency'"I6 courts across Iran
                                        have granted s4,xolinmates
                                                                        ftrlough as part of,the rneasrres to
     contain coronavinrs across the
                                      country-I7 Bemalillo countyDisEict
                                                                                Attomey Rafl Torrez" joined
     by chiefPublic Defenderrlen
                                      Baur, has asked the supreme
                                                                     courtto intervene and                 derayhearings
     for out of custody defendants',8 In
                                         his letter to the supreme court,
                                                                          chief public Defender tsa*r

     12
          Laura M' Maruschak et aI' (2015)'
                                            Medical Problems of state and Federal prisoners
 NcJ 24ugL washington,                                                                        and JaiI Inrnates,20,-12.
                                ?'c:t  u's.             of Justice, Bor"uu   Justice statistics, ar
 -                                           "*;ent                          "f
 t3
          '?chieving A FairAnd Effestive
                                         covID-I9 Respony         A,   or*
     trffi                           t'*-*ourt n*r,r, *Jr"e;-i,;*i"
                                                                 ""ili;;;;;;"
                                                                    i" ,r," u"iiJirJ*,;tu*r,
                                                                                                 ;;;
               r:.iXr?.,&ffi'Leaders                                                       ";;,
                                                                                             z.za2a},et
 'o   P'i"'o"    niiilili      yurnerabre to
                                             cowD-r9_outbrearrs,The verge (Mar-7,zoza)
 tt Rhea      Mahbubani' chrnese tails   ;;;";;*"                                              at@
                                                                "rcr*r'rrri-"'i"ai*-ri7*-iofr**
                                                     Hotbeds
                                                                                                         Have Erapted,

Iran amid coronavirus outbrea",
                                  *i d;-io,zuo1n, ffin{utb                             diiiliiA*"r;ror" tn
                                                                        coronaviras,The Associated press
fy?i?::;rBz:
't Kuty Barnitz, oZTsffir**iGiGfr"ded,;
spread rapidtv in jaits Arbuqu"rque                                           pubtic Defender
                                    1""*"r, li3r.t y,{;;i,:;-i, ivaiuureChief                 says virus could
nm'newsmemory'com/?token=6de4ac03                                        ar hnps://aboL,r*ur_
                                        asiganaazz+Ltiiiiiiiiii]s"zorao*#;;il"i;
source:emairMarketing&utm_medium:"maltartm_"rrpdgr=i""r;iaMomingpush                                a8n0200317&utm
            ,case i-:?a-u-aaz67-JAp
Case 1:20-cv-00554-KWR-KK    DocumentDocument
                                      1 Filed 06/08/20 Page 49 of 106
                                              32 Filed o4toztza page 7 of                                    3-i-
    .t



      noted' "social distancing is the
                                       single most effective toor we
                                                                     have to strow the spread and
                                                                                                  fratten
      the ourve to ensure that adequate
                                         healthcare resources are available
                                                                            as the numbers of                 inf,eetions
     increase' unfortunatetry, incarcerated
                                            people do not have the ability
                                                                           to utilize social distancing
     techniqtres or to protect themselves
                                          in any meaningfirl manner., He
                                                                           called for a suspension of
     arrest and detention for
                              non-violent offenses,        fail,re   to pay fines, technical violations
                                                                                                        ofretrease or
     probation' and other violations
                                      which do not threaten public safbty.
                                                                              on March 17, inresponse to
    these pleas and the pandemic,
                                    the New Mexico supreme
                                                                   co*rt suspended all criminal j,ry trials,
    in addition to its previous suspension
                                           of ci\.itr trials-Ie on April l,zo2o,rhis
                                                                                                court   suspended alx
   civil   and   criminallrrytrial urtil May I,   ZOZ0-

   specific conditions ot thc cibota
                                     co*ectionar center
            The cibola correctional center
                                                (ccc)      is one of-New Mexico,s largest
                                                                                          lxetrial deteation
    facilities housing pretriar and presentence
                                                 detaioees; it has a capacit,r
                                                                                af r,r49,zewith a c,rrent
    "mission" encompassing immigration
                                            detainees, marshal detainees,
                                                                              and cibola cotmty detainees-
   rt has had repeated medical issues-
                                          Between 20ar and,20l6 before
                                                                             it was crosed due to issues, it
  was given 30 citations forpoor
                                     medical care, including the lack
                                                                        ofan onjocation doctor, fai,re
  to perfonrr cPR' and lack
                                of mental health evaluation
                                                             fur a suicidal inncate-zr rnzal.,rt
                                                                                                   was
 ctrosed' "[f]he    us Deparbnent of Justice    announced that arl I3 of
                                                                         [its contractedJprivateprisons


sirnilar facilities run directly
                                 by the govemrnent- The first
                                                               scheduled to crose wourd
                                                                                         be the one
where Jarauriltro suffiered
                            his catastrophic illnesg as reports
                                                                indicated 6at the cibola
                                                                                                     comty



ji l?"jr,y**. nmcoxrts. gov/news. aspx
'" hmps://en'wikipedia.orglwikvciboL-county_correctionar
                                                center
,#"'rd |itri:;z:r{i:*; oi,i.tJrrT,ia iJ,' )1i,,-ii)hrnrngs                   About Deaths at privatel}asoa.s,
                                                                                                              rSsr$
              case L:2o-cr-0o267-JAP
 Case 1:20-cv-00554-KWR-KK    DocumentDocument
                                       1 Filed 06/08/20
                                               32 Filed Page 50 of 106
                                                        ollazlzo  trage 8 of
       i         ,                                                                                             1.1




       prison was among the worst providers
                                            of medical care in this cohort ofprivate prisons-,,z
                                                                                                                     It
       reopened shortly thereafter as an trcE
                                              and county detention facility, then began
                                                                                        accepting
      marshals prisoners' shortly after it
                                           reopened, there was the very high-profile
                                                                                     death of a
      Honduran transgender refiigee shortly
                                              after she arrived at ccc-23

                 Exceptionol circumstonces Have Developed
                                                          Necessitoting Mn Belding,s Relesse
                 The circumstances that existed when Eric
                                                          Belding was ordered detained and
                                                                                           $lbseguently
     entered his gldlty plea have now changed-
                                                   There is a pandernic that poses a direct
                                                                                            risk to Eric
     Betrding that is far gteater ifhe
                                       continues to be detained during this public
                                                                                   health crisis- Eric
     Belding is vulnerable because he suffers
                                               from cardiomyopathy which is a disease
                                                                                          ofthe heart
     muscle that rnakes it harder a person's
                                             heart to pump blood to the rest of his
                                                                                    body.
     cardiomyopathy ean lead to heart failure.
                                                 Mr. Belding was born with this heart defbct
                                                                                             whichwas
     initiatrly diagnosed as a very large venhicular
                                                     septar defrct.

             Since he has been in custody at the
                                                   CCC, he has bear seen by medicalpersonnetr
                                                                                                  and
     advised that tests show thathis heart
                                            is enlarged as a result of,reduced ventricular
                                                                                           f*nction- That
     rneans his heart is not purnping
                                      the necessary amount of blood into
                                                                            Mr. Belding,s body-
    Essentially' his heart has enlarged as
                                           a result of having to work over,time
                                                                                 in order to punrp blood
    into Mr' Belding's systenr' According
                                             to the cDC, sorneone like Mr- tselding
                                                                                      who suf&rs frorn
'-.- -eardiacdiseassisathigter:riskofstrfrn'ng=fr6rf==sEvf-e6fFh-e6gfrrs;-men-GfE;*r?,EE-

   contracts COVID-I9.24




   z oliver   r-augfrlin' Mon's deoth hints at wretched
                                                        medical cqre to ptuo,y-ymigrotion prisons,TheGuardiau
                            ht'ps://www'tr'"ffi*                                                                  (Nov.
  hl3if];si3i]#
  23 Sandra
                                                      "omlus-news/2
                                                                    ot;hoy/ot/iose-jaramirio-private-immigration-
            E- Garcia,                     Autopsy of Transgender Asylum seeker
                           lyaeryldent
           Shows Signs of Abusi,N"*    yort iini".,6,frr,. 27,2lt8)avaitable              wo Died in ICE
  9:t"9                                                                       at;
  https://www'nytimes'com'/2 018/ll/27/us/ttani-womaR-roxsana-hemandez-ice-autopsy.htrnl
  ,*                                                                    cez_rce_autopsy.htrnl
              case 1:2,-cr-oo?67-JAp
 Case 1:20-cv-00554-KWR-KK    Document 1 Filed 06/08/20 Page 51 of 106
                                     Document  32 Fired o4rou*a page g of                                      1x.



                 since the widespread contagion
                                                    of covlD-19, courts have been
                                                                                       taking steps to protect
         those defendants at high
                                  risk of complications or dying
                                                                    from the virus- rn [Jnited states
                                                                                                       v-
         Kennedy'No' 5:18-cr-2a3l5,Dkt-
                                              No- 77 (E-D-Mich. Mar.27,2a20),the
                                                                                        courtreleasedapost-
        pleapresentence defendantnoting
                                              "the covID-I9 pandemic constifutes
                                                                                      an independent
        compelling treason" for temporary
                                             release and "is necessaryfbr
                                                                           Defbndant to prqpare his pre-
        sentence defense"- rn Lfnrted
                                       states v. Jaffee. No. Ig-cr-gg (D-D.c.
                                                                               Mar- 26,2920),ttrc court
       released the defbndant wi'th
                                     a crirninal history in a gun
                                                                  and drug case, citing ..patrpable,,risk
                                                                                                          of
       spread   injail   and   "teal" risk of "overbmdening   the   jairs   hearthcare resoutrces,,i ..the
                                                                                                           cornt is - - .
       convinced that incarcerating
                                    the defendant while the current
                                                                               co\[D-I9
                                                                          crisis continues to
   expand poses a greater risk
                               to eommunity saftty than posed
                                                              by Def,endant,s release to
                                                                                         honoe
   confinement,,.

                Give'- the alarming rate of spread
                                                   of   covlD-I9        and the dernonstrated fact
                                                                                                   that
   individuals like EriqBelding
                                   couldpotentiatrly die if contaminated
                                                                           by the vinrs, exoeptional
  circumstarces exist which
                                militate in fuvor of temporarily
                                                                  releasing Mr Belding to
                                                                                             the third
  party custody of his f,ather,
                                Dana Belding- From Eric
                                                            Betrding's perqpective, his
                                                                                        lifb is oa the lin",
  creating a powerful incentive
                                  to abide by any rerease conditions
                                                                       the court may irnpose and
  changing the calcuhls that
                             initially }ed to the denial of bail
                                                                 in this case. while it is tnre
                                                                                                that lvk-
-:'-&k*irgvrararresre:dwvtmt=rimrs-wfrh&ugs.mdEmism=-a=Eim-err,Eo'T=Tsfio't*-E*dn-rfu

 now qomprornised state ofhealth
                                      and his sobriety for the past
                                                                    L2rnonthg the rikerihood
                                                                                             that he
 will rriolate conditions of his release
                                         have dirninished.

           critically' during this temporary
                                             release, Eric Belding wirl
                                                                        not be Ieft to his own dwices,
 but   will be supported
                       and monitored by Pretrial
                                                  Services- Since 2[Eg,prekial
                                                                                  Services, data has
 found that only 2'9Yo of defendants
                                     in the highest risk category
                                                                  were re-arrested for a viorent
Case 1:20-cv-00554-KWR-KK    Document
             case 1:2o-cr-ooz67-JAp   1 Filed 06/08/20 Page 52 of 106
                                    Document  32 Filed o4roztzo page 1o of 1i.

     crime while on release'2s In
                                   the District of,New Mexico, the pretrial
                                                                             Services violations
     Summary Report for the l2-Month
                                          Period Ending September 30,2alg,of
                                                                                  the glg cases in
    release stafus' there were
                               violations in only 14.6%of the
                                                                cases, and only 33 frilures
                                                                                             to appear-
    There urere zero rearrest violations
                                         (for new crimes).26 The erderry
                                                                           and chronically iII, no nratter
    what crime they are accused
                                  of, pose a Iower risk of violating
                                                                     supervision, particularly
                                                                                               durirg a
    globatr pandemic drring which even leaving the house
                                                            wiltr endanger their lives. Eric
                                                                                             Berding,s
    fatherhas confirnred with
                              sormsel that he is willin gto
                                                            actas Mr. Belding,s third-party
                                                                                              custodian,
    provide a safe place for
                             Mr- Belding to reside in the farnily
                                                                  home with his parents. Eric
                                                                                                Beldirg
   submits that release to the third-party
                                            custody ofhis father, electronic
                                                                              monitoring home
   confrnernent and strpervision
                                  bypretrial services represent conditions
                                                                             the court may impose to
   ensure Mr' Berding wilr
                             not pose a danger to the corrnounity
                                                                   or flee.
          The totality of eircumstances
                                          in this case given Mr. Berding,s
                                                                            serious heart disease and
  the wide and rapid spread
                              of covlD-t9 establish exceptionar
                                                                    reasons to release hirn pending
  sentencing-

          Moreover' the plea in this case
                                          may allow for the possibitity
                                                                        of a sentence of tirne_sernred
  should the court find Mr' tselding
                                     should be awarded a two-Ievetr
                                                                    offense lever reduction for
                                                                                                  the
 saftty valve pursuant to u-S-s-G-
                                     $ 5cI.2.27 LeavingMr. Belding in custody
                                                                                  in the midst ofthe
-n-baoiErEealth
                 cnsis n'e face tb-dE couldeiFosa-Eim
                                                        to afie          roGi6F-dep6iid ollif". rh;


';XX:h:*Xffi#fJT*!Il#:;;*y,lxl*:I:RevatidatingtheFederatpretriatRisk
Wf*x::"q"i2;:-!i"1iitr6it,#,1lHll;fiTIi;I
             o, 20 t 8, avaitabr"                                                     l2-Month psriod Enrrins
;
,1_*,:lT:,                          ",,
                                          nr,p,Z""i              ::-)HH-Ylllj:1the
,,wfi i;;;;:1il;"JT;rff
two-level offense level
                                            iX#.lt'J,ql$:ry;u:ff;ffi,#Hffi",T*;erdinga
                              reducti;f;;;h"          saferylrulv";M;.-Belding
                                                                           i"i"ra, ,, nte an objection
l*":Jft   f"**:I#';:,H                     ::,ij1,"",::l,if:tg:,y; [:1;1r[Jr,r;ffi, ,o u S S G E ,., i,

                                                                                                          1,0
Case 1:20-cv-00554-KWR-KK     Document 1 Filed 06/08/20 Page 53 of 106
             case i-:za-cr-aaz67-JAp Doc,ment 32 Filed a4&Ztza page
                                                                                         11 ot    x.L



    exceptional reasons are demonskated
                                         here- Tlerefore, the only other
                                                                         cofiiponent a*owing rerease
    pending sentarcing would be
                                a finding by clear and convincing
                                                                   evidence that he is not likely
                                                                                                  to
    flee or pose a danger to any otherperson
                                                 or thg commrmity. This burden
                                                                               is met by the fact that
    tr4r' Betrding's heart condition
                                     has deteriorated while in custody
                                                                       and nourpotentiapy faces
                                                                                                 a risk
    of death if exposed to covlD-l9-
                                      Ifreleasedrmderhome confinement
                                                                      and eleckonic
    ttonitoring the court rnay h assured
                                          that Mr. Belding     will not leave his parents, home   as dofurg
   so would exllose him to graYe
                                 datgerto his heahh. rt oannot be
                                                                  meaningftIly disputed that            Mr-
   Belding is not   aflight risk' He has never been knolvn
                                                           to flee from traw enforcennent
                                                                                          and has beem
   a lifelong resident of Albuquerque.

          counser for the govemment oppose
                                           the reriefrequested herein-

          wherefore' for the foregoing reasons,
                                                Mr- Berding respectfully moves
                                                                               this Honorable
  Court for an order allowing release
                                      pending    sentencing-


                                                        Respectfully submitte{


                                                        Erlfuda O- Johnson
                                                        Counsel for Eric Belding
                                                        620 RormaAve. NW
                                                        Albuquerque, NM g?rcz

                                   CERTTF'ICATE OF SERVICE


        l,ffi3mffi.,*::-:l*,      ofAprir 2y0;r nred the foregoing
 motionetectuonicarrv-throughth""oa;;il"fi
 cormsel for the Governnnentto
                                           ';tr"?,;ji':XH#ff;
                                be served uy
 reflected on rhe Notice ofglecronl"            &*t o*" J"*r,      as rnore   fiilly
                                      fili"g.
Electronically fiIed 4/2/20

Counsel for Mr. Belding




                                                                                                        11.
             case l-:2o-cr*00267-JAp
Case 1:20-cv-00554-KWR-KK    DocumentDocument  37 Frled Page
                                      1 Filed 06/08/20       54 of page
                                                        a$tLotzo   106 1 of 3



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEWMEXICO
                              ;




   UNITED STA?ES OF AMERICA.                  )
                                              )
                Plaintiff,                    )
                                              )
         vs.                                  )
                                              )        CRIMINAL NO.      2O-CR -267 JAP
   ERIC BELDII\G,                             )
                                              )
                Defendant.                    )



        TITE UNITtsD STATES'RESPONSE TO THE DEFtsNDAN?S
     EMERGENCY MOTION FOR RELEA,SE P,ENDING SEI{ITENCING

     The sentencing hearing scheduled for the sarne time defendant's
                                                                       ernergeney rnotion
 forrelease pending senteneing urill render the defendant's
                                                            rnotion moot, In addition, the
 defendant eannot request compassionate release yet because
                                                                     the Court has not
 senteneed him and he has not met the administrative
                                                       requirements of the statute.


                                           FACTS
    Ttre defendant ptread guilty to four counts of possession
                                                              with the intent to distribute

 pending sentencing'Doc. 32. The Court wiII hear
                                                 argument on that request at the same
 hearing where it will sentence the defendant. Doc. JB.
             uase ].za-cr-ao267-JAp
Case 1:20-cv-00554-KWR-KK    DocumentDocument  37 Filed Page
                                      1 Filed 06/08/20       55 of page
                                                                   106 2 0t
                                                         o4tLOt2A           3



     L The court should deny the defendant's
       because when                          motion for release
                               the court imposes a ev^ruvrr's
                                                   sentence at'
                                                              at the
          the motion wiII be moot.                                     hearing
                                                                 r",,e ,,eal

      A defendant rnay be released pending
                                               sentencin E. see 1g u.s.c- Bla3(a)
   states u' Jones,979 F'2d 804, 806 (10th
                                                                            $         ; ttnited
                                             cir. 1gg2) (The ..exceptional reasons:, found
   L8 u's'c' $ 3145(c) rnay justify                                                          in
                                    release pending senteneing under
                                                                         1g u.s.c. S ar4g).
  However' sections 3143 and 3145
                                     do not apply af,ter a court sentences
                                                                            a defenda nt-see
  rd' As noted above, the court seheduled
                                            the defendant's sentencing on the
                                                                                 same date it
  wiII hear arguulent on this motion. Because
                                                     the defendant,s motion only applies
 presentence' the result of the
                                  hearing wiII be the same: the court
                                                                           wiltr rernand the
 defendant irrto the custody of the
                                       united states Marshals in order to serve
 remainder of his sentence' Thus,                                                    out the
                                      in order to conserve judiciatr resourees,
                                                                                   the court
 should sentence the defendant,
                                  not hear argument on this motion,
                                                                       and deny it.

  Ir" The defendant is not eligible for
      because
                                             compassionate release
                 the court has not sentenced him and
        the statutory requirements for such         --* he has not met
                                            r.ri"r.
    A defendant    can request a court grant him "compassionate
                                                                      release, from his
 sentence based' on "extraordinary
                                   and comperling reasons.- rg u.s.c. g6s2(ex1xAxr.
                                                                       $
 Before a defendant can make that
                                    request, he must be sentenced,
                                                                     ask the Bureau of
 Prisons Gorl to make the request
                                    on his behalf, grve the Bop thirty
                                                                        days to respond,
 and exhaust any available administrative
                                            appeals. Lg u.s.c. g s6gz(e)(r)(o);
 stotes u:Raia, No--20-1033;2020
                                                                                  united
                                 u.s. Apb. LEXrS 105g2 *1 (3d eir. A4;:Z,2A.*
there is no evidence that the defendant                                            Here,
                                        has requested cornpassionate release
                                                                               from the
BoP or given it 30 days to respond.
                                        similarly, there is no evidence that
                                                                                 he has



                                              2
             case 1-:2o-cr{o267-JAp
Case 1:20-cv-00554-KWR-KK    DocumentDocument  37 Fited Page
                                      1 Filed 06/08/20       56 of page
                                                        o4fi$,za   106 3 of 3
       ,r

  exhausted other possible administrative appeals. That is
                                                           likely because he has not been
  sentence yet' On the date this motion is scheduled
                                                     to be heard, the Court wiII sentence
  and remand the defendant- Once that occurs, the defendant
                                                                   ean start meeting the
  statutory requirements for compassionate release- Until that
                                                                occurs, this Court should
  not hear argument on compassionate retrease.



                                      CONCLUSION

        on the date this motion is scheduled to be heard, the def'endant
                                                                         wiII be senteneed
  and begin to pay his debt to society- That sentence
                                                       will render his rnotion for release
  pending senteneing moot. Tbus, the Court should.
                                                        deny the motion and not hear
  argument' Furtherrnore, the Court should not hear any
                                                                    argument regarding
  cornpassionate release beeause the defendant has not
                                                       met the statutory requirennents
  for strch release.


                                                      JOHN C. ANDERSON
                                                      United States Attorney



                                                     MARK C- PFIZENMAYER
                                                     Assistant United States Attorney
                                                     201 3rd Street NW, Suite g00
                                                     Albuquerque, NM g71:}z
                                                     (505) 346-:7274
                                                     mark.pfr zenmayer@usdoj. gov




                                             3
Case 1:20-cv-00554-KWR-KK    Document 1 Filed 06/08/20 Page 57 of 106
              case 1:2o-er-002G2-JAp Document 40 triled      lzo page   ail\                L al4


                              IN TIIE T]MTED STATTS DISTRICT COURT
                                FOR TTIE DISTRICT OF NEW MEXICO


    IINITED STATES OF AMERTCA,
                    Plaintiff,
    ys.
                                                                    No.20{R-267 Jp

    ERIC BELDING,
                            I)efendant




           coMEs NorM; Defendant Eric Belding by and through his cormsel
                                                                         ofrecord Erlinda o.
   Johnson, Esq', and hereb5r respectfuIly submits
                                                   the    following reply to the government,s req)onse
   to defendant's emergencymotion, pursuant to theprovisions
                                                             of lg u.s.c. $ 3la5(c), furrelease
   pending sentencing:

           1'      In his emeqgemcy motion, Mr. Belding advanced
                                                                 multiple argrnnents based on
   information that supports his release pending
                                                 sentencing and self-surrender should the
                                                                                          co,rt
   authorize release.

          2'       The Gover,nment's response does not take into
                                                                 consideration the extreme high
  risks Mr' Belding faces shouldhe contract
                                                CovID-l9. As detailed inMr. Belding,s       emergenc)r
  mofion; as ir'cindiac'palfutq he faoes severe complieetions
                                                              from covID_I 9.
          3'       Indeed, the status as high-risk individual and
                                                                  the cr:rrent medical crisis thaturin

  inevitably put all detainees at risk has been
                                                considered by nunerous co,rts througbout
                                                                                         the
  counfiry' As prrt succinctly by one disEict
                                              courtjtrdgg "[b]y now it almost goes without sayrng
  that we should not be adding to the prison
                                             population during the    covID-I9     pandemic if it can
  be avoided   '" (Inited states v Garloct, No. I8-cR-004Ig-vc-1, 2020wLl43ggg0,               *l
                                                                                          at        [N.D.
              case 1:20-cr-00267-JAp
Case 1:20-cv-00554-KWR-KK   Document Document  40 F,edPage
                                     1 Filed 06/08/20      58 of 106
                                                       o4t1-4t20  page                                         2 at 4


        cal' Mar' 25' 2a20)' Aaother court
                                           specifically              based its decision on the
                                                                                               fact that release protects
        notjust the defendant, but the community
                                                      . seq,'(rntted states v. Jaffee,No.
                                                                                           1g_cr_gs (D.D-c.
        Mar'26'2a2q(releasing defendanrwith
                                                     criminal history in gur and
                                                                                     drug case, citing..palpabne,,
       risk of qpread in jail and "real"
                                          risk of 'bverburdening the jail,s
                                                                               healthcare resources,,; ..the
                                                                                                             court
       is ' ' ' convinced that incarcerating
                                              the defendant while the c,rrent
                                                                                 covID-Ig crisis continues                     to
       expand poses a greater risk
                                   to commmity safety than posed
                                                                 by Defendant,s release to
                                                                                           home
       confinement).I

              4'        It is uudisputed that Mr' Belding cur,rently
                                                                               suf,fers    from a cardiac condition aIId
                                                                                                                         in
      fact was born with aheafidefect'
                                       This condition places him at a
                                                                      higher risk of comprications
                                                                                                   aad
      even death, should he contract
                                     COVID_I9

             5.     In order to minimize his risk
                                                  of death, this Court must allow
                                                                                  for his release to the
      thirdpar$ custody ofhis father,
                                      Dana Belding, with electronic
                                                                      monitoring home confinemert



  I
   For other decisions tafilq
                              nllandemic into accorntin making
  Barr'No' 18-71460 rsth cL                                    rerele             see, e.g- xochihua_Janes
                               d;23-:id#)'"(*pubrished)               fecigioul ,
                                                         {*u",i;*Ijpioea"tain".-aoi                     immigration
                                                                                                                         v_



   wt;fie,ffi ;&irjtl#ffi:',fi             *i#iffi f#,-s**tr,rSi",ii",rF-ss(DDc
                                  ,:;ffiF;,*:;ii'trB":ff
  ilil'#;,Hff il:";ffif :,"Hfl1f                           tJ1?;3i?ffi f *i.:;:*lr,
                                                                                ffi
 ff *ff xl:i"#,ffi sH;ix}i*}#:rm,a#r##rurffi
 'thaos"           p"*r" i" ,*-rp"]ri"1o*ari ti." tr-J
           inside federar                                           :ffi
                                                            6*d ;**rf;::f. gfS
 2e7 (PAE)' zozo
               wr islqtzc
 dffigexrors idmplrc:aftrns
 3d     (S.D.N.y-Mar.
                                   "l
                                      ,.
                                           r   iffi;-y.-ugir,
                                                           ioi-oir*i,i**ed;i;J;#,fr*.
                              sfiourdii;;il-ffiteo-rrrn:1s,\;"i;i,;;;*tus
                                                                               v.   stE   hens,iiziwt
                                                                                                          "{;ffi
                                                                                                       ,*.,*rffiriskor _        _

                                                                                                        tzesrss,
                                                                                                                   _F. s,pp.
 lat,reortheco*D-i",'11ffi            ;XlTpH*,m'f;mf
                                 at#.,ffiFU,rU6i,,rff
 HHrt:'ffi:;';r;m.::H;#;*i*t#;x1*tm#;l     jfu-*a*,,i,ii
                                                      mN_
         serr.ing'ril;;ffi;#
class ordefendants
                                                  rien,,r,irl priii" ir.arr, di*gffil;;;l#flr.r.ffi;*i:",
atso united statesv. Mattiaa
(extending selFsurrendergl:;,
                             N,       r,riff-ooz+;srw,;ozifr'wyi;Td
                                              -,o
                                                                                     ,ilil
                                    ,0
                                    6sln ilghr.rcovrD-6; ib-rit"a snto ,. Br>;;)020
45628@'Nev-Mar- rz-zozoir*qp#dir,;iorr*,,n*r"oofioJ;;Ju"*rrr;ttji"la-"?_*rr"thatposesa
                                                                                                      *"r.   t6,2uzo)
                                                                                    u.s. Dist_ LEXrS
direstrisk irMr' Barhman
                          ' ' '
united states v' cooetand,r'rr'
                                i' uairitt"aGqyrid;fi;;;g"        w.nd-t.-*rriito", Facirity,);
                                 zoJ*.-ilffclr
defendant in part due to 'congre;;t                    @sd.-ff;"ii,\irol t*,*r,oe"o;p*.iL"r"
that defendant has duringihi.-
                                           ;;;ir;    courrs to rerease inaviauas
                                                                                   tle
                                                                                                         rerease ro
                                                  arrrr",reh _ili;;r*     "glaedor"iis,                with the a,ments
                                ".*irp*a-#ic?.                        a*iri"r.
                                      tilr" r',"iil;;, ,t ffi:i#: shourd       *"-#k in part on particular
fillTffiriH;r'it1::;r;d*q^","                                            ar"ct              m. uti,cing orinterests is
Case 1:20-cv-00554-KWR-KK    Document 1 Filed 06/08/20 Page 59 of 106
             case j-:2o-cr-oo26z-JAp Document 40 Filed o4rr4l2o page
                                                                      3 of 4


     and reschedule Eric Belding's sentencing
                                              hearing to a date after the pandemic
                                                                                   and nationatr health
     crisis is under control-

                6'        The cibola correctional center and any
                                                                 Bureau bf prisons facility is not a
                                                                                                     closed
     hermetic systern: staffshuttle in and out
                                               ofthe facility around the clock. And any individuals-
    such as     staff-   can carry the virus for days without
                                                              showing any symptoms. Regardless
                                                                                                    ofwell-
    intentioned screening efforts, the virus will
                                                   make its wa;r into the facility, and in
                                                                                           fact it is in aII
    Iiketrihood akeady there' The virus has
                                             alr,eady found its way into the Santa
                                                                                     Fe county Adult
    Detention center, a federal and state faciriry-2lt
                                                       is only a matter of fime before cases
                                                                                             begin
    surfacing at the Cibola Correctional Center.

            7   '        To sentence Mr- Belding expeditiously
                                                               and ship him   offto   the B*reau of prisons
   does not address his high risk of complications
                                                   or even death from       cowD-lg       should Mr.
   Belding be infected' The Brneau of Prisons
                                              is even more dangerous f:or Mr. Belding-

            8'   As ofApril14,2a2o,446 federal inmates
                                                         in Bureau of prisons (Bop) facilities
  have tested positive for covlD-r9 aod
                                        14 have died.3 To sentence Mr. Belrling
                                                                                on April 2t
  zo2o'to a term in the BoP could potentially
                                              end up in        a death sentence as    CovID-I9   appears to
  be rapidly spreading \Mithin the      BoP. Most alarmingly is that fact that covlD-lg
                                                                                             cases at one
  of the BoP medical facilities have surged
                                            dramatically.4 This reality poses a great
                                                                                      risk for Eric
 'Beldirtg as he would
                       likely be designate&to amedieat faeiliry gr=ven
                                                                       fut fredicardondition-
          9'         The supreme court has held that exposure
                                                              to environrnental threats to an
 incarcerated person's physical wellbeing
                                          where exposure is preventable, can
                                                                             constifute a




 facilitv/5699788/
                   case i-:20-cr-00262-JAp
     Case 1:20-cv-00554-KWR-KK     DocumentDocument
                                           1 Filed 06/08/20
                                                    4o F,edPage 60 of 106
                                                            a4tl4r2o page 4 ot 4


              violation of the Eighth Amendrnent's
                                                   prohibition against cruel and
                                                                                 unusual punishmgnl. gss
              Heiling v. McKinney,509 U.S. 25,2g
                                                   (lgg3)
                         l0; In order to safeguard Nk. Belding's
                                                                  life-and avoid a violation to
                                                                                                fiis Eighth
             Aanendmeat rights' he begs the
                                               court to vacatethe April 2g,2o2o,sentencing
                                                                                               hearing and
             authorize his release penrting
                                            a fuhre sentencing hearing.

                    wherefore' for the foregoing reasons
                                                           and the reasons set forth
                                                                                     in Mr. Belding,s
            ernergency motion for release,
                                            Mr' Belding respectftrlly moves this
                                                                                  llonorable court for an order
            vacating the April 29' 2:a20,
                                          sentencing hearing and allowing
                                                                           release pending sentencing.


                                                                        Respecrfirlly submitted,


                                                                        r.moaoltsoi
                                                                       Counsel for Eric Bekling
                                                                       620 Roma Ave. NW
                                                                       Albuquerque, NM g7l}2

                                                   CERTIFICATE OF SERVICE

                   .   rlereby certitythat on this l4th day
                                    -through                ofAprilzo2o,I filed the foregoing
         mo ti on er ecrroni car rv
         cormsel for the Govemmenrto
                                             tn"   crG.qi      .il;;   ;iliiturr"a
                                                                                opposing
                                             b",-;;      uy etecnoni.iJ**, as more



        nw
         reflected on the Notice of
                                    frc"t oni"                                       fufly
                                                     fifirg.


-.   .. . c.qlp.   q*&ll&.Bcldiae
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 61 of 106

 Grievance     No.:     2020-504-00304       -G           200515i                                                                14-58


 RESPONDING STAFF MEMBER'S REPORT: (Attach additional pages if necessary. All pages must
 include the grir            number.)
 i The facility is in      ionrnrith Stot" of Nw MS*i"o, CDC, USMS guid"lin"t fo, op"rotion drrirg o
   The facilin is m      znt in communicationwith resjdents in terms of COVID-|9 *anrgement. Two ,                            did anive
  Ji'om Otero that were positive.for the illness, however, the grievqnt i, noi      u
  Medical on quqrantine, and are qlso bothfemale.




 RESPONDING STAFF MEMBER'S DECISION: (Attach additional pages if necessary. All pages must include
                                                                                                   the


          denied; the facility cannot release detaineer fro
          the grievance to the USMS, but
   Prward
                      in the eves of the



 Responding staff Member's Printed   Name:       M.   sedowick                                          Tiflo.        ^tA^,
 Responding stafr Member.s   Signature:              .                                                  ,i*,-#                ro>,
 lnmate/Resident's Signature (upon   receipt),   \"zy ld 6i r e nr rrrdv q-<                          e"1".
                                                                 =
INMATE/RESIDENT APPEAL lrttacrr additionar                         pases ir   n"""fr    a!! pages must include the grievance number.)




                                                                                                           nce L,cOrrjinat0r
WARDEN/ADMINISTRATOR'S DECISION                       :   (Attach additional pages if necessary. All pages must include the grievance
number.)




Warden/Administrator's Signature:                                                                                                    /2.
lnmate/Resident's Signature (upon receipt)




Page2 of 2                                                                                                              03t07
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 62 of 106




                                  }';crerl)\\dq
                              /-)^A(,, )-oL/))

                   \sDd t{o<s$o }\
        Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 63 of 106

                                                                                                                                      5-1 (

                                                   INCIDENT STATEMENT




                                            lhiheit,did               heC[,:'ind do?.:,rl

                              l. Grievance Coordinator Birdie       receiveO Grievance #202}-504-00304€lp4,hrngle/
                ffi216151,                      which he has  designated  as an emergency gnevance. I nts.gnevange ls
               i
            considered an emergency if    t@                                              to it. there is no reason to belieyqlha'Lhe [eg
                           this orievance has been identified as




                                                                                                          to complete lhe 5-1c
   fh-ii;$bitionCI ite.eo.mp       o.   nv,0C-A-:Sutr.tr.ihe iiniiiiritclthdiol,iodiriCireiio'bnt.refused

        Place an "X" in the aPProPriate box:
                                                                    this'5-tC
                                                                 this




                                                                                                                                      2t26
Page   I of 1
                                                                 Not For Distribution   - Copyrighted   - Property of CCA
                                   Proprietary lnformation   -
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 64 of 106
 Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 65 of 106




 FULL'NAME:                        ,.
                                            t4t€{,.,}
                                        *t,rLwtffi*
                                                        tA}*dS                                                  r}{#**
 NUMBER:                                                      HOUSING ASSIGNMENT:

 iNfoRlrAL RESOLUTIoN ATTAGHED (Not reouiredioian emerqencv oriewncel?                               [ yEs ,H                                uo
 GRIEVANCE CATEGORY
 '1,.::t2"r*.","n                                       S...Dentalservices                   15.:Housitig
 2.',rA@ss:to Leqal. Materials                          g. :MeRtel+lealth Seruirbb           rlti: tAUnOry
 3-,' Dqnied A@ss to lnformal Resoltrtibn/Grievanee     to
 '   Process                                                  .r,tu.
                                                                       !,I eeeo.uOt          1'7.,Recre.      ation

                                                                                             ',l8.Visitation
 5.',:Sal6tv;Isecuiltv                                  12.,Food Service                     19^".Proqrams;education-                    r,ililriirk-   :feliriiorrs   a-te
                                                        13. Mail


7..1.,Medical .Services'      :l
                                                        14.   Ini.ke




lnmate/Resident's        Si   gnaturei                                                   DateSubmitteos-                             l-I -
Page 1 of2                                                                                                                                       03t47
White Copv: To Greivence Officer              -                 : To lnmate/ Resident File       Pink Gopv: Tr tnmatelResident
                                                                                             -
                                                                                                  illlu ilu   ililt   !ililililflIfltil ll]il]ilfl ]ilil]!ilil[!] ilililt
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 66 of 106
                                                                                                                                          14-5B
6rievanceNo.:       2020-504-00307-G

RESPONDING STAFF M EMBER'S REPORT: (Attach additional pages if necessary. All pages must
include the orievance number.

 This faciliw is takinp the oandemic very seriously and is doine eveMhing required to keep all inmates safe. If you wish
 To reach out to the USMS. you may do so through your attorney.




RESPONDING STAFF MEMBER'S DECISION: (Attach additional pages if necessary. All pages must include the
grievance number,


 Only the courts can determine release of inmates.




  Responding Staff Member's Printed     Name:   D. Silenzio                                  Title         Asst. Shift Commander

  Responding Staff Member's   Si   gnature:                                                  Date:         05n8t2020
  lnmate/Resident's Signature (upon receipt):                                                Date:



INMATE/RESIDENT APPEAL (lttach                   additional pages if necessary. All pages must include the grievance number.)

                            *i t^,?l&,i^ *a          as,.,.1..,V*; mul /'/A/!:'*e-              ;"/4           -1<tl/"7t /l/t/d
                                                                                                                                    I'

                                                                                                         ."-,^1-r,.,.,1 1)



                                                                                                       loii$\r r"   I r.      -



                                                                                                                                    l"o
                                                                                                     -:-' re!'lc'o (;o0l
                                                                                                                           r.,lii
                                                                                               -q


  ARDENTADMINISTRATOR'S DECISION: llttactr additional pages if necessary. All pages must include the grievance
number,)




Warden/Adm inistrator's Signature:

!nmate/Resident's Si gnature (upon receipt)




 Page2 of 2                                                                                                                03/07
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 67 of 106
                        ?.,">?- 5zl-22.-27-4;




       A)   Violation of my due process rights and violation of my eighth Amendment right to be free from
                 crul and unusual punishment by Cibola County Corrections Centers chain of command
                  Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Monis Hayes,
              intentionally and deliberately while acting under the color of law violateing goverxor Lujan
              Grishim social distanceing order and prrblic safety order's to keep all new mexicans safethe
            action exerted by W?rdon I-uis Ros4 Assistant Wardon John Jackson,Chief Of Security Morris

             I by   not reporting the number                             that have not pass through cibota
               County Corrections     Center"r*ff#?iT"T,otull"Ll;,
                                             to CDC and the pnoper government & medical agencies.
              2 Bxposeing my setf(whome by being exposed to the novel coronavirus which causes
                      covid 19 is at high risk due to life long asthma diagnosis and condition.)
             and  alt detainee's at Cibola County Corrections Center. Creating a life threating situation for
             my self as well as other in Cibola County Corrections Center and high risk individuals in the
                                                   community as well.
         3 As of March llbrzD2Lrthe World Health Organization officially-classified covid 19 as
                  pandimic sincethen 13401643 americiliis hove beeir-infectod and 801239 '
      have lost their tives due to this virus and 4r153rE71 in the world have been infected resulting in
                                           284,628 {eath.q world wide
       Cibola County Corrections Center. Medical Director Don Douglas has intentionally lied by falsly
     informing the New Mexico AssistantAttorny Generals office that Cibola County Correotions Center
        medicil unit is fully equiped to handle a covid 19 outbreak and has state of the art coronavirus
      equipment in orderto onsure detainee's remain in custody at Cibola County Corrections Center. Mr.


    County Corrections Center in e life threating envrroment and situation while acting under color
     and code of state end federal lew end thus violating my due process rights . Due to the fact that
     all pretrial detaineers who retain us citizenship are entitled to all due process rights prtrvlded by
      thJ constitution of the united states of eqerica until convected of the crime bei.ng detained fon
       The CDC has issued guidance that indMduals at higher risk of contracting COVID 19 adults
    over 60 years old and people with cronic medical conditions and respitory gpnditions such as lung
     disease-hearldiseasq astfma etc,take immediate preventive actions. including avoiding crowded

    community spread we must t4ke every negppsafy aclion to protect vulnerable population and the
    -areasrratt"vmgm""-.rct

                                                for COVID ra.
    conditions of pretrial or presentence conlinement create the ideal enviroment for transmission of
            contagious disease. By the actions exerted under color ofstate and federal law by




                                                                                             'l   E
                                                                                     I+iiY            ?02il
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 68 of 106
                      A*>?-tS*DY -OD fu2 -O



               Corrections Center to imminant danger and crul and unusual Punishment
                     and violateing mine and all detaineers eighth amendment rights .
     Also 3 inrnates tturu pus"aEorgt Cibola Countv Corrections Center in the last 2 months and
              positive for iovid 19 2 whome remain in oustody and who will enevitible create a surge
     -tested                                outbreak in cccc thus
               exposeing the whole facility and my self and other inmates. I and other inmates
        have been denieitesting which further vioiates odc guiedance and the govemors publio heal-th -
    emergency orders and preti;al and presentence due process constituteing a violation of my and other
                  inmates1iLtrttramendmentrightstobefreeofcrulandunusualpunishment

     According to Dr. Jaimie meyer an Assistanl Professor of medicine at Yale whome testified in a sworn
                                                                                                         18 \Mrcr
      statement to the court and-under penalty of purjury, in Frank Sanville, Docket No. 2630-3
       -
       (Vermont)   ond,pril Zl,ZO2OMere "distipfinary or solitary confinoment is not an effective disease
              oontainment sfategy. Beyond the known detrimental mental health effec*of solitary
    confurement,isolation of peJpte wlo are ill in solitary confinement results in decresed rnedical attention
    and increased risk of deaih. fsohtion of people who are ill using solitary confinement
                                                                                                 is also ineffective
       way to prevent transmission of the virus ihrough       droplets to others because  ,except in specialized
    pr..r*"   roo111r (rarely in medical units if avialable at aJl), air continues to flow  outward  from rooms to
    r                                                                      people  in prison and staff"
                 the rest ofttr" facility. Risk is thus increased to other

                                                                                                    pressure
       although Cibota County Corrections Center is equiped.with 2 or 3 of these so called
          rooms it is not equiplO with enough of tlem to      hand-le a outbreak   an{1urge-of  !-lqg19vel
         coronavirus that causes COVID f, nor is Cibola Coun$ Cor/ectioUs Center equiped to
     effectively and efliciently prwent and protect detainee-rsfrom contracting, and or transmitting,
                           - the virus or UanAteing or containin! a out break .                  "       - -..-
                                                                                                          -

    also ccco is not taking preventive measures to test all inmates  place in eorintineio "'
                                                                                          prevent  spread to the
                       rest-oitn" a.inty and staffwhich further  violates  my  86 amendment



                That wardon Rosa forrvard ,W*e                  us Marshall's and request
         a judicial examination of the treatment of detainees and totality of internal conditions at
                 Cibola County Corrections Center and release of all detainee's at high risk




                                                                                                  f-1
                                                                                                  F-l*i                         /-I-.
                                                                                                        -4r_lt   i..-Iilt-:                  r
                                                                                                  i \L.+r-n.r                 !. Li_rr




                                                                                                    i',i iI {} '}r:':ll
                                                                                                  irX
                                                                                                  !1!r':i   U [LLU

                                                                                             Grieva nce Cr:ciij naicr'                   i
       Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 69 of 106

                                                                                                                                             5-1(

                                                  INCIDENT STATEMENT




                     lf.IOZO. !. Grievance Coordinator Bjrdlq                   receiveO Grievance #2020-5O4-00307-G frqn              lqnete/
                   Mattnew Woods #91058051, whleb he hae                           as an    emergencygrieva@
               his          that the COVID-19 virus has arylyeq                  our facitiW. While the virus is very serious anllryqg.!!
            ionsidered an emerqencv if this inmate !e!1                                       there is no         to believe that he has
                        and this orievance has been identified as




                            Birdie Jones
                                                                                                                                05t1812020
                                                                                                                                0511812020




      Ptace an "X" in the aPProPriate box:




                                                                                                                                             2J26
Page 1 of   1


                                   Proprietary lnformation   -   Not For Distribution   - copyrighted   -   Property of   ccA
                                                                                                          1:j :, '{$iffiq?r
       ', "'tt.t,*t"
s;+1.-Case            ' "iE4F @f
             1:20-cv-00554-KWR-KK   Document 1                                                Filed 06/08/20 Page 70 of 106
                                 "*""**"                                                 ,

'''l ill'o"':'l''"" '
                                  ''''
                                       ft :'''                                                                                                              il4i5B
,:',', Grievance No.: l.;?6rF# : .$?,' ll -:47*.Y'. lk'
      .,',




jsi          INFORIUIAL
             i:   : l:i   trr:l,,i.:   .
                                           l/r .'l :i   :ii)ll




                                                                         ,'l                                                  i'+;         e :JqE*
                                                                 -   r         rj ,j,                                            "'-        ;

              rnmatelResident,ssignaturet                            i *r               4fu                        -oatesubmiugs4
                                                                                                                        ,.      ai     :
                                                                                                                                                 *    -
                                                                                                                                                .l
                                                                                                                                           iii,,.!".r.1i;

              i,V]iit"teAnt To Greivence OfficepYeltowgopy: To lnmate/ nesiO'bnt Fil6
       Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 71 of 106

                                                                                                                                     5-1C

                                              INCIDENT STATEMENT




                                                                                                                           from lnmate/
                          l. Grievance
                                                                                                                              is
                      Lee          1. which he has
                                                                                           . White the virus is                and would
                                                                                      to it. there is no             believe that he has
                                    if this inmate had
                                        has been identified as




                                                                                                                        0511812020
                                                                                                                        05t1812020
                         B. Jones




      Place an "X" in the aPProPriate box:




                                                                                                                                      2126
Page 1 of   I
                               proprietary lnformation   -   Not For Distribution   - copyrighted 'Property of ccA
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 72 of 106

6rievance     No.:   2020-504-00306'G

                 STAFF M EMBER'S             nepOm: nftach additional             pages if necessary' All pages must
include the


 To reach out to the




                                                                                                 pages must include the
                  srmr          rugtvtBER'S DECISION: (Attach additionat pages if necessary. All



  Ontv the courts can determine release of lnrnatqs.




                                           Narq-D,                                                 Title     Asst. Shift Commander
   Responding Staff Member's Printed
                                                                                                    Date:    05n8t2020
   Responding Staff Membe/s Signature:
                                                                                                    Date:
   lnmate/Residenf s Signature (upon receipt):


                                                      additional pages if necessary. All




                                                          (Attach additional pages if necessary' All pagos must include the
                                                                                                                            grievance
 WANOTUIADMTNISTRATOR'S DECISION                      :

         .)




                                gnature:
                                                                                                                      -2p -?z
  Warden/Administrator's   Si

  lnmate/Resident's Signature (upon receipt)




                                                                                                                          03t07
  Page2 of 2
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 73 of 106
                                           ao>2't"2Yt22 J 2{'U-




       A)   Violation of my due process rights and violation of my eighthAmendment right to be free from
                 crul and unlsual punislment by Cibola County Corrections Conters chain of command
                  Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris Hayes,
              intentionally and deliberately while acting under the color of law violatoing governorLujan
              Grishim social distanceing order and public safety order's to keep all new mexicans safothe
            action exerted by Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Monis
                                                  HaYes,are as follows.
             I by not reporting the number of confirmed covid l-9 cases that have not pass th,rough Cibola
                County Corrections Center to CDC and the pnoper government & medical agencies.
               zBxposeing my self (whome by being exposed to the novel coronavirus which eauses
                       covid fg is at nign .irX due tolife iong asthma diagnosis and condition.) Asrl \\ ^-0tu
             and all detainee's at Cibola County Corrections Center. Creating a life threating situation for

                                                 community as well.
        3 As   of March llnrz02Drthe World Health Organization officially-classilied covid 19 as
                  pandimic since thcn 1340;643 atrierice[s have been infected end 80;239
      have lost their lives due to this virus and 411531871 in the world have been infected resulling in    :
                                           284,628 deaths world wide
       Cibola County Corrections Center. Medical Director Don Dbuglas has intentionally lied by fatsly
     informing the New Mexico Assistant Attorny Generals office that Cibola County Corrections Center
        medical unit is frrlly equiped to handle a covid 19 outbreak and has state of the art ooronavirus
      equipment in order to ensure detainee's remain in custody at Cibola C91$1-Cgrections Center. Mr.

   are full!, aware That this purjuris statement is untrue and directly pltting all detaineers at Cibola
   County Corrections Center in a life threating enviroment and sifuation while acting under color
    and corde of state and federal law and thus violating my due procesS rights . Due to the fact that
    ell pretrial detainee's who retain Us citizenshiF are entitled to all dug propess.rights Provided by
    the constitution of the united states of emerica until convected of the crime being detained for.
     rn" Cni     n"S   i--r"a griat
   over 60 years old and people with cronic medical conditions and respitpry cpnditions such as lung
    disease heart disease asthma etp,,take immediate preventive aetions, inctruding avoiding crowded
      areas and staying home as much as possible wifh confirmed cases in new mexico that indicate
   community spread we musl teke ercrT necessar,y action to protect Yulngrablg population and fhe
     Cpmmunif at large. AII of which has been habitua8 violated by Don Douglas and Wardon Luis

   My curent conditions of confinement at eibola County Corrections C0nter place me at great risk
                                             foi COVID 19.
   conditions of pretriat or presentence confinement create the ideal enviroment for transmission of
            contagious disease. By the actions exerted under color ofstate and federal law by
       psn Douglas and Wardon Luis Rosa Assistant Wardon John Jackson.Chief Of Security Monis
    Hayes. are deliberately.directly and knowingly exposeing my self and all detainee's at Cibola Coun8

                                                                          HECIi\iED

                                                                          l,tirY   1   'd   ?;*2*
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 74 of 106
                                                      2o2p'J-br-2232d- G

              Corrections Center to imminant danger and crul and unusual punishment
                    and violateing mine and all detaineers eighth amendment rights.
    AIso 3 inmates have passed through Cibola Counf Corrections Center in the last 2 months and
      tested positive for Covid 19 2 whome remain in custody and who will enevitible create a surge
                                             outbreak in cocc thus
              exposeing   the whole facility and my self and other inmates.I and other inmates
      have been denied testing which further violates cdc guiedance and the governors public health
   emergency orders and pretiral and presentence due process constituteing a violation of my and other
               inmates eighth amendment rights to be free of crul and unusual punishment.

    According to Dr. Jaimie meyer an Assistant Professor of medicine at Yale whome testified in a sworn
     statement to the court and under penalty of purjury, in Frank Sanville, Docket No. 2630-318 Wrcr
      -
      (Vermont)  on April 2I,2020 Mere "disciplinary or solitary confinement is not an effective disease
             containmbnt stategy. Beyond ttre known detimenial mental health effeetsof solitary
   confinement,isolation of people who are ill in solitary confiriement results in decresed medical attention
   and increased risk of death. Isolatio:r of people who are ill using solitary confinement is also ineffective
      way to prevent transmission of,the virus through droplets to others because ,except in specialized
   pressnre rooms (rarely in rnedical units if avialable at all), aii continues to flow outward ftom rooms to
               the rest of the facility. Risk is thus increased to other people in prison and staff"

      although Cibola County Corrections Center is equiped with 2 or 3 of these so called pressure
         rooms it is not equiped with enough of them_t9-!a1d-te a outbreak ?.4q qurgg.qlqq ryrpl
         coronavirus thafcauses COYD 19 nor is Cibola County Corrections Center equiped to
    effectively and elficientg prevent and protect {etainee.ll jrom contracting, and ol transmittingt
                              thevirusorhandleingoncontainingaoritbreak....
   also cccc is not taking preventive measures to test all inmates place in corintine to prevent spread to the
                     rest oithe facility and staffwhich firther violates my 8m amendment.



              That wardonRosa fonvard ,W^"                      us u""rn"['s and request
       a judiciat examination of the treatment of detainees and   totality of internal conditions at
               Cibola County Corrections   Center  and release of all detainee's at high risk




                                                                                       RECEIVED

                                                                                       t-fAY   !   I   2,1?fi

                                                                                (irie i er-ica Ci,.t:-c;irair.tr
Case 1:20-cv-00554-KWR-KK
     1:;;..:;;,,..;..1;il ...'t ..;
                              ,,..                             '.:'l.r:"4
                                         Document 1 Filed 06/08/20
                                     ...1l:
                                                                                Page 75 of 106
                                                                                                            "\
                                    -i.' y',A r,,,j +trrt{      {;     {  6' i V+nr e
                                                           !f,
                                                                         ,j

                       No.: ;l$':?'d'         q,;{,'r
                                                             fii7,j,   \. -1.
Grievance




FULL NAME:                               i - {x *   *.   *      *{iar'..r.lt   Sad.*


NUMBER:                                f* d,    Bfr*" i $, t                          HOUSING ASSIGNMENT:
                                                                                                                                                    3
INFORMAL RESOLUTION ATTACHED                                           (Not required for animqrEenc), oriev, ance)?     n       YES                 &:I NO

GRIEV                      CA
 .. Facititv Statr                                                              8,   Dental Services              15. Housinq
2.,'A@ss to Leoal iMaterials                                                     9.' Mental Health-Service$       16.,Laundry
3. :Denied Accdss. to lnformal Res,plution/Grievance                             10. TruSt Account                lT. Recreation
       Process
                                                                                 1   !.   ,Qpryrrttissa.y         I8- Visitation

.5.,:Si'fie-tuISeolritu       r                                                  12. Food Service                 19 :Proirrams-educalion. .wo,k..relioious. etc:
6.
-'.


                     Sa-rututss                                                  14::lritdke                     I 21|A$er      ,,::,.,
      "Mii,tir.-^l




                                                                                                                                                            t
 lnmatelResidenf s Signature:                                                                                     Date Submitted'                ( i '' I
 Page'l of 2                                                                                                                                                         03t07
 White Gopv: To Greivence                                       -Yellow          CgOI: To lnmate/ Resident File     -   PiFk CopY: To lnrnate/Resident
                                                                               .'r{:i:'                                  lllllllllllllllllllllllllllllllllilllillllllllillllilffiXfllllllllllllll
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 76 of 106

6rievanceNo.:       2020-504-00305-G

RESPONDTNG STAFF M EMBER'S REPORT: (Attach additional pages if necessary.                              All pages must
include the grievance number

                                                       deing everything required to keep all inmates safe. If you wish
                                                      a1ld i5
 To reach out to the USMS. vou mav do so through your attorney.




RESPONDING STAFF MEMBER'S DECISION: (Attach additional pages if necessary. All pages must include the



       the courts can determine release of inmates.




   Responding Staff Member's Printed Name:       D. Silenzio                                            Asst. Shift Commander

   Responding Staff Member's Signature:                                                      Date:      0511812020

   lnmate/Resident's Signature (upon receipt):                                               Date: -{-t

                                                                              All p"g""   rr"t   in"lrd" tn" gri"r"n"" nurb"t.)
                                                                     """ry.




 WARDEN/ADMINISTRATOR',S DECISTON: (lttactr additionat            pages if necessary. All pages must include the grievance
 number.)




 lnmate/Resident's Signature (upon receipt)




 Page2 ol 2                                                                                                          03/07
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 77 of 106
                                         eafu
                                       ad>D-s-AY-               ,;-6-


                                       Grievance from
                                   La,nl-e- Pot<ha




      A) Violation    of my due process rights and violation of my eighth Amendment right to be free from
               crul and unusual punishment by Cibola County Corrections Centers chain of command
                Wardon-Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Monis Hayes,
            intentionally and deliberately while acting under the color of law violateing goYemor Lujan
            Grishim social distanceing order and public safety order's to keep all new mexicans.safothe
          action exerted by Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Monis
                                                Hayes,are as follows.
           I by  not reporting the number  of confirmed   covid 19 cases that have not pass through Cibola
              County Csrrections Center     to CDC   and   the proper government & medical agencies.
             2 Exposeing my self (whome by being exposed to the novel coronavirus which causes
                     covid 19 is at high risk due to life long asthma diagnosis and condition.)
      .    and all detaineers at Cibola County Correotions Center. Creating a life threating situation for

                                                   community as well.
        3 As of March llhr2020rthe World Health Organization officiallyclassilied covid 19 as
                  pandimic since then 13401643uinericans have b'een infected and 80p39
     have  lost their lives due to this virus and 4rl53rE7l in the world have been infected resulting in
                                           2841628 deaths world wide
      Cibola County Corrections Center. Medical Director Don Douglas has intentionally lied by falsly
    informing the New Mexico Assistant Attomy Generals office that Cibola County Corrections Center
       medical unit is fully equiped to handle a covid 19 outbreak and has state of the art coronavirus
     equipment in order to ensure detainee's remain in custody at Cibola County Corrections_lenpr,lttlr.

   are fulty aware That this puriuris statement is untrue and directly putting all detaineefs at Cihgla
   County Corrections Center ln a life threating enviroment and situation while acting undercolor
    and code of state and federal law and thus violating my due process rights . Due to the fact that
    all pretrial detainee's Who retai[ uscitizenship arc entitled to all due process rights provided by
     thJ constitution of the united states of america until convected of the crime being detained for,
      The CDC has issued guidance that individqals at higher risk of contraqting COVID la adults

   disease heart disease asthma etc.take immediate preventive actionq including avoiding crowded
     areas and stilring home es much as possible with confirmed cases in new mexico thet indicete
   pommunitv spr,ead we must take every necessary action to protect vulnerablg populatio4 nnd the
    communit!, at targe. All of whjch has been hahitualy violated by Ftn Douglas and Wardon Luis
                   Rosa Assistant Wardqn JoE,trapks.99-Chielgf Securitv Moris Hlycs-
   I4v curent conditions of confinement at Cibola County Corections Center place me at great risk
                                              for COVID 19.
    conditions of pretrial or presentence confinement create the ideal enviroment for transmission of
            contagious disease. By the actions exerted under color ofstate and federal law by
       Don Douglas and Wardon Luis Ros4 Assistant Wardon John Jackson.Chief 0,f Security Monis



                                                                            t4AY   i$   ?fi?0

                                                                       Gnevance Ccorclinator
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 78 of 106
                                           az2b- 9, Y-zajz2 5, S


               Corrections Center to imminant danger and crul and unusual punishment
                     and violateing mine and all detainee's eighth amendment rights .
     Also 3 inmates have passed through Cibola Coun8 Corrections Center in the last 2 months and
       tested positive for Covid 19 2 whome remain in custody and who will enevitible create a surge
                                            outbreak in cccc thus
               exposeing the whole faoility and my self and other inmates.I and other inmates
        have been denied testing which further violates cdc guiedance and the governors public health
   . emergency orders and pretiral and presentence due process constituteing a violation of
                                                                                            my and other
                inmates eighth amendment rights to be free of crul and unusual punishment.

    According to Dr. Jaimie meyer an Assistant Professor of medicine at Yale whome testified in a sworn
       statement to the eourt and under penalty of purjury, in Frank Sanville, DooketNo. 2630-318 Wrcr
       (Vermont) onApril 21,2020 Mere "disciplinary or solitary confmement is not an effective disease
             containment sfiategy. Beyond the known detrimental mental health effectsof solitary
   confinementisolation of people who are ill in solitary confuiement results in decresed medical attention
   and increased risk of death. Isolation of people who are ill using solitary confinement is also ineffective
       wayto prevent transmission of the virus through droplets to others beoause,except in specialized
   pr€ssure rooms (rarely in medical units if avialable at all), air continues to flow outward fiom rooms to
     '
       ',      the rest of the facility. Risk is thus increased to other people in prison and staff"

      although Cibola County Corrections Center is equiped with 2 or 3 of these so called pressure
         rooms it is not equiped with enough o_f!!em !9.!a_nd_1e.1 _o_utbreak 1_n! rqrye of the novel
        coronavirus that causes CO.\IID 19 nor is Cibola County Corrections.Centei equiped io
    erfectiverv and erncientYu"T;J;i::lllJ,'"["Jff:1'liH,t?Iff1ffi:t'g' and or transmi*ing,

   also cecc is not taking preventive measures to test all inmates piace in corintine to prevent spread to the
                     rest of the faoility and staffwhich further violates my 8't amendment.


                That wardon Rosa forward     tffioe              us Marshall's and request
       a   judicial examination of the treatment of detainees and totality of internal conditions at
                 Cibola County Corrections Center and release of all detaineers at high risk




                                                                                     RECEIVED

                                                                                 tqrt,y     !   g   ?fr1#

                                                                       $r   :CL'.f   i;i)a Ur-)(rli_jiIel;.,r
              Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 79 of 106

                                                                                                                                                 5-1   (


                                                           INCIDENT STATEMENT




                             18. 2020. l. Grievance Coordinator Birdie        received G rieva nce #2020 -504-00305-G from I n mate/
                   tainee Lante Porcha #06350151. which
                       his concerns that the COVID-19 virus has arrived inside our facilitv. While the virus is     serious and would
                   considered an               if this inmate                                there is no reason to believe that he has
                                and this orievance has been identified as




                                                                                                                                   0511812020
                                                                                                                                   05t18t2020




           Place an "X" in the appropriate box:




Page   I   of 'l                                                                                                                                2126t1

                                          Proprietary lnformation   -   Not For Distribution   - Copyrighted   - Property of CCA
               ii- :;i:   i.r.,..,lrr.{5r*::
    Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 80 of 106

Grievance No.:                                 *.d:{,- #l} ,&t,: r i" *                                                                       {4-58




FULL NAME:                                                                                 {-"*.:l*    }"'t {     t {',
NUMBER:                                            XS{4r.\Prl                  HOUSING ASSTGNMENT:                            :tr   {Jt-, {" ''
TNFORMAL RESOLUTION ATTACHED tNot rcquired for an emerqencv qrievance)?                                                  E YES          El"di-O
GRIEVANCE CATEGORY
    ;   .   F?Cllltv'$t?ll                                                     :1)entel tserurmc                '15.:Housino
                                                                          'l
2                                                                         9. Mental ,Health Services            16. Laundry
3.,Eenied Acoessto lrifomial ResolutionlGrievance                         10. Trust Account                     17. Recreation
            Process
                                                                          11. Commissary                        1r8.   Msitation

                                                                          12. Food Seruioe                       1 9. Proorams.education. work. relioioud. etc.

6.:.        Sanitation            ,'                                      13.   illail                          Gg)Violations of iederal or state regulations,
                                                                                                                      laws, court decisions (i.e. ADA or
                                                                                                                      Constitutional riqhts)
    XM€fficd Sefvicesr.                                                   l4..lntake                            21:.Other
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 81 of 106
                                                                                                                            14-5B
6rievanceNo.:        2020-504-00315-G

RESPONDING STAFF M EMBER'S REPORT: (Attach additional pages if necessary. All pages must
   ude the qrievance number

 This facilitv is takine the oandemic very seriously and is doine eveMhing required to keep all inmates safe. If you wish
 To reach out to the USMS, you may do so through your attomey,




RESPONDING STAFF MEMBER'S DECISION: (Attach additional pages if necessary. All pages must include the
            number


      the courts can determine release of inmates.




  Responding Staff Member's Printed   Name:        D. Silenzio                                   Title    Asst. Shift Commander

  Responding Staff Member's Signature:                                                           Date:    05n9t2020
  lnmate/Resident's Signature (upon receipt):                                                    Date:



INMATE/RESIDENT APPEAL                       (Attach additional pases if necessary. All pases must include the




WARDEN/ADMINISTRATOR'S DECISION: (ntactr additionat pases if necessary. At[:iiage*ildst l;ioliitleihi, siievance
       .)




lnmate/Resident's Signature (upon receipt)




Page2 ot 2                                                                                                          03/07
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 82 of 106
                                  aa>b-   j-oY-aaji* &


                                            Grievance from




       A) Violation of my due process rights and violation of my eighth Amendment         right to be free from
                  crul and unusual punishment by Cibola County Corrections Centers chain of command
                   Wardon Luis Rosa" Assistant Wardon John Jackson,Chief Of Security Morris Hayes,
               intentionally and deliberately while acting under the color of law violateing govemor Lujan
               Grishim social distanceing order and public safety order's to keep all new mexicans safethe
            action exerted by Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris
                                                   Hayes,are as follows.
              I by not reporting the number of confirmed covid 19 cases frrat have not pass through Cibota
                 County Corrections Center to CDC and the proper goyernment & medical agencies.
                2 Exposeing my self (whome by being exposed to the novel coronavirus which caus€s
                        covid 19 is at high risk due to life long asthma diagnosis and condition.)
              and all detaineers at Cibola County Corrections Center. Creating a life threating situation for
              my self as well as other in Cibola County Corrections Center and high risk individuals in the
                                                    community as well.
         3 As of March lllftr2020rthe World Health Organization oflicially classified covid 19 as
                    pandimic since then 113401643 americans have been infected and 801239
      have lost their lives due to this virus and 4,153,871 in the world have been infected resulting in
                                            284,628 deaths world wide
       Cibola County Corrections Center. Medical Director Don Douglas has intentionally lied by falsly
     informing the New Mexico Assistant Attorny Generals office that Cibola County Corrections Center
         medical unit is fully equiped to handle a covid 19 outbreak and has state of the art coronavirus
      equipment in order to ensure detainee's remain in custody at Cibola County Corrections Center. Mr.
   Don Douglas and Wardon Luis Rosa. Assistant Wardon John Jackson.Chief Of Security Morris Hayes.
   are fully aware That this purjuris statement is untrue and directly putting all detaineers at Cibola
    County Corrections Center in a life threating enviroment and situation while acting under color
    and code of state and federal law and thus violating my due process rights . Due to the fact that
    all pretrial detainee's who retain us citizenship are entitled to all due process rights provided by
     the constitution of the united states of america until convected of the crime being detained for.
      The CDC has issued guidance that individuals at higher risk of contracting COVID 19 adults
   over 60 years old and people with cronic medical conditions and respitory conditions such as lung
    disease heart disease asthma etc-take immediate preventive actions, including avoiding crowded
      areas and staying home as much as possible with confirmed ceses in new mexico that indicate
   community spread we must take ever-v necessary action to protect vulnerable population and the
      community at large. All of which has been habitualy violated by Don Douglas and Wardon Luis
                      Rosa- Assistant Wardon John Jackson,Chief Of Security Morris_Ha)res.
   My curent conditions of confinement at Cibola Coun8 Corrections Center place me at great risk
                                                  for COVID 1o.
   conditions of pretrial or presentence confinement create the ideal enviroment for transmission of
             contagious disease. By the actions exerted under color ofstate and federal law by
        Don Douglas and Wardon Luis Rosa. Assistant Wardon John Jackson.Chief Of Securit), Morris

                                                                                                      ,     ll
                                                                                ,     ,{-"......-l'       ':''

                                                                                               it :.:) ^::
                                                                                                                 .,:.
                                                                                      lliA!.,r
                                                                                            :
                                                                                       irir:.
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 83 of 106
                                       rD>/>-SvV , pe7 i:*-         k

               Corrections Center to imminant danger and crul and unusual punishment
                     and violateing mine and all detainee's eighth amendment rights.
     AIso 3 inmates have passed through Cibola Coun8 Corrections Center in the last 2 months and
       tested positive for Covid 19 2 whome remain in custody and who will enevitible create a surge
                                            outbreak in cccc thus
               exposeing the whole facility and my self and other inmates. I and other inmates
       have been denied testing which further violates cdc guiedance and the governors public health
    emergency orders and pretiral and presentence due process constituteing a violation of my and other
                inmates eighth amendment rights to be free of crul and unusual punishment.

    According to Dr. Jaimie meyer an Assistant Professor of medicine at Yale whome testified in a sworn
      statement to the court and under penalty of pudury in Frank Sanville, Docket No. 2630-318 Wrcr
      (Vermont) onApril 21,2020 Mere "disciplinary or solitary confinement is not an effective disease
             containment strategy, Beyond the known detrimental mental health effectsof solitary
   confinement,isolation of people who are ill in solitary confiriement results in decresed medical attention
   and increased risk of death. Isolation of people who are ill using solitary confinement is also ineffective
      way to prevent transmission of the virus through droplets to others because ,except in specialized
   pressure rooms (rarely in medical units if avialable at all), air continues to flow outward from rooms to
               the rest of the facility. Risk is thus increased to other people in prison and staff"

      although Cibola County Corrections Center is equiped with 2 or 3 of these so called pressure
         rooms it is not equiped with enough of them to handle a outbreak and surge of the novel
         coronavirus that causes COYID 19 nor is Cibola County Corrections Center equiped to
    effectively and efficiehtly prevent and protect detainee's from contracting, and or transmitting,
                               the virus or handleing or containing a out break
   also cccc is not taking preventive measures to test all inmates place in corintine to prevent spread to the
                     rest of the facility and staffwhich further violates my 8d'amendment.

                                               Relief Requested
              That wardon Rosa forard this grievance to the US Marshall's and iequest
       a judicial examination of the treatment of detainees and totality of internal conditions at
               Cibola County Corrections Center and release of all detainee's at high risk
            Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 84 of 106

                                                                                                                                               5-1C
                                                          INCIDENT STATEMENT




        Based on                                   what did                   hear and do?

                          19. 2020. I, Grievance Coordinator Birdie            ved Grievance #2020-504-00315-G from lnmate/
                       Brandon Garcia #10056151. which he has desi                       rrgency grievance. This grievance is
                   his concerns that the COVID-19 virus has arrived inside our            While the virus is verv serious and would
                considered an               if this inmate had actuallv ben       to it, there is no reason to believe that he has
                           : and this              has been i         as non-e




        Printed Name:           Birdie   Jones      ,
        Signature:                         /V.;-,-",                                                                     Date:    05t19t2020
        Typed By:               B. Jone6l                                                                                Date:    05119t2020


    This section to be completed by CCA staff if the civilian/other or'inmate/resideht refused to complete the 5-i C.

      Place an "X" in the appropriate box:




        Employee/Witness Sig natu re

        EmployeeMitness Printed
        Name




Page 1 of   1                                                                                                                                  2t26t13

                                         Proprietary lnformation   -   Not For Distribution   - Copyrighted   - Property of CCA
 Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 85 of 106




FULL NAME:                          !   -,,'i*.,.i., ;,   lt.-   i's*"t-4
NUMBER:                                                                xbuSlne ASSIGNMENT:                                   =?        ##         r"
                                                                             t ii.. ,.                                                               ,f
TNFORMAL RESOLUTION ATTACHED (totrequirco
                             (Not reouired toranleniedency   qrievance)?
                                           for an'enieroencv srievance)?                                         []l YgS trf                            nO
GRIEVANCE CATEGORY
     Facilitv Staff                                                 8. Dental Services                 15. Housinq
2. Access to Leoal.Materials                                        9. Mental Health Services          16; Laundry
3. Denied Access to lnformal        Resolution/Grievance            10. Trust Account                  17. Recreation
     Process.              ..   .



4.   Reprisal for Using lnformal Resolution/Grievarice              11. Commissary                     18. Visitation
     Process
5.   Safetv/Secxiritv                                               12. Food Service                   1   g-.Programs-education.'work, reliqious. etc.
.6. :'anltallon                                                     13. Mail                       :20. Yiolations of federal or state,'regulations,
      ,:'   ...,   L   r
                                                                                                   *'lhws,        court decisions (i.e. ADA or
. . . thr"..:i                                                                                               Constitutional riohts)
7.,'MpdicaEgfrice$                                                  14. htake                          21. Other




lnmate/Resident's Signature:                                                                       Datesubmitred:                        3 I i i I " t'
Pagelof2                                                                                 ;                                     Ogtol
White Copv: To Greivence Officer                          - Yellow Gopv: To lnmate/ Resident    File   -    Pink Copv: To lnmate/Resident
                                                                                                              lllllll lllll ililffi   ililililltffi il]il] lilt   1ilil   uil ilff!]lllilu
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 86 of 106
                                                                                                                             14-5B
6rievanceNo.:        2020-504-00314-G

RESPONDING STAFF M EMBER'S REPORT: (Attach additional pages if necessary. Al! pages must
include the qrievance number

 This facility is taking the pandemic very seriously and is doing eveMhing required to keep all inmates safe. If you wish
 To reach out to the USMS. you may do so throueh your attorney.




RESPONDING STAFF MEMBER'S DECISION: (Attach additional pages if necessary. All pages must include the
          number.)


       the courts can determine release of inmates.




  Responding Staff Member's Printed   Name:        D. Silenzio                                   Title    Asst. Shift Commander

  Responding Staff Member's Signature:                                                           Date:    05/19/2020
  lnmate/Resident's Signature (upon receipt):                                                    Date:       '1-D-2/2>2

INMATETRESIDENT APPEAL                       (Attach additional pages if necessary. All pages must include the grievance number.)




                     ISTRATOR'S DECISION: llttactr additional           pages if necessary. All pages must include the grievance




Warden/Administrator's Signature:
lnmate/Resident's Signature (upon receipt)




Page2 of 2                                                                                                           03t07
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 87 of 106
                             a b2.a- 5v y _..03/ y _ k




     A)    Violation of my due process rights and violation of my eighth Amendment right to be free from
               crul and unusual punishment by Cibola County Corrections Centers chain of command
                Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris Hayes,
            intentionally and deliberately while acting under the color of law violateing governor Lujan
             Grishim social distanceing order and public safety order's to keep all new mexicans safothe
          action exerted by V/ardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris
                                                 Hayes,are as follows.
            I by not reporting the number of confirmed covid 19 cases that have not pass through Cibola
              County Corrections Center to CDC and the proper government & medical agencies.
             2 Exposeing my self (whome by being exposed to the novel coronavirus which causes
                     covid 19 is at high risk due to life long asthma diagnosis and condition.)
            and all detainee's at Cibola County Corrections Center. Creating a life threating situation for
            my self as well as other in Cibola County Corrections Center and high risk individuals in the
                                                  community as well.
        3 As of March l1'h,2020, the World Health Organization officially classified covid 19 as
                 pandimic since then 113401643 americans have been infected and 80,239
     have lust their lives due to this virus and 4,1531871 in the world have been infected resulting in
                                          284,628 deaths world wide
      Cibola County Corrections Center. Medical Director Don Douglas has intentionally lied by falsly
    informing the New Mexico Assistant Attorny Generals office that Cibola County Corrections Center
       medical unit is fully equiped to handle a covid 19 outbreak and has state of the art coronavirus
     equipment in order to ensure detainee's remain in custody at Cibola County Corrections Center. Mr.
  Don Douglas and Wardon Luis Rosa. Assistant Wardon John Jackson.Chief Of Security Morris Hayes,
  are fully aware That this purjuris statement is untrue and directly putting all detainee's at Cibola
  County Corrections Center in a life threating enviroment and situation while acting under color
   and code of state and federal law and thus violating mlldue process rights . Due to the fact that
   all nretrial detainee's who retain us citizenshin are entitled to all due Drocess rishts orovided bv
    the constitution of the united states of america until convected of the crime being detained for.
     The CDC has issued guidance that individuals at higher risk of contracting COVID 19 adults
  over 60 years old and people with cronic medical conditions and respitory conditions such as lung
   disease heart disease asthma etc-take immediate preventive actions, including avoiding crowded
     areas and stavinq home as much as nossible with confirmed cases in new mexico that indicate
  communi8 spread we must take every necessary action to protect vulnerable population and the
     community at large. All of which has been habitualy violated by Don Douglas and Wardon Luis
                   Rosq Assistant Wardon John Jackson.Chief Of Security Morris Hayes.
  Mv curent conditions of confinement at Cibola Coun8 Corrections Center place me at great risk
                                                for COYID 19.
  conditions of pretrial or presentence confinement create the ideal enviroment for transmission of
           contagious disease. By the actions exerted under color ofstate and federal law by
       Don Douglas and Wardon Luis Rosa-Assistant Wardon John Jackson.Chief Of Security Morris
  Hayes. are deliberately.directllr and knowingly exposeing my self and all detainee's at Cibola Coun8

                                                                                ' F --!-i\     'a_I,
                                                                                 r --L ?L-.l v "--1.,


                                                                                 ,t"l   it'l ,   i   '
                                                                               ,i,lr"    |
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 88 of 106
                                     ?,a>D- i-bY-UDZD"           k

             Corrections Center to imminant danger and crul and unusual punishment
                   and violateing mine and all detaineers eighth amendment rights .
   Also 3 inmates have passed through Cibola Countv Corrections Center in the last 2 months and
     tested positive for Covid 19 2 whome remain in custody and who will enevitible create a surge
                                          outbreak in cccc thus
             exposeing the whole facility and my self and other inmates. I and other inmates
     have been denied testing which further violates cdc guiedance and the governors public health
  emergency orders and pretiral and presentence due process constituteing a violation of my and other
              inmates eighth amendment rights to be free of crul and unusual punishment.

   According to Dr. Jaimie meyer an Assistant Professor of medicine at Yale whome testified in a sworn
    statement to the court and under penalty of purjury in Frank Sanville, Docket No. 2630-318 Wrcr
     (Vermont) on April 21,2020 Mere "disciplinary or solitary confinement is not an effective disease
            containment strategy. Beyond the known detrimental mental health effectsof solitary
  confinement,isolation of people who are ill in solitary confinement results in decresed medical attention
  and increased risk of death. Isolation of people who are ill using solitary confinement is also ineffective
     way to prevent transmission of the virus through droplets to others because ,except in specialized
  pressure rooms (rarely in medical units if avialable at all), air continues to flow outward from rooms to
              the rest of the facility. Risk is thus increased to other people in prison and staff"

     although Cibola County Corrections Center is equiped with 2 or 3 of these so called pressure
        rooms it is not equiped with enough of them to handle a outbreak and surge of the novel
        coronavirus that causes COVID 19 nor is Cibola County Corrections Center equiped to
   effectively and efficiently prevent and protect detainee's from contraciing, and or transmitting,
                               the virus or handleing or containing a out break
  also cccc is not taking preventive measures to test all inmates place in corintine to prevent spread to the
                     rest of the facility and staffwhich further violates my 8d'amendment.

                                              Refief Requested
             That wardon Rosa forward this grievance to the US Marshall's and request
      a judicial examination of the treatment of detainees and totality of internal conditions at
              Cibola County Corrections Center and release of all detainee's at high risk




                                                                                q',TCil'CED

                                                                                i',":r,'!   'it
                                                                                                  3 Zi?{i
            Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 89 of 106

                                                                                                                                             5-1C
                                                        INCIDENT STATEMENT




        Birdie Jones




                                                                            hear ahd do?

                                 l. Grievance Coordinator Birdie         received Grievance                -00314-G from lnmate/
                     Duane Dav #77676051, which he has
            bout his concerns that the COVID-19 virus has arrived inside our            While the virus is             and would
             considered an               if this inmate had actually ben         to it there is no reason to believe that he has
                          and this              has been identified as




        Pfinted Name:         Birdie   Jones ,/z
        Signatuye:                  ,4 --?'                                                                            Date:    05119t2020
        Typed By:             B. Jone6                                                                                 Date:.   05t19t2020

    This section to be completed by CCA staff if the civilian/other or inmate/resident refused to complete the 5-{C.

      Place an "X" in the appropriate box:

                      lnmate/Resident                                    this S-lC
                      Civilian/Other refused to                            5-1C

        EmployeeMitness Printed
        Name


        EmployeeMitness Printed
        Name




Page 1 of   1                                                                                                                                2t26t13

                                       Proprietary lnformation   -   Not For Distribution   - Copyrighted   - Property of CCA
.*rr   i   ,*t
                 Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 90 of 106
l



                 Grievance No.:         }*.*dl - gt:Y



                 FULL NAME:                                              ?i   3",-   1
                                                                                            j,i
                                                                                                  ""


                 NUMBER:                                                                  HOUSING ASSIGNMENT:                               i    ,;   {

                 TNFORMAL RESOLUTION ATTACHED (Not requited forin emerqency qrievance)?                                    f]     YES                 I     ttO
                 GRIEVANCE CATEGORY
                 1- Facilitv Staff                                                   8, Dental Seruices           15. Housino
                 2.   Access to Leqal Materials                                      9. Mental Health Services    16. Laundrv
                 3.   Denied Access to lnformal Resolution/Grievanoe                 10. Trust Aocount            17. Recreation
                      Process ' i'
                 4.   Reprisal for Using lnformal ResolutionlGrievan@                11. Commissary                lu. vrsftauon
                      Process
                 5.   Safetv/Securitv                                                12. Food Service             1   9. Prodratirs-education. work. relioiiius. etc
                 6.   Sanitation                                                     13. Mail                     fl0)Molations of bderal or state regulations,
                                                                                                                  vlaws,     court decisions (i.e. ADA or
             \                                                                                                        Constitutional riohts)
                  ItMedical Services                                                 14. lntake                   21. iOther




                                                                                                                 Date Submitted:

             Page 1         ol2                                ,   .'i                                                                                          OglOT
            White Gopv: To Greivence Officer                 - Y'itlow Copv:               To lnmate/ Resident File - Pink Gopv: To lnmate/Resident

                                                                                                                         lillllilllilililfl ill[Ililrl[lffi iltilurfiiuilill
                                                                                                                                                                  .t .;
                                                                                                                                                                               tlllllnffi illt
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 91 of 106
                                                                                                                              14-58
    6rievance     No.:    2020-504-00324-G

    RESPONDING STAFF M EMBER'S REPORT: (Attach additional pages if necessary.                             All pages must
    include the qrievance number.

    This facility is taking the pan4emic very seriously and is doing everything required to keep all inmates safe. ffvou wish
    to reach out to the USMS, you may do so through your attorney.




RESPONDING STAFF MEMBER'S DECISION: (Attach additional pages if necessary. Alt pases must inctude the
               number.)


    Only the courts can determine release of inmates.




        Responding Staff Member's Printed Name:   D. Silenzio                                    Tifle    Asst. Shift Commander
        Responding Staff Membe/s Signature;                                                      Date:             12020
                                                                                                          9%
        lnmate/Resident's Signature (upon                                                        Date:



I   N   MATE/RESI         DE   NT APP EAL tau""n                p"g"" ii n"""
                                                   "aoition"r




     ARDEN/ADMINISTRATOR'S DECISION: llttactr additional                 pages if necessary. All pages must inctude the grievance
number.)




Warden/Administrator's Signature:
lnmate/Resident's Signature (upon receipt)




Page2 of 2                                                                                                           03t07
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 92 of 106
                                     e-ba/'5-zf - Aaj>y-f,




       A) Violation    of my due process rights and violation of my eighthAmendment right to be free from
                 crul and unusual punishment by Cibola County Corrections Centers chain of command
                  'Wardon
                          Luis Rosa Assistant Wardon John Jackson,Chief Of Security Morris Hayes,
              intentionally and deliberately while acting under the color of law violateing governor Lujan
              Grishim social distanceing order and public safety order's to keep all new mexicans safethe
            action exerted by Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris
                                                  Hayes,are as follows.
             I by not reporting the number of confirmed covid 19 cases that have not pass through Cibola
                County Corrections Center to CDC and the proper government & medical agencies.
               2 Exposeing my self (whome by being exposed to the novel coronavirus which causes
                       covid 19 is at high risk due to life long asthma diagnosis and condition.)
             and all detainee's at Cibola County Corrections Center. Creating a life threating situation for
             my self as well as other in Cibola County Corrections Center and high risk individuals in the
                                                   community as well.
         3 As of March lllAr2020rthe World llealth Organization olficially classified covid 19 as
                   pandimic since then 11340,643 americans have been infeeted and 801239
      have lost theirlives due to this virus and 4,153,871 in the world have been infected resulting in
                                           2841628 deaths world wide
       Cibola County Corrections    Center. Medical Director Don Douglas has intentionally lied by falsly
     informing the New Mexico Assistant Attorny Generals office that Cibola County Corrections Center
        medical unit is fully equiped to handle a covid 19 outbreak and has state of the art coronavirus
      equipment in order to ensure detaineeis remain in custody at Cibola County Conections Center. Mr.
   Don Douglas and Wardon Luis Rosa. Assistant Wardon John Jackson.Chief Of Security Monis Hayes.
   are fully aware That this purjuris statement is untrue and directly putting all detainee's at Cibola
   County Corrections Center in a life threating enviroment and situation while acting under color
    and code of state and federal law and thus violating my due process rights . Due to the fact that
    aII pretrial detainee's who retain us citizenship are entitled to all due process rights provided by
     the constitution of the united states of america until convected of the crime being detained fon
      The CDC has issued guidance that individuals at higher risk of contracting COVID 19 adults
   over 60 years old and people with cronic medical conditions and respitor.v conditions such as lung
    disease heart disease asthma etc-take immediate preventive actions, including avoiding crowded
      areas and staying home as much as possible with confirmed cases in new mexico that indicate
   communi8 spread we must take every necessary action to protect vulnerable population and the
      community at large. All of which has been habitualy violated by Don Douglas and Wardon Luis
                     Rosa Assistant Wardon John Jackson.Chief Of Securitv Morris Hayes,
   My curent conditions of confinement at Cibola County Corrections Center place me at great risk
                                               forCOMD      19.
    conditions of pretrial or presentence conlinement create the ideal enviroment for transmission of
            contagious disease. By the actions exerted under color ofstate and federal law by
       Don Douglas and Wardon Luis Rosa. Assistant Wardon John Jackson,Chief Of Security Monis
    Hayes. are deliberately.directly and knowingly exposeing my self and all detainee's at Cibola Countv
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 93 of 106
                                         aDeb- )"b V- DzJ)V-          k

              Corrections Center to imminant danger and crul and unusual punishment
                    and violateing mine and all detaineers eighth amendment rights.
    Also 3 inmates have passed through Cibola County Corrections Center in the last 2 months and
      tested positive for Covid 19 2 whome remain in custody and who will enevitible create a surge
                                             outbreak in cccc thus
              exposeing the whole   facility and my self and other inmates. I and other inmates
      have been denied testing which further violates cdc guiedance and the governors public health
   emergency orders and pretiral and presentence due process constituteing a violation of my and other
               inmates eighth amendment rights to be free of crul and unusual punishment.

    According to Dr. Jaimie meyer an Assistant Professor of medicine at Yale whome testified in a sworn
     statement to the court and under penalty of purjury in Frank Sanville, Docket No. 2630-318 Wrcr
      (Vermont) onApril 2L,2020 Mere "disciplinary or solitary confinement is not an effective disease
             containment strategy. Beyond the known detrimental mental health effectsof solitary
   confinement,isolation of people who are ill in solitary confiriement results in decresed medical attention
   and increased risk of death. Isolation of people who are ill using soliary confinement is also ineffective
      way to prevent transmission of the virus through droplets to others because ,except in specialized
   pressure rooms (rarely in medical units if avialable at all), air continues to flow outward from rooms to
               the rest ofthe facility. Risk is thus increased to other people in prison and staff"

      although Cibola County Corrections Center is equiped with 2 or 3 of these so called pressure
         rooms it is not equiped with enough qf tlem to hand_le a orrtbrga! and surge of the novel
         coronavirus thatcauses COYID 19 nor is Cibola County Corrections Center equiped to
    effectively and efficiently prevent and protect detAineersfrom contracting, and or transmitting, -
                               the virus or handleing or containing a out breek
   also cccc is not taking  preventive  measures to test all inmates piace in corintine to preveni spread to ihe
                      rest oithe facitity and staffwhich further violates my 8d'amendment.

                                                4.elief Requested
              That wirdon Rosa forward tnfu gii"Vai." to tne US Marshall's and request
       a judicial examination of the treatment of detainees and totality of internal conditions at
               Cibola County Corrections Center and release of all detainee's at high risk




                                                                                           i'r.':   :
        Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 94 of 106

                                                                                                                                                 5-1C
                                                           INCIDENT STATEMENT




                                                    what                 see. hear. and do

                                    l.       nceGoord inator B rdie Jones, receive
                                         G r'reva                        i


                                                        h he has designated as an emergqr:rcy griev{ce, This grievance iq
                                                       rus has arrived inside our facility. While the virus I
                considered an              if this inmate had actually ben           to it, there is no reason to believe that he has
                            and this qrievance has been identified as




       Printed Name:'.           Birdie Jones-/
       Signature:
       fVped By:
                                         T
                                 B. Jone's
                                                                                                                           Date:
                                                                                                                           Date:
                                                                                                                                    05t2612020
                                                                                                                                    05t2612020


    This section to be completed by CCA staff if the civilian/other or inmate/resident refused to complete the S''lC,

      PIace an        "X" in the appropriate box:
                        lnmate/Resident refused to                          this 5-t
                        CivilianlOther ref0sed to                        this 5-lC




                                                                                                                                                 2t2611
Page 1 of   1


                                           Proprietary lnformation   -   Not For Distribution   -   copyrighted - Property of ccA
    Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 95 of 106

.   GrievanceNo.:_3ffa3\:'*,.{ *"*?"



    FULL NAME:
                               "{tn,,"
                                         rt *1?c t f:
    NUMBER:             ,.     .S.t*',f:l *tr:":   t u          HOUSING ASSIGNMENT:                      Ye f,'              rt.r' ledi
    1NFORMAL RESOLUTION ATTACHED (Not required foran emeroencv orievancel?                          f] YES d*O
    GRIEVANCE CATEGORY
     -   Faollw stafi                                      8- Dental Servioes                 15. Housinq
    2.  Access to Leqal Materials                          9.    Mental Health Services       16. Laundrv
    3. Denied Access to lnformal Resolution/Grievance      10. TrustAccount                   17. Recreation
        Process
    4.' Reprisal tor Using lhformal Resolution/Grievan@    :l&Commissary                      18. Msitation
        Process
    5. Safetv/Security                                     12. Food Service                   19. Proorams-education. woik. relioious. etc
                                                                                          '
    6.   $anitation                                        !3. Mail                           29. Violations of federal or state regulations,
                                                                                                  laws, court decisions (i.e. ADA or
                                                                                                  Constitutional riohts)
     3 Meriical Seruirps                                   l4.rlntake                         21. (nnet




    Page 1 ot2                                                                                                                 03107
    White Copv: To Greivence Officer           -   Yellow Gopv: To lnmate/ Resident File - Pink Copv: To lnmate/Resident,,:d
                                                                                                   ilffilll!]ffifilllffiut
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 96 of 106

Srievance   No.:   2020-504-003{8-G

ffiMEMBER'sneeonr1attachadditionalpagesifnecessary.Allpagesmust


 To reach out to the USMS




                                           EClSloN:(Attachadditionalpagesifnecessary.Allpagesmustincludethe



       the courts can determine release of inmates




                                                                                                                Asst. Shift Commander
   Responding Staff Member's Printed Name:
   Responding Staff Member's Signature:
                                                                                                Date:           0511912020

   lnmate/Resident's Signature (upon
                                                                                                Date:           Jz f -z4z O

 tr.ilt,lArenESlDENT                       (Attach additional pages if necessary' All pages must include the




                                               loN:1macnadditionalpagesifnecessary.Allpagesmustincludethegrievance




                                                                                             i:irLl        t:
                                                                                                      "'




 Warden/Administrator's Signature:
  lnmate/Resident's Signature (upon receipt)




                                                                                                                             03/07
  Page2 ol 2
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 97 of 106
                                                  ?o>o-      t-P   Y^   a7i   )3'/-




       A)   Violation of my due process rights and violation of my eighth Amendment right to be free from
                 crul and unusual punishment by Cibola County Corrections Centers chain of command
                  Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Morris Hayes,
             intentionally and deliberately while acting under the color of law violateing governor Lujan
              Grishim social distanceing order and public safety order's to keep all new mexicans safothe
           action exerted by Wardon Luis Rosa, Assistant Wardon John Jackson,Chief Of Security Monis
                                                  HaYes,are as follows.
             I by not reporting the number of confirmed covid 19 cases that have not pass through Cibola
               iounty iorrections Center to CDC and the proper government & medical agencies.
                                 self (whome by being expsg{tple novel coronavirus which causes
                    - covid my
               2 Exposeing
                             li is at high riskdue toGhIEffi            diagnosis and condition.)
             and all detaineets at Cibola County Conections Center. Creating a life threating situation for
             my self as well as other in Cibola County Corrections Center and high risk individuals in the
                                                   community as well.
         3 As of March ll6,2q20rthe       World  Health  Organization officially classified covid 19 as
                   pandimic since then 13401643 americans have been infected and E0,239
      have lost their tives due to this virus and 4,153rE71 in the world have been infected resulting in
                                           2841628 deaths world wide
       Cibola County Corrections    Center.  Medical Director Don Douglas has intentionally lied by falsly
     informing the New Mexico AssistantAttorny Generals oftice that Cibola County Corrections Center
        medic-al unit is fully equiped to handle a covid 19 outbreak and has state of the art coronavirus
      equipment in order toenzurb detainee's remain in custody at Cibola County Conections Center. Mr.
    Don

    @ceniu"                       io a lif. thr"atiog urviroment and situation while acting under color




                                                foTCOVID lq.
    conditions of pretrial or presentence confinement create the ideal enviroment for transmission of
            contagious diseaie. By the actions exerted under color ofstate and federal law by
       Don
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 98 of 106

                                                    )r-btr-129,c{r3t,r-k


      Also   3 inmates   have                                                         in the last 2 months and
      Gt.a     positive for   iovid   19 2 whome remain in custody and who   will   enevitible create a surge
                                             outbreak in cccc thus
                exposeing the whole facility and my self and other inmates. I and other inmates
                                                                                governors public health
         have been deniejtesting which further vioiates cdc guiedance and the
                orders and pretiial and presentence due proclss constituteing a violation
                                                                                           of my and other
    -----e
    emergency
                                                         free of crul and unusual punishment.
                  inmates eighth amendment rights to be

                                                                                     whome testified in a sworn
     According to Dr. Jaimie meyer anAssistant Professor of medicine atYale
                                                                                  Docket No. 2630-318 Wrcr
      statement to the court and'under penalty of purjury in Frank Sanville,
       (Vermont) on April Zl,ZOZOMere "distiplinary oi solitary      confinement    is not an effective disease
              containment strategy. Beyond the known detrimental mental       health   effectsof solitary
    confinement,isolation oi;."pl" *ho *. ill in solitary confinement results
                                                                                   in decresed medical attention
                                                                                 confinement is also ineffective
    and increased risk of deaih. fsolation of people who are ill using solitary
       way to prevent ffansmission of the virus through   droplets. to others because    ,except in specialized
                                                                                to  flow   outward from rooms to
    pr"rr*, ,oor, lrarety in medical units if avialable at ail;, air continues
                                                                        people  in  prison  and staff*
                the rest oitn" a"inty. Risk is thus increased to other

                                                                        3 of these so called pressure
       although Cibota County Corrections Center is equipedrvith 2 or
                                                                                 surge of the noyel
          rooms it is not equipea witn enough of tlem to handle a outbreak and
          coronavirus that'ca'uses CoyID       li
                                             noi ii ciuota County Corrections   Center   equiped to
                and efficiently prevent and protect {etaineersfroB contracting,   and  or  transmitting,
     "ff"cti""iy                 ine virus or handleing or containing a out break
                                                                     place in corintine to prevent spread to the
    also cccc is not taking preventive measureq to tesi all inmat-g9
                       restiittre facility and staffwhich further violates my 8d'amendment.
                                               Relief Requested
                That wardon Rosa forard      this grievance to the US Marshall's and request
                                                                             of internal conditions at
         a judicial examination of the treatment of detainees and totality
                                                                    all detaineers  at high risk
                 Cibola County Corrections Center and release of
     Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 99 of 106
                                                                                                                                                  5-1C

                                                           INCIDENT STATEMENT




                                                    what did                   hear.'and



                  inee RaulTrei
         bout his concerns
           considered an
                                                     has been identified as




         Printed Name:       I

                                  -B'rrdie    Jones           ,                                                                Date:     05t1912020
         $ignature:                                        ,a{*--'
                                                      -                                                                        Date:     0511912020
         Tvped By:
                                                                   or inmatelresidCnt refused to complete the 5'1c
   This,section to be completgo uy GCA'staff if the civitian/othei

     Ptace an "X" in the aPProPriate box:
                         lnmatelResidefl!                                      this S-tC
                                      refused to                            this 5-lC
                                                                                                                                Date:
         ffiFigyeAWitness Printed

         EmploYee/Witness Sig natu re
                                                                                                                                Date:
         ffi pi ereemtitn ess Pri nted
         Name                         ,   ,


         ffiptoyCeMitness qE!"tY*


                                                                                                                                                      212l

Page t   of   1

                                                                            Not For Distribution   - Copyrighted   -   Property of CcA
                                              Proprietary lnformation   -
                                                                    ,i$..,i-il*?.
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 100 of 106


                     \
                     Jl)4 \ l'




                                                       (Not rcquired foran emerqencv qdevance)?                I       YEs             ] E[*{o
INFORMAL RESOLUTION ATTACHED
              CA
GRIEVANCECATEGORY                                                                                   15. Housing
il^;na,q+;rr ,..:                                            8.   Dental Services
2rcaa6L6dal Mater!g----                                      9.   Mental Health     Serv!ce!-----
                                                                                                    17. Rdcreatlon
tEEniE@ss to lnformal Resolution/Grievance               -
       Process                                                                                      '18.   Msitation
4.   .Reprisal for Using hformal.Ke9olulon'Ltneyance
  Process
E c^Lfi,rQa^ilri+w                                           tl FoodServicdit"ffi'
                                                                         '                          EviGt'ons             of federal or state regulations'
                                                             13. Mail
6. S€nitation                '
                                                                                                    L/taws,          court decisions (i.e. ADA or
 ,. :., ..,        .:.i..,                                                                                 Constitutional riqhts)
  . !!!add&4h,,.*-
                                                                                                              er
 /. 'MeqEl nervlq




     lnmate/Residenfs
                                                              *"                                      Date Submitted:

     Page 1 of                   2                              r^ r__^G^, Er                                               Gopyil-:.LT:::f::i:g,:.:'
     white copv: To Greivence officer -           YellovY Gopv: To lnmate/ Resident File                   -   Pink
                                                                                                                   iltill ilil illllllil   lllll   lllllllil   lllll llll   lllu'|lllllllllllllil   llll
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 101 of 106
                                                                                                                                   {4-58

6rievance No.:        2020-504-003{0-G

                   3TAFF M EMBER'S REpoRT: (Attach "ooition'"r
                                                                                    pa$iif necessary'         All pages must



 This facilitY is t{qg the
 il reuc[ out to the USMS,




                                                                                  pages if necessary' All pages must include
                                                                                                                             the
 ffiMEMBER'sDEGlSloN:                                      (Att""h
                                                                     "ddit'r"al




                                                                                                      Title     Asst. Shift Commander
      Responding Staff Member's Printed    Name:      D'
                                                                                                      Date:     0511812020
      Responding Staff Member's Signature:
                                    (!!9   receiptl
                                                                                                       Date: S/        t4   / ze
      lnmate/Residenf s Signature

                                                                                                   must include the grievance nuq!gr')
  iffiAffitrSiDENr@




      Warden/Administrator's Signature:
      lnmate/Residenf s Signature (upon receipt)




                                                                                                                              03/07
       Page2 ol2
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 102 of 106
                               ;Lae-2'S-2y-22 j /2- /-


                                          Grievance from




                                                               my eighth Amendment right to be free from
      A)   Violation of my due process rightl and violation of
                                                                             Centers chain of command
                crul and *uruuf punishmeirt by Cibola County Conections
                 Wardon Lrtr-[,irr, essistaniwaroon John Jackson,Chief
                                                                            of Security Morris Hayes,
                                                                  color of law violateing govemor Lujan
             intentionally *a arfiUlr"t"ly while utiing undgr the
                                                                order's to keep all newmexicans safethe
              Grishim ,u.iuiAirtunceing order uoa puUiic safety
           action exerted b;  w;;ii"       ii"*,  ,{*it*, w;a:}ft"        Jacklon,Chief of Securitv Morris

                                                                  cases that have not pass through Cibola
            I by   not reportrng the number of confinned covid 19
              County cori.itioos Center to      CDC and the prop:r government & medical agencies'
             2Exposeineii"ii(*!or".by:1W::[""HT:ilH"Ii**^
                      high risk du
                    covid 19 is at
                                                                     creating a life threating situation for
            andalldetainee'satCibolaCountyCorrectionsCenter.l
                                                                          and high risk individuals in the
            my self as *"ti u, otfr* in Cibola iornty Corrections .Center
                                                 communitY as well.
        3AsofMarchllh,zazo,theWortdllcalthorganizationolficiallyclassifiedcovid19as
                                                                    nnd 80'239
                  pandimic       t["" 1340,64g americais have beeninfected
                             rii.e
      have rost their rives;;;;;ilii';*'.frtt"tl$it"'XiT#Jrrd have been infected resurting in
                                                         Don Douglut lry intentionally lied by falsly
       cibola county corrections cr"t* il;-d;JaiDirector
                                                         office thit Cibola County Corrections Center
     informing the New Mexico Assistant Attotni C9191uls
         medical unit is n uv.q"rp.Jt" r,*drc tt''9 19 oltbreak
                                                                 and.!T:3:.:jgt^1^:""':::::L
                             ;'#@;;:',:1",:.*:::YlI;I:"':"""'::ff :?fr"[*l*',f:ffi ',#;
                                                                   and sitrration while acting under color




                                                                 i""          ionlodiog ?"nidiog "tn*d"d
                                                                     ""tioot'io n"* *t*i"n  th"t iodiotu
                  *t"rio, hnru --"h a* nnffiil*'Iitt"d                 ""t"*tuto"""O'U ,'nut""oo
       ""u"* "rd ,nr..U o,",,ur,   "* f"U, ,r-"OrIffiEt"o.rn        nin,""t
                                                                                             waraoq"'U  'O'
                                                                                                     t uis
      co m m u ni6, at ta rre. ltt ot whl*n I as JrEil@+iltled
     "o-o.uorO                                                          hv-.Ps'rl-De]r q;B::srd



                                                 for COVID 1o.
                                                                 the ideal_env-iilllligJransmjssion of
     conditions of pretrial or presenteo"."uof-illilffi
              IJ";Uffi   :;;;.ild;;;ti'*;.ertedundt':ot:'31:g:T"9^l*:91?]i{
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 103 of 106
                                               2/2>D-SZY-       tu7/b-C



                                                                                        in the last 2 months and
       Also   3 inmates        lrur.
          tested positive       fb,jo;iJlt   z wf,ome re-ain in custody and who wil   enevitible create a surge
                                             outbreak in cccc thus
                                                                               and other inmates
                exposeing the whole facility and my self and other inmates.I
                                                                            the governors public htuTh
         have been a.ri.jt6ti"g which #th;r vioiates cdc
                                                             guiedance  and                             .
                                        presentence due  process  constituteing a violation of my and other
      emergency orders and pretiral and


                                                                   medicine at Yale whome testified in a sworn
       According to Dr. Jaimie meyer an Assistant Professor of
         statement to the court and under p.raty ,r
                                                        purjury in Frank Sanville, Docket No' 2630-318 Wrcr
                                                                                       is not an effective disease
         (Vermont) on April 2:,2o20t t"rr "-airlipfinury orsolitary confinement
                                                                          mental health effectsof solitary
                containment sfiategy. Beyond the'known detrimentat
                                                                              results in decresed medical attention
      confinement,isolation of people *rro *" il in solitary eonJinement
      and increased risk of death. Isolationii;*pl;;h;
                                                              Le ill using solitary confinement is also ineffective
                                                                       to others because ,except in specialized
          way to pr"r# transmission of the viirisirrrougrr droplets
                                                                     air continues to flow outward from rooms to
       pressure rooms (rarely in medical unitslf aviahbL at all),
                                                                            people in prison and staff"
                  tfr" rlJnitfr" facility. nist is thus increased to other
                                                                               of these so called pressure
         although   cibola county corrections center is equiped with 2 or3                         nolel
             rooms it is not equiped witn           of ![eT ti-Ui1a} 4 gutbreak ?-!!jurgg 9f !h9
 .           coronayirus that causes co\rrDi'g *iii ciuoia county
                                            "nough                      coirictiols center equiped to
i!                                     prevenl,ati pt't'"t {gt{neers 6em coqlft{og: aod'-o'|,lsqqTitti[F?
     :!. effectiv,gty,noa'lln"irlrtly-
                       ...-.:iuivirus6rnanoIeingo}cbntainin$aoutbreak,.                              spread to the
     - also cccc is not taking preventive measures to teJt ail inmates piace in cglintine !o pievent
                          rest of the facility and staffwhich further violates
                                                                               my 86 amendment'

                  't..
              I
                         ,o*   w.rooo Rosa forwa   ,u ro* ur,"',^'^*
                                                          'lr.*^   us M3rshall's. and request
           a judicial examination of the treatment-of
                                                                and totality of internal conditions at
                                                      detainees ^e
                                                                                    at high risk
                                 Corrections Center and release of all detainee's
                         Cibota County




                                                                                                       Rrc=t\.1rD
                                                                                                       ;, arr    .! fl   F,r.5/1
                                                                                                       I i;i:'    1 i    li. I




                                                                                                 .lt
     Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 104 of 106

                                                                                                                                               5-1C

                                                     INCIDENT STATEMENT


                                                                                                                      unknown




                      18.2020   fEffi;eaoqOin ator-.Ejlgig                                                              .   This
            inee Derrick         ffilzel'st, w[ich he has                                             Wnite the virus is           serious and WcgEl
                                    tfre Covlo-19 virus has             inside
                his concerns
                                          ir tnis inmate haQ ec'lua!   ben
        considered an
                         and this              has         identified as




                               Birdie Jo                                                                                             0511812020
                                                                                                                                      0511812020




     Place an "X" in the aPProPriate box:




                                                                                                                                                   212

Page 1 of   t
                                                                       Not For Distribution   -   Gopyrighted - Property of CCA
                                         ProprietarY lnformation   -
                   u
       Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 105 of 106

i=.1               tra
                   gl=


ir4'
:":Z
                   EIE


                   iB\B
                                                                   E H3F
   &%
;=_1
a- -'-'5
         A
                                                                   Its
                                                                   l'
                                                                        +\
                                                                         z
                                                                   lO9tn-o
                                                                  /<€^
                                                                             T


i'd*f&%di'-?,13"
                                                                  I a''
                                                                  lo
                                                                             fi1




     tr                                                          IR
       (^o                                                       /9-
                                                                 (o
    Cr)                                                     I           a
                                                                        n
                                                                        ("
                                                                        L
       &
       s                  TVw
                          @Lw           eC
                                        4(^
                                                                        4
                                                                        ?
                                                                        f
                          Z-L
                            rr \N       YO,
                          9 T-
                                        fi\                                         I
                          rx !          /b ?'
                                        -..ra-

                                        €T                                         \-
                                                                                        (

                          or
                          -CJ           F                                               (


                          f,    \^
                                        *E
                                f       E,}
                                        7o
                                 c,).
                                        tP
                                         rQ^a

                                        / .'1
                                        6^
Case 1:20-cv-00554-KWR-KK Document 1 Filed 06/08/20 Page 106 of 106

                           @sffiffiqro




                                                               \---

                                                                 G
                F                                               t>
               L_!
                 s,
                                                                  L
                                                  )
                                                      (\
                                                           r



                2
